Exhibit 10.41

Pages where confidential treatment has been requested are stamped, “Confidential
treatment has been requested. The redacted material has been separately filed
with the Commission.” All redacted material has been marked by the symbol (***).

LICENSE AND MANAGED SERVICES AGREEMENT

BETWEEN

VONAGE NETWORK LLC

AND

AMDOCS SOFTWARE SYSTEMS LIMITED

AND

AMDOCS, INC.

December 23, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

DEFINITIONS

   1

1.1.

  

GENERAL

   1

1.2.

  

DEFINITIONS

   2

2.

  

SCOPE OF SERVICES

   13

2.1.

   GENERAL AND EXCLUSIVITY    13

2.2.

   SCOPE AND CHANGES    14

2.3.

  

EXCLUDED SERVICES

   14

2.4.

  

NEW TECHNOLOGY

   15

2.5.

  

THIRD PARTY SERVICES

   15

3.

  

DEVELOPMENT, IMPLEMENTATION AND MIGRATION SERVICES

   15

3.1.

   IMPLEMENTATION OF AMDOCS SYSTEMS    15

3.2.

   PHASES    16

3.3.

   ACCEPTANCE TESTING OF AMDOCS SYSTEMS    17

3.4.

   EFFECT OF DELAYS    21

3.5.

   SERVICE CREDITS    22

4.

  

LICENSE TO AMDOCS SYSTEMS; AMDOCS THIRD PARTY SOFTWARE

   22

4.1.

   LICENSE GRANT    22

4.2.

   ACQUISITIONS    23

4.3.

   LICENSE RESTRICTIONS    23

4.4.

   PRODUCT ROADMAP; RELEASES    24

4.5.

   AMDOCS THIRD PARTY SOFTWARE    25

4.6.

   DOCUMENTATION    26

4.7.

   CORE SOURCE MATERIALS AND SOURCE MATERIALS ESCROW    26

5.

  

OUTSOURCING SERVICES

   29

5.1.

   OUTSOURCING SERVICES GENERALLY    29

5.2.

   DISASTER RECOVERY AND DISASTER RECOVERY PLAN    29

5.3.

   PROCEDURES MANUAL AND DISABLING DEVICES    30

6.

  

SERVICE LEVELS AND BENCHMARKING

   31

6.1.

   PERFORMANCE ACCORDING TO SERVICES LEVELS (SLA)    31

6.2.

   SERVICE LEVEL CREDITS    31

6.3.

   ENVELOPE PARAMETERS    32

6.4.

   REVIEW OF SERVICE LEVELS    32

6.5.

   BENCHMARKING    32

7.

  

CHANGE MANAGEMENT PROCEDURES

   34

7.1.

   GENERAL    34

7.2.

   CHANGES    34

7.3.

   CHANGE REQUESTS    34

7.4.

   ORDERS    35

7.5.

   SUBSTITUTIONS    35

8.

  

PROFESSIONAL DEVELOPMENT SERVICES

   36

8.1.

   ADDITIONAL SERVICES    36

9.

  

RESPONSIBILITIES AND RESOURCES

   36

 

i



--------------------------------------------------------------------------------

9.1.

   AMDOCS’ ROLES AND RESPONSIBILITIES    36

9.2.

   INCIDENTAL ACTIVITIES    36

9.3.

   COMPANY’S ROLES AND RESPONSIBILITIES    36

9.4.

   COMPLIANCE WITH PLANS    36

9.5.

   ACCESS TO PERSONNEL    37

9.6.

   COOPERATION    37

10.

  

SERVICES LOCATIONS

   37

10.1.

   LOCATIONS    37

10.2.

   USE OF COMPANY SITES    38

10.3.

   PHYSICAL SECURITY    38

10.4.

   APPLICABLE REGULATIONS    38

10.5.

   GLOBAL SERVICES MODEL    39

11.

  

PERSONNEL

   39

11.1.

   NUMBER OF AMDOCS PERSONNEL    39

11.2.

   KEY PERSONNEL    39

11.3.

   CONTINUITY AND REPLACEMENT OF AMDOCS PERSONNEL    40

11.4.

   SUBSTANCE ABUSE    41

11.5.

   RESPONSIBILITY FOR PERSONNEL    41

12.

  

RELATIONSHIP MANAGEMENT

   42

12.1.

   STEERING COMMITTEE    42

12.2.

   PROJECT MANAGEMENT OFFICE    43

12.3.

   PROJECT MANAGERS    43

12.4.

   MILESTONE MEETINGS    43

13.

  

WARRANTIES AND REPRESENTATIONS

   43

13.1.

   MUTUAL WARRANTIES OF AUTHORIZATION, ENFORCEABILITY AND ABILITY TO PERFORM   
43

13.2.

   ADDITIONAL AMDOCS WARRANTIES    44

13.3.

   DISCLAIMER    45

14.

  

INDEMNIFICATION AND LIMITATION OF LIABILITY

   46

14.1.

   INDEMNIFICATION BY AMDOCS    46

14.2.

   INDEMNIFICATION BY COMPANY    47

14.3.

   PROCEDURE    48

14.4.

   NO ADDITIONAL LIABILITY    49

14.5.

   LIMITATION OF LIABILITY    49

15.

  

PAYMENT

   51

15.1.

   PAYMENTS BY COMPANY TO AMDOCS    51

15.2.

   INVOICING    52

15.3.

   PAYMENT IN ARREARS    53

15.4.

   RESOLUTION OF PAYMENT DISPUTES    53

15.5.

   RIGHTS OF SET-OFF    54

15.6.

   PRICE ADJUSTMENT    54

15.7.

   TAXES    54

16.

  

TERM AND TERMINATION

   54

16.1.

   TERM OF AGREEMENT    54

16.2.

   TERMINATION FOR INSOLVENCY    55

 

ii



--------------------------------------------------------------------------------

16.3.

   TERMINATION FOR FORCE MAJEURE    55

16.4.

   TERMINATION FOR CAUSE    56

16.5.

   TERMINATION FOR CONVENIENCE    57

16.6.

   TERMINATION FOR CHANGE OF CONTROL OF AMDOCS    57

16.7.

   EFFECT OF TERMINATION    58

16.8.

   ADDITIONAL TERMINATION PROCEDURES    58

16.9.

   TERMINATION ASSISTANCE    60

17.

  

GENERAL TERMS AND CONDITIONS

   61

17.1.

   COMPLIANCE WITH LAWS    61

17.2.

   INTELLECTUAL PROPERTY RIGHTS    62

17.3.

   CONFIDENTIALITY    63

17.4.

   DATA PRIVACY AND SECURITY    65

17.5.

   NON-SOLICITATION OF EMPLOYEES    67

17.6.

   NO WAIVER    67

17.7.

   FORCE MAJEURE    67

17.8.

   AUDITS AND RECORDS    68

17.9.

   SEVERABILITY    72

17.10.

   ENTIRE AGREEMENT AND CHANGES    72

17.11.

   GOVERNING LAW AND DISPUTE RESOLUTION    73

17.12.

   INDEPENDENT CONTRACTORS    74

17.13.

   ASSIGNMENT AND SUBCONTRACTS    75

17.14.

   AMDOCS AND COMPANY INSURANCE    76

17.15.

   SURVIVAL OF OBLIGATIONS    76

17.16.

   HEADINGS NOT CONTROLLING    76

17.17.

   NOTICES    76

17.18.

   SUCCESSORS AND ASSIGNEES    78

17.19.

   PUBLICITY    78

17.20.

   EXPORT    78

17.21.

   THIRD PARTY BENEFICIARIES    78

17.22.

   COVENANT OF GOOD FAITH    79

17.23.

   ACKNOWLEDGMENT    79

17.24.

   ORDER OF PREFERENCE    79

17.25.

   EXECUTION OF AGREEMENT    79

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit 1    Order Form Exhibit 2    Form Non-disclosure Agreement Schedule 1   
Amdocs Software Schedule 2    Legacy Systems and Company Systems Schedule 3   
Company Sites and Amdocs Sites Schedule 4    File Format for Data Extraction
Schedule 5    Amdocs Third Party Software Schedule 6    Milestone Payments and
Fees Schedule 7    Envelope and Storage Parameters Schedule 8    Implementation
and Migration Services Schedule 9    Outsourcing Services Schedule 10    Roles
and Responsibilities Schedule 11    SLA: Creditable Performance Specifications
Schedule 12    Disaster Recovery Services and Plan Schedule 13    Milestone
Schedule and Project Plan Schedule 14    Requirements

Schedule 14A

  

Basic Requirements

Schedule 14B

  

Final Requirements

Schedule 15    Steering Committee and Key Personnel Schedule 16    Change
Management Procedures and Request Form Schedule 17    Data Privacy and Security
Schedule 18    Termination Assistance Services Schedule 19    Control Objectives
Schedule 20    Amdocs Competitors Schedule 21    Specifications Schedule 22   
Enrollment Form and Escrow Agreement Schedule 23    Insurance Requirements

Schedule 23A

  

Amdocs Insurance Requirements

Schedule 23B

  

Company Insurance Requirements

Schedule 24    Company Travel Policy Schedule 25    Procedures Manual Schedule
26    Amdocs Preferred Support Maintenance Services Description Schedule 27   
PMO Service Description



--------------------------------------------------------------------------------

LICENSE AND MANAGED SERVICES AGREEMENT

THIS LICENSE AND MANAGED SERVICES AGREEMENT (“Agreement” as further defined
below) is made as of the 23rd day of December, 2009 (the “Effective Date”) by
and among Vonage Network LLC, a limited liability company incorporated under the
laws of Delaware, having its principal offices at 23 Main St., Holmdel, NJ,
07733 (“Company”), Amdocs Software Systems Limited, a company incorporated under
the laws of Ireland, having its principal offices at 1 First Floor, Block S,
East Point Business Park Dublin 3, Ireland (“ASSL”), and Amdocs, Inc., a company
incorporated under the laws of the State of Delaware, having its principal
offices at 1390 Timberlake Manor Parkway, Chesterfield, Missouri, 63017 (“INC”).

WHEREAS Company is a provider of various types of communications services, and
Amdocs develops, distributes, implements, supports, operates and maintains
software systems and solutions and provides related managed services; and

WHEREAS Company desires to procure from ASSL, and ASSL desires to provide to
Company: (i) services for the implementation of Amdocs’ proprietary software
products (the “Amdocs Systems” as further defined below), which will replace
Company’s current systems (the “Legacy Systems” as further defined below) as
well as design, coding, customization and integration services for the
development of agreed upon modifications to the Amdocs Systems necessary to meet
the Specifications; (ii) support services for the migration of Company’s
existing subscriber base from the Legacy Systems to the Amdocs Systems; and
(iii) a license to access and use the Amdocs Software and Customizations subject
to the terms and conditions set forth herein, and

WHEREAS Company desires to procure from INC., and INC. desires to provide to
Company: (i) ongoing services for the operation, support and maintenance of the
Amdocs Systems; and (ii) such reasonable and necessary services to transition
the Amdocs Systems and services back to Company or its designee in the event of
a termination or expiration of this Agreement (the “Termination Assistance” as
further defined below), as well as other services as shall be agreed upon (all
such services collectively the “Outsourcing Services” as further defined below);
and

WHEREAS this Agreement sets forth the terms and conditions under which Company
will procure such services from Amdocs, and Amdocs will provide such services to
Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, Company and Amdocs hereby agree as follows:

 

1. DEFINITIONS

 

1.1. General

For purposes of this Agreement, all terms defined herein shall have the meanings
so defined unless specified otherwise. A term defined in the singular shall
include the plural and vice versa when the context so indicates, and words
connoting gender shall include all genders. References to Sections, Exhibits and
Schedules are to Sections, Exhibits and Schedules of and to this Agreement,
except in any Order when references to Sections are to sections of the relevant
Order, unless specified otherwise.



--------------------------------------------------------------------------------

1.2. Definitions

 

1.2.1. “AAA” has the meaning set forth in Section 17.11.3.

 

1.2.2. “Acceptance” or “Accepted” means as to any Deliverable provided by Amdocs
under this Agreement, that such Deliverable substantially conforms with the
relevant Specifications applicable to such Deliverable and, with respect to the
Amdocs Systems, has otherwise met the criteria set forth in Section 3.3 below
and, with respect to the Specifications, substantially conform with the
Requirements.

 

1.2.3. “Additional Services” means the services, and, if applicable, hardware,
Amdocs’ proprietary software and Amdocs Third Party software that are outside
the Scope but which may be provided hereunder pursuant to an Order.

 

1.2.4. “Additional Service Fees” means the amounts set forth in Schedule 6 or in
an applicable Order that are payable by Company on a fixed fee or time and
materials basis, as agreed in writing by the parties, for Additional Services
and/or Customizations, if any, provided by Amdocs hereunder pursuant to an
Order.

 

1.2.5. “Affiliate” means, as to any Party, any other entity that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Party, whether through ownership of voting securities or otherwise, where
“control” means more than fifty percent (50%) of the voting interests or
ownership of more than fifty percent (50%) of the beneficial interests in income
or capital, provided that, once such control ceases to exist, the affected
entity will no longer qualify as an Affiliate for purposes of the Agreement.

 

1.2.6. “Agreement” means this Agreement between Company and Amdocs, including
all Exhibits and Schedules attached hereto and Orders, as any of the foregoing
may be amended from time to time.

 

1.2.7. “Alternate System” has the meaning set forth in Section 2.1.3.

 

1.2.8. “Amdocs” means, collectively, INC. and ASSL.

 

1.2.9. “Amdocs Competitors” has the meaning set forth in Section 17.3.4.

 

1.2.10. “Amdocs Confidential Information” means any confidential or proprietary
information, whether disclosed orally, visually or in writing, by way of any
media, of Amdocs, an Amdocs Affiliate or any Third Party which has disclosed
such information to Amdocs on a confidential basis, including, but not limited
to, Amdocs’, its Affiliates’ or such Third Party’s business or financial
affairs, trade secrets, technology, research and development, proprietary
routines, computer programs, documentation, systems, methodology, know-how,
techniques, specifications, plans and other proprietary information, pricing,
product plans, marketing plans, including, but not limited to, material
associated with and forming part of the Amdocs Systems, the Source Materials and
the terms of this Agreement.

 

1.2.11. “Amdocs Equipment” means the hardware and other materials (excluding the
Amdocs Third Party Software) owned by Amdocs or leased from Third Parties by
Amdocs, and used by Amdocs Personnel in the performance of the Services and in
connection with the Amdocs System.

 

2



--------------------------------------------------------------------------------

1.2.12. “Amdocs Excused Delay” means any delay in or failure to perform by
Amdocs or any Amdocs Personnel that results from or is caused by either (a) a
Force Majeure Event; or (b) the failure of [***], to perform a task or
obligation it was designated to perform under or in connection with this
Agreement, provided that performance of such [***] task or obligation is
required in order for Amdocs to perform the delayed or failed Services
hereunder.

 

1.2.13. “Amdocs-Generated Claims” has the meaning set forth in Section 14.2.

 

1.2.14. “Amdocs Indemnitees” has the meaning set forth in Section 14.2.

 

1.2.15. “Amdocs Legal Requirements” means the Laws applicable to Amdocs’
business and its performance of the Services under this Agreement.

 

1.2.16. “Amdocs Site(s)” means the Site(s) owned or controlled by Amdocs or its
Affiliates or any Primary Subcontractor as of the Effective Date described in
Schedule 3.

 

1.2.17. “Amdocs Software” or “Software” means certain generic, proprietary core
software products included within the Amdocs family of products and owned
exclusively by Amdocs and its Affiliates, all as specified in Schedule 1, which
Schedule will be finalized by the Parties during the Scoping Phase and subject
to Company’s Acceptance, including (a) the CRM Application or any portion
thereof, as may be licensed by Amdocs to Company pursuant to Section 4.1.2,
(b) any Maintenance Releases provided during the Term, and (c) New Releases of
the Amdocs Software provided pursuant to an Order, and in accordance with
provisions of this Agreement.

 

1.2.18. “Amdocs Systems” means all Amdocs Software, Amdocs Third Party Software,
Amdocs Equipment, Core Source Materials, Source Materials, Updates and
Configurations developed or provided by Amdocs in accordance with this
Agreement.

 

1.2.19. “Amdocs Third Party Software” means the software licensed or leased by
Amdocs from Third Parties and used by Amdocs Personnel in the performance of the
Services including, without limitation, the software set forth in Schedule 5 (as
such Schedule may be modified or updated from time to time by mutual written
agreement of the Parties). Amdocs Third Party Software does not include any
Third Party software that Company requires Amdocs to use on its behalf in place
of any Third Party software Amdocs is using or proposes to use, including by way
of example (and, if applicable) the [***] software referred to in Section 4.5
hereof, unless Amdocs at the Steering Committee level otherwise agrees in
writing and Amdocs becomes the licensee of such software.

 

1.2.20. “Amdocs Tools and Methodologies” means the internal Amdocs proprietary
diagnostic tools, test equipment and methodologies created as part of the Work
Product and used by Amdocs in performing the Services.

 

1.2.21. “Arbitrators” has the meaning set forth in Section 17.11.3.

 

1.2.22. “ASSL” has the meaning set forth in the Preamble or its permitted
successors and assigns.

 

1.2.23. “Audits” has the meaning set forth in Section 17.8.2.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

3



--------------------------------------------------------------------------------

1.2.24. “Authorized Subcontractors” means, collectively, Primary Subcontractors
and Secondary Subcontractors.

 

1.2.25. “Basic Requirements” means the basic requirements for the Amdocs Systems
set forth in Schedule 14A.

 

1.2.26. “Benchmarker” has the meaning set forth in Section 6.5.1.

 

1.2.27. “Benchmarking Process” has the meaning set forth in Section 6.5.1.

 

1.2.28. “Breaching Party” has the meaning set forth in Section 16.4.1.

 

1.2.29. “Bug List” means as to the Amdocs Systems, a complete listing of all
material deficiencies, bugs or errors occurring in the Amdocs Systems, or any
portion thereof, as measured against the Specifications and reported by Amdocs
Personnel or Company Personnel, and for each such deficiency, bug or error, a
description of the problem, an indication of the priority assigned to the
problem by Amdocs, the current status of the problem, an approach to fixing the
problem, and a timeline within which the problem is expected to be corrected.

 

1.2.30. “Business Day” means any day other than a Saturday, Sunday or statutory
federal or state holiday or other holiday observed by Company or Amdocs, or any
day on which Company’s Facilities are closed for business.

 

1.2.31. “Change” means any change to the Services or the Amdocs Systems.

 

1.2.32. “Change of Control” means a change in ownership or control of a Person
which results in a new entity (other than a pre-existing Affiliate of such
Person) either (a) owning beneficially or of record, more than fifty percent
(50%) of the voting securities of such Person; or (b) having the ability to
elect a majority of the directors of such Person.

 

1.2.33. “Change Management Procedures” means the procedures for implementing any
Changes, and for the ordering and provision of any Additional Services, as
specified in Section 7.

 

1.2.34. “Change Request” means a request by either Party for any Change.

 

1.2.35. “Change Request Form” means a form substantially similar to the form
attached hereto as Schedule 16.

 

1.2.36. “Code” has the meaning set forth in Section 16.2.2.

 

1.2.37. “COLA” has the meaning set forth in Schedule 6.

 

1.2.38. “Company” has the meaning set forth in the Preamble or its permitted
successors and assigns.

 

1.2.39.

“Company Confidential Information” means any confidential or proprietary
information, whether disclosed orally, visually or in writing, by way of any
media, of Company, a Company Affiliate or any Third Party which has disclosed
such information to Company on a confidential basis, including, but not limited
to, Company’s, Company Affiliates’, or such Third Party’s business or financial
affairs, trade secrets, technology, research and development, proprietary
routines, computer

 

4



--------------------------------------------------------------------------------

 

programs, documentation, systems, methodology, know-how, techniques,
specifications, plans and other proprietary information, pricing, product plans,
marketing plans, and the terms of this Agreement. Company Confidential
Information shall include, but not be limited to, Company Data and other
proprietary technology of Company.

 

1.2.40. “Company Data” means all data related to Company’s or the Company
Affiliates’ customers, including, but not limited to, Subscribers, and other
records, data, files, input materials, reports, forms relating to the business,
operations, facilities, products, rates, competitors, consumer markets, assets,
expenditures, mergers, acquisitions, divestitures, billings, collections,
revenues and finances and other such items of Company or the Company Affiliates,
but solely to the extent such data is generated in connection with or received
or created by Amdocs Personnel in the performance of the Services or the
operation of the Amdocs Systems, including, but not limited to, Company Personal
Data and all copies, digests and summaries of Company Data.

 

1.2.41. “Company Equipment” means the hardware and other materials (excluding
the Company Owned Software and the Company Third Party Software) owned by
Company or its current Affiliates or leased from Third Parties by Company or its
Affiliates, and used or which may be used by Amdocs Personnel in the performance
of the Services. For the avoidance of doubt, this term also includes hardware
components and other materials of the Legacy Systems and/or Company Systems
owned or leased by Company or its Affiliates.

 

1.2.42. “Company Excused Delay” means any delay in or failure to perform by
Company or any Company Personnel that results from or is caused by either (a) a
Force Majeure Event, or (b) the failure of [***], to perform a task or
obligation it was designated to perform under or in connection with this
Agreement.

 

1.2.43. “Company-Generated Claims” has the meaning set forth in Section 14.1.

 

1.2.44. “Company Indemnitees” has the meaning set forth in Section 14.1.

 

1.2.45. “Company Legal Requirements” means the Laws applicable to Company’s
business and its performance of the obligations under this Agreement.

 

1.2.46. “Company Owned Software” means software owned by Company or its
Affiliates and used or which may be used by Amdocs in performance of the
Services. For the avoidance of doubt, this term also includes software
components of the Legacy Systems and/or Company Systems owned by Company or its
Affiliates.

 

1.2.47. “Company Personal Data” means that portion of Company Data that is
subject to any Data Privacy Laws and includes CPNI.

 

1.2.48. “Company Site” means the Sites owned or controlled by Company or its
Affiliates as of the Effective Date described in Schedule 3, which may be
updated from time to time by Company in writing and provided to Amdocs.

 

1.2.49.

“Company Systems” means the Company’s systems, which will be developed by
Company or are currently existing and which (a) will connect to or interface
with the

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

5



--------------------------------------------------------------------------------

 

Amdocs Systems, or (b) are otherwise used by Company or Amdocs in connection
with Company’s use of the Amdocs Systems or the provision of the Services,
including all applicable Company Equipment, Company Owned Software and Company
Third Party Software, as specified in Schedule 2.

 

1.2.50. “Company Third Party Software” means the software or Intellectual
Property Rights licensed or leased by Company or its Affiliates from Third
Parties and used by Amdocs Personnel in the performance of the Services. For the
avoidance of doubt, this definition also includes Third Party software
components of the Legacy Systems and/or Company Systems licensed or leased by
Company or its Affiliates.

 

1.2.51. “Confidential Information” means either Company Confidential Information
or Amdocs Confidential Information, where applicable.

 

1.2.52. “Configurations” means any modifications of the Amdocs Systems that,
when made to the Amdocs Systems, use the then-current functionalities of the
Amdocs Systems for a particular purpose and/or change the utility, efficiency,
functional capability or application of the Amdocs Systems, or any portion
thereof, and do not require a modification to or the development of any code.

 

1.2.53. “Control Objectives” has the meaning set forth in Section 17.8.8.

 

1.2.54. “Core Source Materials” means, in respect of the Amdocs Software, or any
portion thereof, the then-current source code, technical documentation, user
documentation and instructions, work instructions, error list (including each
reported error and then current status) and all other software or statements
required to build, compile, assemble, translate, bind and load source codes into
executable releases.

 

1.2.55. “Corrective Plan” has the meaning set forth in Section 17.8.8.

 

1.2.56. “CPNI” has the meaning set forth in 47 U.S.C. 222(h)(1), as amended from
time to time.

 

1.2.57. “CRM Application” means collectively, the CRM Front-End and the CRM
Back-End.

 

1.2.58. “CRM Back-End” means those selected components of Amdocs’ generic,
proprietary customer relationship management software product and such related
applications as set forth on Schedule 1, which shall be incorporated by Amdocs
as part of the Amdocs Systems for use by Customer.

 

1.2.59. “CRM Front-End” means those user-interface related components of Amdocs
generic, proprietary customer relationship management software product other
than the CRM Back-End which may be licensed from Amdocs by Customer as set forth
in Section 4.1.2 below.

 

1.2.60. “Customization” means any improvement, deviation, extension or other
change to the Amdocs Software, or any portion thereof, made by Amdocs at the
request of Company that requires development work and a modification to or the
development of any source code of the Amdocs Software, including, but not
limited to, the integration of the CRM Front-End and any updates thereto.

 

1.2.61. “Defect” or “Nonconformity” means a deficiency (or deficiencies) in a
Deliverable or the Services, or any portion thereof, as measured against the
relevant Specifications.

 

6



--------------------------------------------------------------------------------

1.2.62. “Defense” has the meaning set forth in Section 14.3.

 

1.2.63. “Deliverables” means any tangible item delivered or produced by Amdocs
or required to be delivered or produced by Amdocs under this Agreement,
including, but not limited to, Work Product containing and embodying the results
of the Services, and the Amdocs Systems, or any portion thereof, that is
identified in the Project Plan.

 

1.2.64. “Disabling Device” means any virus, worm, trojan horse, built-in or
use-driven mechanism, injurious or damaging algorithm, self-destruct mechanisms,
time bomb or other software or hardware or any other inhibitor that are intended
to degrade, impair performance, result in inaccurate data, deny accessibility,
disable or adversely affect the use of the Amdocs Systems, or any portion
thereof, or materially harm, through the Amdocs Systems, any of Company’s or its
Affiliates’ data, network or other software, including, but not limited to,
Company Data.

 

1.2.65. “Disaster” means an event that causes an unplanned material interruption
of any business process or information processing at or affecting an Amdocs Site
which is beyond Amdocs’ reasonable control that, in turn, results in an
impairment of the ability of Amdocs to perform the Services, Company’s use of
the Amdocs Systems, or any damage to Company Data. Examples of a Disaster
include, but are not limited to: (a) loss of the building to fire; (b) loss of
power due to hurricane damage; (c) inability to access an Amdocs Site due to a
chemical spill; (d) health or work stoppage issues; (e) adverse weather
conditions or political events; and (f) a pandemic or epidemic (including, but
not limited to, Avian flu or swine flu), quarantine or government health alert
that prohibits or restricts travel by any member of Amdocs’ Personnel or
prevents any member of Amdocs’ Personnel from reporting to a work location.

 

1.2.66. “Disaster Recovery Plan” or “DRP” has the meaning set forth in
Section 5.2.1.

 

1.2.67. “Effective Date” has the meaning set forth in the Preamble.

 

1.2.68. “Envelope Parameters” means a set of parameters having certain values
and/or ranges in relation to which the Service Levels, the Basic Requirements,
the Final Requirements and other provisions of this Agreement apply, as
specified in Schedule 7, Schedule 14A and Schedule 14B.

 

1.2.69. “Excused Delay” means, collectively or individually, an Amdocs Excused
Delay and a Company Excused Delay, as the context so requires.

 

1.2.70. “Fees” means all amounts set forth in Schedule 6 and payable by Company
hereunder.

 

1.2.71. “Final Acceptance” has the meaning set forth in Section 3.3.7.

 

1.2.72. “Final Migration Date” has the meaning set forth in Schedule 6.

 

1.2.73. “Final Requirements” means the detailed business, processing and
servicing requirements for the Amdocs Systems as refined and expanded during the
Scoping Phase and the Specifications Phase which are Accepted by Company and set
forth in Schedule 14B and which shall be incorporated into the Specifications
through the use of a traceability matrix.

 

1.2.74. “Force Majeure Event” has the meaning set forth in Section 17.7.1.

 

7



--------------------------------------------------------------------------------

1.2.75. “Force Majeure Period” has the meaning set forth in Section 16.3.

 

1.2.76. “I-9 Process” means Amdocs’ and its Personnel’s employment eligibility
and record keeping requirements under the Immigration Reform and Control Act of
1986, the Immigration Reform Act of 1990 and the Illegal Immigration Reform and
Immigrant Responsibility Act of 1996, as the same shall be amended from time to
time.

 

1.2.77. “Implementation and Migration Services” means the services to be
provided by ASSL as set forth in Section 3.1.

 

1.2.78. “Implementation and Migration Services Fees” means the fixed amounts set
forth in Schedule 6 that are payable by Company on the dates specified in
Schedule 6 for the Implementation and Migration Services provided by ASSL
hereunder, including, but not limited to, the applicable Milestone Payments.

 

1.2.79. “INC.” has the meaning set forth in the Preamble or its permitted
successors and assigns.

 

1.2.80. “Initial Term” has the meaning set forth in Section 16.1.1.

 

1.2.81. “Intellectual Property Rights” means the worldwide intangible rights or
interests evidenced by or embodied in (a) any, design, concept, method, process,
technique, apparatus, invention, discovery, or improvement, including any
patents, patent applications, trade secrets, and know-how; (b) any trademarks,
trade names, trade dress and associated goodwill; (c) any work of authorship,
including any copyrights, industrial designs, registration or moral rights
recognized by law; and/or (d) any other intellectual property rights,
proprietary technology or material in which similar rights exist and are
registered or enforceable.

 

1.2.82. “Iron Mountain” has the meaning set forth in Section 4.7.

 

1.2.83. “Key Personnel” means Personnel identified in Schedule 15 under the
heading “Key Personnel”.

 

1.2.84. “Late Payment Interest” means interest accruing at the daily equivalent
of a monthly rate equal to [***] per calendar month or at the maximum rate
allowed by law, if less.

 

1.2.85. “Laws” mean all laws, statutes, regulations, rules, executive orders,
supervisory requirements, directives, circulars, opinions, interpretive letters
and other official releases of or by any government, or any authority,
department or agency thereof, including, but not limited to, the Foreign Corrupt
Practices Act and laws relating to data privacy or data protection (“Data
Privacy Laws”).

 

1.2.86. “Legacy Systems” means Company’s current systems, as of the Effective
Date, that will be replaced in whole or in part by the Amdocs Systems, including
all applicable Company Equipment, Company Owned Software and Company Third Party
Software, as specified in Schedule 2.

 

1.2.87. “License” has the meaning set forth in Section 4.1.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

8



--------------------------------------------------------------------------------

1.2.88. “License Fees” means the fixed amounts set forth in Schedule 6 that are
payable by Company on the dates specified in Schedule 6 for the License granted
to Company by Amdocs hereunder.

 

1.2.89. “Maintenance” means the standard software maintenance services provided
by Amdocs in respect of the core Amdocs Software or otherwise as part of the
Outsourcing Services (e.g. in respect of Customizations) for the Fixed Monthly
Fee as set forth in Schedule 6 and which Company may elect to purchase from
Amdocs in the event Amdocs no longer operates the Amdocs Systems on behalf of
Company.

 

1.2.90. “Maintenance Release” means any release of the Amdocs Software, or any
portion thereof, that is provided by Amdocs as part of the Maintenance and which
is not a New Release.

 

1.2.91. “Milestone” means the phases or development goals for the Deliverables
set forth in the Project Plan as such phases or development goals may be
amended, modified or supplemented pursuant to this Agreement.

 

1.2.92. “Milestone Date” means a delivery date or deadline established with
respect to a Milestone in the Milestone Schedule.

 

1.2.93. “Milestone Payment” means an amount, if any, to be paid to Amdocs by
Company upon achievement of a Milestone, in accordance with Schedule 6.

 

1.2.94. “Milestone Schedule” means the schedule set forth in Schedule 13.

 

1.2.95. “New Company Affiliate” has the meaning set forth in Section 4.2.

 

1.2.96. “New Company Affiliate License Agreement” has the meaning set forth in
Section 4.2.

 

1.2.97. “New Release” means a modified or enhanced version of the Amdocs
Software (excluding Customizations), or any portion thereof, which will be made
available by Amdocs to Company under an Order and which is generally identified
by the first number that appears to the left of the first decimal point in a
version number.

 

1.2.98. “Non-Compliant Party” has the meaning set forth in Section 13.1.2.

 

1.2.99. “Nonconformity” or “Defect” means a deficiency (or deficiencies) in a
Deliverable or the Services, or any portion thereof, as measured against the
relevant Specifications.

 

1.2.100. “Open Source Software” means all Amdocs Third Party Software, if any,
licensed to Amdocs by Third Parties under licenses substantially similar to
those approved by the Open Source Initiative and listed at
http://www.opensource.org/licenses/, including, without limitation, the GNU
General Public License, the GNU Lesser Public License, the Artistic License, the
Berkeley Science Division (BSD) License, and the Apache License.

 

1.2.101. “Order” means a document issued under Section 7.4 of this Agreement,
executed in writing by both Parties for the purposes of ordering any Additional
Services and/or amending this Agreement pursuant to an acceptable Change
Request.

 

1.2.102. “Outsourcing Services” means the Services provided by INC. as set forth
in Section 5.1.

 

9



--------------------------------------------------------------------------------

1.2.103. “Outsourcing Service Fees” means the amounts set forth in Schedule 6
that are payable by Company on a monthly basis following the Turn-On Date for
the Outsourcing Services provided by Amdocs hereunder, including any Maintenance
Releases and Configurations.

 

1.2.104. “P1 Nonconformity” has the meaning set forth in Schedule 11.

 

1.2.105. “P2 Nonconformity” has the meaning set forth in Schedule 11.

 

1.2.106. “P3 Nonconformity” has the meaning set forth in Schedule 11.

 

1.2.107. “Party” means Company or Amdocs; “Parties” means both of them.

 

1.2.108. “Payee” has the meaning set forth in Section 15.3.

 

1.2.109. “Payer” has the meaning set forth in Section 15.3.

 

1.2.110. “Person” means any natural person, corporation, limited liability
company, limited liability partnership, general partnership, limited
partnership, trust, association, governmental organization or agency, or other
legal person or legally constituted entity of any kind.

 

1.2.111. “Personnel” means the full-time and part-time employees, contract
employees, individual consultants, volunteers, members, directors, officers,
partners, independent contractors, subcontractors and/or agents acting for or on
behalf of each Party or its Affiliates permitted under this Agreement. “Company
Personnel” refers to the Personnel of Company, and “Amdocs Personnel” refers to
the Personnel of Amdocs, including, but not limited to, Authorized
Subcontractors.

 

1.2.112. “PMO” has the meaning set forth in Section 12.2.1.

 

1.2.113. “Pre-Production Testing” has the meaning set forth in Section 3.3.4.

 

1.2.114. “Primary Subcontractor” means a specialist subcontractor who is
retained by Amdocs to perform Services that are material to this Agreement.

 

1.2.115. “Priority Level” means the level assigned to a Nonconformity specifying
the order in which Resolution of such Nonconformities is to occur. Priority
Levels are designated (highest to lowest) P1 Nonconformity, P2 Nonconformity and
P3 Nonconformity.

 

1.2.116. “Procedures Manual” has the meaning set forth in Section 5.3.1.

 

1.2.117. “Product Documentation” means the then-current explanatory and
informational materials concerning the Amdocs Software provided hereunder that
Amdocs has released for distribution, as may be modified by Amdocs from time to
time, which may include without limitation, technical documentation, manuals,
descriptions, user guides, specifications and/or installation instructions,
diagrams, printouts, listings, flowcharts and training materials, but excluding
Source Materials.

 

1.2.118. “Project Management Fee” means the fixed amount set forth in Schedule 6
that is payable by Company on the date specified in Schedule 6 in respect of
successful integration of the Legacy Systems into the Amdocs Systems by Amdocs
hereunder.

 

1.2.119. “Project Manager” has the meaning set forth in Section 12.3.1.

 

10



--------------------------------------------------------------------------------

1.2.120. “Project Plan” means the detailed implementation schedule and project
plan set forth in Schedule 13.

 

1.2.121. “Records” has the meaning set forth in Section 17.8.8.

 

1.2.122. “Recruiting Party” has the meaning set forth in Section 17.5.

 

1.2.123. “Release” means, collectively or individually, New Releases and
Maintenance Releases, as applicable.

 

1.2.124. “Release Condition” has the meaning set forth in Section 4.7(a).

 

1.2.125. “Renewal Term” has the meaning set forth in Section 16.1.2.

 

1.2.126. “Required Consents” means the consents (if any) required to be obtained
by either party as is necessary for Amdocs’ performance of the Services and the
provision of and Company’s use of the Amdocs Systems, including, but not limited
to, the operation, maintenance, management and/or access to any Amdocs
Equipment, Amdocs Third Party Software, Amdocs Sites, Legacy Systems, Company
Data, Company Sites or Company Systems, all other consents required from Third
Parties in connection with Amdocs’ provision of the Services and the Amdocs
Systems, including, but not limited to, the transition of the Amdocs Systems
back to Company or its designee in the event the Agreement expires or
terminates.

 

1.2.127. “Requirements” means either the Basic Requirements or the Final
Requirements as the context so requires.

 

1.2.128. “Resolution” means the correction or elimination of a Nonconformity in
accordance with the applicable Priority Level.

 

1.2.129. “Roles and Responsibilities Document” means the document attached
hereto as Schedule 10, which identifies specific tasks to be performed by each
Party that may be required for performance of the Services.

 

1.2.130. “SAS 70” means the American Institute of Certified Public Accountants
statement on auditing standards number 70.

 

1.2.131. “SAS 70 Type II Audit” means an audit conducted pursuant to SAS 70 that
results in a report that both describes an organization’s description of
controls at a specific point in time and includes detailed testing of those
controls over a minimum six (6) month period, or any replacement or successor
audit standard or process.

 

1.2.132. “Scope” means the scope of the Amdocs Systems and all Services to be
performed hereunder within the Envelope Parameters, including, but not limited
to, the Services set forth in Sections 3.1 and 5.1 and related Schedules
attached hereto, the provision of Termination Assistance, any obligations of
Amdocs with respect to any audit requirements pursuant to Section 17.8 of this
Agreement and any Additional Services provided pursuant to an Order executed by
the Parties hereunder.

 

1.2.133. “Scoping Phase” means the phase more fully described in Section 3.2.1.

 

1.2.134. “Secondary Subcontractor” means a specialist subcontractor who is
retained by Amdocs to perform services that are not material to this Agreement.

 

11



--------------------------------------------------------------------------------

1.2.135. “Security Guidelines” has the meaning set forth in Section 17.4.1.

 

1.2.136. “Security Incident” has the meaning set forth in Section 17.4.3.

 

1.2.137. “Service Credits” has the meaning set forth in Section 3.5.

 

1.2.138. “SLA” means the Service Level Agreement set forth in Schedule 11.

 

1.2.139. “Service Level Credits” has the meaning set forth in Section 6.2.1.

 

1.2.140. “Service Levels” means the performance standards for the provision of
the Services and the Amdocs Systems set forth in Schedule 11.

 

1.2.141. “Services” means the Implementation and Migration Services, the
Outsourcing Services, the Termination Assistance and any other services to be
provided hereunder and any Changes thereto that will be performed by Amdocs in
accordance with this Agreement.

 

1.2.142. “Site” means facilities, office space, data centers, development
centers, or other premises that are or may be used by Amdocs and/or Company to
perform any Services under this Agreement or in connection with the Amdocs
Systems.

 

1.2.143. “Source Materials” means, in respect of the Amdocs Systems (excluding
Amdocs Third Party Software and Amdocs Equipment), or any portion thereof, the
then-current source code, technical documentation, user documentation and
instructions, work instructions, error list (including each reported error and
then current status) and all other software or statements required to build,
compile, assemble, translate, bind and load source codes into executable
releases, provided that, with respect to the Amdocs Software, only executable
code will be included in the Source Materials and not Core Source Materials.

 

1.2.144. “SOX Deficiencies” has the meaning set forth in Section 17.8.8.

 

1.2.145. “SOX Laws” means the Sarbanes-Oxley Act of 2002, as it may be amended,
supplemented or revised from time to time, applicable rules and regulations
issued by the U.S. Securities and Exchange Commission, and applicable rules and
regulations of the Public Company Accounting Oversight Board including, without
limitation, provisions relating to internal controls over financial reporting,
as any of the foregoing may have been and/or may be amended, supplemented or
revised from time to time.

 

1.2.146. “Specifications” means the detailed business, functional and technical
specifications for the Amdocs System, including, without limitation, detailed
system architecture, protocols, security, hardware, hardware configuration, and
infrastructure, as in the same shall be appended as Schedule 21 to this
Agreement following the incorporation therein of the Final Requirements pursuant
to an agreed upon traceability matrix.

 

1.2.147. “Specifications Phase” means the phase more fully described in
Section 3.2.2.

 

1.2.148. “Steering Committee” has the meaning set forth in Section 12.1.1.

 

1.2.149. “Subscriber” means a customer of Company’s services and products whose
account is maintained on the Amdocs Systems.

 

1.2.150. “Term” has the meaning set forth in Section 16.1.2.

 

12



--------------------------------------------------------------------------------

1.2.151. “Terminating Party” has the meaning set forth in Section 16.4.1.

 

1.2.152. “Termination Assistance” has the meaning set forth in Section 16.9.1.

 

1.2.153. “Termination Assistance Period” has the meaning set forth in
Section 16.9.1.

 

1.2.154. “Termination Assistance Plan” means a plan signed by the duly
authorized representatives of the Parties pursuant to which Amdocs shall perform
certain Services in connection with the expiration or termination of this
Agreement.

 

1.2.155. “Termination Date” means the date on which the Term of the Agreement
expires without renewal or, if earlier, the date for termination set forth in a
Termination Notice, as further described in Section 16 (Term and Termination).

 

1.2.156. “Termination Notice” means the written notice that must be given before
termination in accordance with the termination process described in Section 16
(Term and Termination).

 

1.2.157. “Test Plan” means, with respect to a Deliverable, a plan detailing the
criteria, methodologies and responsibilities for testing such Deliverable’s
compliance with the applicable Specifications.

 

1.2.158. “Third Party” means a Person other than Company, Amdocs, or their
respective Affiliates.

 

1.2.159. “Turn-On Date” means the date on which either (a) the initial migration
(of up to [***] Subscribers) to the Amdocs Systems is completed, or (b) the
first new Subscriber is activated on the Amdocs Systems, whichever is earlier.

 

1.2.160. “UAT Plan” has the meaning set forth in Section 3.3.1.

 

1.2.161. “Update” means each update or change to the Amdocs Systems provided by
Amdocs under this Agreement including, but not limited to, all Maintenance
Releases, New Releases and Customizations.

 

1.2.162. “Work Product” means all written or computer coded materials manifested
in documentation, systems design, disks, tapes, drawings, reports,
specifications, notebooks, recommendations, data (other than Company Data),
procedures and memoranda and any other data, specifications, work papers, ideas,
inventions, processes or other items of any nature whatsoever produced, created,
developed, presented, provided and/or distributed by Amdocs in connection with
the Outsourcing Services, together with all Intellectual Property Rights,
whether developed individually by Amdocs or jointly with Company and whether or
not patentable or copyrightable or protectable by any other intellectual
property interests and whether or not reduced to writing or other physical form.

 

1.2.163. “Workaround” means a temporary solution to a Nonconformity which
results in the return of the Amdocs Systems to functional or operational status
or which otherwise enables achievement of the Service Levels.

 

2. SCOPE OF SERVICES

 

2.1. General and Exclusivity

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

13



--------------------------------------------------------------------------------

2.1.1. Amdocs shall provide the Amdocs Systems to and perform the Services for
Company , in a timely manner (including, without limitation, meeting each
Milestone Date established herein) in accordance with this Agreement, as further
specified in Sections 3.1 and 5.1 and the applicable Schedules. Amdocs shall
also provide any Additional Services specified in Orders entered into pursuant
to the provisions of Section 7.4.

 

2.1.2. Subject to Section 2.1.3, and except as otherwise expressly stated in
this Agreement, nothing herein shall prevent Company from obtaining any type of
Services, or any other services, from any other provider during the Term;
provided that Company shall remain responsible for all of the obligations and
commitments specifically applicable to it hereunder.

 

2.1.3. Company agrees that, commencing on the Final Migration Date and
continuing through the end of the Term (but, for the avoidance of doubt, not
during Termination Assistance), the Amdocs Systems shall be the exclusive system
Company and its Affiliates use to supply the functionality of the Final
Requirements for their customers; provided that, Company shall not be obligated
to utilize the Amdocs Systems on an exclusive basis if: (a) Company elects to
provide such functionality for customers acquired from Third Parties if such
customers are on a different billing and/or operational support system (the
“Alternate System”) unless and until Company elects to migrate such customers to
another system or ceases using such Alternate System; or (b) Company’s proposed
use of the Amdocs Systems would require additional functionality and
capabilities of the Amdocs Systems which do not form part of the Amdocs System
as of the Final Migration Date, the provision of or development of which would
create additional cost to Company (except for the Fixed Monthly Fees or other
usage based fees).

 

2.2. Scope and Changes

 

2.2.1. The Parties understand and agree that the Final Requirements have not
been established as of the Effective Date, and that subject to Section 7, the
Basic Requirements may be modified by written agreement of the Parties in an
iterative manner within the Scope without the need for an Order (as described in
Section 7). Any expansion of the Scope as a result of modifications to the Basic
Requirements and the resulting cost shall be addressed through the Change
Management Procedures.

 

2.2.2. During the Scoping Phase and the Specifications Phase, the Parties will
work together to identify the Final Requirements. Subject to Section 3.2.2,
Amdocs will deliver the Final Requirements in accordance with the Project Plan.
Amdocs shall develop and present to Company the Final Requirements in accordance
with the Milestone Dates and Company will commence the Acceptance process with
respect to the Final Requirements. The Final Requirements shall be annexed
hereto as Schedule 14B.

 

2.3. Excluded Services

The Scope is set out in Sections 3.1 and 5.1 below. Without expanding the Scope,
and for greater clarity, the Services do not include the following (unless
ordered as Additional Services):

 

  (a) Communications Lines;

 

14



--------------------------------------------------------------------------------

  (b) Print and Mail;

 

  (c) Management of the Vonage network; and

 

  (d) CRM Front-End.

In the event that Company requests and Amdocs agrees to provide such excluded
services at any time during the Term, the Parties will enter into an Order.

 

2.4. New Technology

In providing the Services, Amdocs will, [***], use reasonable commercial efforts
to: (a) be proactive in identifying opportunities to implement new technologies
that will improve and support the Services; (b) work together with Company to
identify opportunities to implement new technology which may be advantageous
with respect to the Services; (c) maintain a level of currency, knowledge and
technology that allows Company to take advantage of technological advances with
respect to the Services; and (d) meet with Company periodically upon Company’s
reasonable request to inform Company of any new technology or technology trends
that Amdocs is developing or is otherwise aware of that could reasonably be
expected to have an impact on the Services.

 

2.5. Third Party Services

In the event Company contracts with a Third Party to perform any service outside
the Scope of, or in addition to, the Services, including services to augment or
supplement the Services or that are dependent on the Services, Amdocs shall
cooperate with Company and any such Third Party to the extent reasonably
required by Company and able to be supported by the then-existing Amdocs
Personnel without degradation in the Service Levels including by providing:
(a) to the extent available, written requirements, standards, and policies for
any systems so that the developments of such Third Party may be operated or
supported by Amdocs; and (b) assistance and support services to such Third
Party. Company shall consult with Amdocs concerning the integration of any work
provided by such Third Party with the Amdocs Systems. Where Company requires
Amdocs to work with such a Third Party, Amdocs shall not be responsible for
disruption to, or negative impact on, the provision of the Services by Amdocs to
the extent resulting from the performance of the Third Party or defects in the
work provided by such Third Party. Further, any Third Party that has a need to
know or may have access to Amdocs’ Confidential Information shall first sign the
non-disclosure agreement in the form attached as Exhibit 2. To the extent Amdocs
cannot reasonably provide the Third Party cooperation and support requested by
Company using existing Amdocs Personnel without degradation in the Service
Levels, Amdocs shall promptly inform Company and the parties shall mutually
agree upon the additional cost of such support through the Change Management
Procedures.

 

3. DEVELOPMENT, IMPLEMENTATION AND MIGRATION SERVICES

 

3.1. Implementation of Amdocs Systems

 

3.1.1.

In consideration of the Implementation and Migration Services Fees paid by
Company to implement the Amdocs Systems, ASSL will provide Company with Services
for the implementation of and migration to the Amdocs Systems, as specified in
Schedule 8

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

15



--------------------------------------------------------------------------------

 

(the “Implementation and Migration Services”) and in accordance with the
Milestone Schedule and Project Plan. Amdocs shall perform the Services and
deliver each portion of the Amdocs Systems on or before the respective Milestone
Dates set forth in the Milestone Schedule.

 

3.1.2. Prior to the Final Migration Date, appropriate representatives of the
Parties shall meet at least weekly to discuss the status of the Implementation
and Migration Services and performance against the Project Plan.

 

3.2. Phases

 

3.2.1. Scoping and Delivery of Project Plan

 

  (a) During the Scoping Phase of the Project, Amdocs will work with Company to
identify additional requirements, document the detailed Deliverables, and to
develop the Project Plan for the performance of the Implementation and Migration
Services, including documentation of all Milestone Dates and Deliverables.

 

  (b) At the conclusion of the Scoping Phase, Amdocs shall submit the detailed
Deliverables, as more fully set out in Schedule 8, including the Project Plan,
for Company’s Acceptance. Company will commence the Acceptance process pursuant
to Section 3.3 of this Agreement with respect to the Project Plan. Once
Accepted, the Project Plan shall be attached to this Agreement as Schedule 13.
The Project Plan may be updated in writing by agreement of the Parties from time
to time without reference to the Change Management Procedures; provided that,
any change to the Project Plan resulting in a change to the Turn-On Date or the
Final Migration Date shall require the signature of a member of the Steering
Committee for each Party.

 

  (c) The Project Plan includes Milestones, and an Order may include Milestones
relating to Additional Services. A Milestone will be achieved successfully only
when the activities, events, Services and/or Deliverables that comprise such
Milestone have occurred and/or have been completed and Accepted in accordance
with the terms of the Agreement or the applicable Order.

 

3.2.2. Specifications

 

  (a) Amdocs will work with Company to identify the Final Requirements for the
Amdocs Systems and will develop and deliver the Specifications in accordance
with Schedule 8, which more fully describes the Implementation and Migration
Services to be performed in connection with the Specifications, and the Amdocs
Systems to be delivered to Company. The Specifications developed by Amdocs shall
include a complete detailed analysis of the Final Requirements.

 

  (b) The Parties will work together to identify and agree upon the
Specifications. Subject to Section 3.4, Amdocs will deliver the Specifications
in accordance with the Milestone Schedule. If the Specifications are Accepted by
Company they shall be attached hereto as Schedule 21.

 

16



--------------------------------------------------------------------------------

  (c) The Parties acknowledge that, as of the Effective Date, the Specifications
for the Amdocs Systems have not been developed. Changes and refinements of
Specifications shall not require Orders, except to the extent they are beyond
the Scope, which the Parties will address such a Change in accordance with
Section 7.

 

  (d) Subject to Section 3.4, Amdocs shall develop and present to Company the
Specifications (along with any related Amdocs Systems) in accordance with the
Milestone Dates and Company will commence the Acceptance process with respect to
the Specifications.

 

3.2.3. Develop and Implement

Upon Acceptance of the Specifications by Company, Amdocs shall commence
development and implementation of the Amdocs Systems. Upon delivery of each
Deliverable, Company shall undertake the evaluation and testing of each
Deliverable identified in the Project Plan as subject to Acceptance testing set
forth in Section 3.3 of this Agreement.

 

3.3. Acceptance Testing of Amdocs Systems

 

3.3.1. As part of Company’s roles and responsibilities, Company will be
responsible for Acceptance testing and Acceptance of the Deliverables. Amdocs
will provide support for such Acceptance testing, all as described in the Roles
and Responsibilities document and in the Milestone Schedule. Within the time
frame specified in the Project Plan, the Parties shall be responsible for
developing a Test Plan for testing each Deliverable identified in the Project
Plan, including, but not limited to, any documentary Deliverable. As between
Amdocs and Company, Company shall be responsible for developing a detailed User
Acceptance test plan (the “UAT Plan”) for testing the Amdocs Systems together
with the related test plan models, test scripts, test scenarios and test
databases, a subset of which will be used by Company in conducting user
acceptance testing. In addition, Amdocs will incorporate into its testing
procedures a subset of the user acceptance test cases provided by Company that
reflect Company’s Requirements.

 

3.3.2.

Timing. The Acceptance process with respect to the Amdocs Systems and each
Deliverable identified in the Project Plan shall be performed within the times
prescribed therefor in the Test Plan or otherwise agreed in writing by the
Parties; provided, that: (a) dates for performance by a Party as set forth in
the Milestone Schedule shall be adjusted for Excused Delays; (b) in the case of
any portion of the Amdocs Systems for which no time period is prescribed in the
Milestone Schedule in respect of the steps described below, evaluation and
testing of any Amdocs Systems or Deliverable (whether initially delivered or
fixed and re-delivered) shall be [***], provided that Company will use
commercially reasonable efforts to evaluate and test the Amdocs Systems and/or
any Deliverable as promptly as possible following delivery/performance or
re-delivery/re-performance; and (c) the fix/re-delivery/re-performance period
shall be

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

17



--------------------------------------------------------------------------------

 

[***], in each case from the date of receipt of notice of Nonconformities,
provided that Amdocs will use commercially reasonable efforts to
fix/re-deliver/re-perform the Amdocs Systems and/or any Deliverable as promptly
as possible following receipt of Company’s notice of Nonconformities. If at the
end of any evaluation and testing period or re-evaluation and re-testing period,
Company shall not have issued either an Acceptance or a notice of
Nonconformities, the Amdocs Systems or Deliverable, as applicable, will be
deemed not Accepted. In such event, Amdocs may provide written notice to Company
that an Acceptance or a notice of Nonconformities for the applicable Deliverable
is overdue and, if within [***], Company shall still not have issued either an
Acceptance or a notice of Nonconformities, the Amdocs Systems or Deliverable, as
applicable, will be deemed Accepted solely for the purposes of the relevant part
of the Amdocs System or Deliverable subject to the particular Acceptance testing
and scheduling the Turn-On Date and shall in no way be deemed Final Acceptance.

 

3.3.3. Where a Deliverable consists of documentation, Amdocs shall deliver to
Company such Deliverable in accordance with the Milestone Schedule. Company
shall evaluate and review such documentary Deliverable pursuant to the Test Plan
established for such Deliverable and Section 3.3.2 above and indicate in writing
to Amdocs either (a) its Acceptance of the documentary Deliverable; or (b) its
rejection of the documentary Deliverable, setting out in reasonable detail the
basis for such rejection. If Company rejects the Deliverable, Amdocs will revise
the Deliverable within the timeframes specified in the Test Plan for that
Deliverable and/or in Section 3.3.2 above so that it will comply with the
relevant Specifications, and re-deliver the revised Deliverable to Company
within any period required by the applicable Test Plan and/or in Section 3.3.2.
Company shall evaluate and review the revised Deliverable anew, with all
subsequent iterations being performed in accordance with this Section 3.3.3 and
subject to Section 3.3.2.

 

3.3.4.

With respect to the Amdocs Systems: (a) Amdocs shall deliver (or, as applicable,
provide access to) the Amdocs Systems to Company for pre-live testing of the
Amdocs Systems (“Pre-Production Testing”), which evaluation and testing may
include use of the Amdocs Systems by a reasonable number of Subscribers in a
non-production environment; and (b) Company shall evaluate and test the Amdocs
Systems as against the Specifications and the UAT Plan and indicate in writing
to Amdocs either (i) its Acceptance of the Amdocs Systems; or (ii) the
Nonconformities of the Amdocs Systems in reasonable detail, to the extent that
such Nonconformities are discovered upon evaluation and testing. Upon receipt of
written notice from Company of Nonconformities, Amdocs shall, if applicable and
unless otherwise agreed to in writing by Company’s Project Manager, promptly
Resolve (A) all P1 Nonconformities, (B) all P2 Nonconformities, provided that
with respect to any Deliverables for which Company identifies a P2
Nonconformity, Company will permit Amdocs to implement a Workaround, and (C) at
least [***] of all P3 Nonconformities within the later of (1) [***] days of
receipt of Company’s written notice of Final

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

18



--------------------------------------------------------------------------------

 

Acceptance, and (2) the next Maintenance Release. When all P1 Nonconformities
and P2 Nonconformities that have been identified during Pre-Production Testing
have been Resolved by Amdocs in accordance with the requirements set forth above
(or the Parties have agreed in writing that any of such failures will be
Resolved at a later date), Company shall provide Amdocs with written notice of
its Acceptance of its Pre-Production Testing of the Amdocs Systems.

 

3.3.5. Unless the Parties otherwise agree in writing and subject to any Excused
Delays, in the event that: (a) the Turn-On Date does not occur prior to or on
the date agreed by the Parties and specified in the Project Plan due to Amdocs’
failure to meet any of its obligations under this Agreement; and (b) the Turn On
Date does not subsequently take place within sixty (60) days thereafter, Company
may, subject to the provisions of Sections 16.4, terminate this Agreement for
cause, provided that there will be no additional cure period as described in
Section 16.4.

 

3.3.6. Acceptance Meaning. Until Final Acceptance, any interim Acceptances of
any portion of the Amdocs Systems, or any portion or component thereof,
including, but not limited to, documentary Deliverables, shall not operate as a
waiver or otherwise bar Company from rejecting any portion of the Amdocs Systems
that was previously accepted if, upon evaluating any subsequent portions of the
Amdocs Systems, Nonconformities in the previously accepted portions of the
Amdocs Systems arise or become apparent and prevent the Amdocs Systems as a
whole from materially conforming to the relevant Specifications and achieving
Final Acceptance. For the avoidance of doubt, Company understands and agrees
that evaluation and testing of Amdocs Systems and Services by Company is to be
conducted within the framework of the applicable Specifications and not used as
an opportunity for redefining the Scope of the engagement, except as the Parties
may mutually agree pursuant to an Order.

 

3.3.7.

Final Acceptance. Commencing on the Turn-On Date and for [***] thereafter
(“Final Acceptance Testing Period”), Company shall evaluate and test the Amdocs
Systems and verify that all Specifications are met when operating the Amdocs
Systems under production conditions and indicate in writing to Amdocs either:
(a) its Final Acceptance of the Amdocs Systems; or (b) the Nonconformities of
the Amdocs Systems in reasonable detail. Upon receipt of written notice from
Company of Nonconformities, Amdocs shall, if applicable and unless otherwise
agreed to in writing by Company’s Project Manager, promptly Resolve (i) all P1
Nonconformities, (ii) all P2 Nonconformities provided that with respect to any
Deliverables for which Company identifies a P2 Nonconformity, Company may permit
Amdocs to implement a Workaround as determined by Company in its sole
discretion, and (iii) at least [***] of all P3 Nonconformities within the later
of (A) [***] days of receipt of Company’s written notice of Final Acceptance,
and (B) the next Maintenance Release. Amdocs shall Resolve all P1
Nonconformities and P2 Nonconformities that have been identified by Company in
accordance with the requirements set forth above within the Final Acceptance
Testing Period in order for Company to provide Amdocs with written notice of its
Final Acceptance of the Amdocs Systems. In the event that the Amdocs System
operates under production conditions continuously during the Final Acceptance
Testing Period without any P1 Nonconformities or P2 Nonconformities and Company
fails to provide written notice

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

19



--------------------------------------------------------------------------------

 

to Amdocs that it has or has not identified any P1 or P2 Nonconformities by the
completion of the Final Acceptance Testing Period, then Final Acceptance of the
Amdocs Systems shall be deemed to have occurred.

 

3.3.8. Effect of Failing to Achieve Final Acceptance.

 

  (a) Unless the Parties otherwise agree in writing and subject to any Excused
Delays, in the event that Amdocs fails to achieve Final Acceptance with respect
to the Amdocs Systems within the Final Acceptance Testing Period and Amdocs
fails to cure such failure within [***] thereafter, Company may, in its
reasonable discretion and subject to the provisions of Sections 16.4, terminate
this Agreement for cause; provided that, there will be no additional cure period
as described in Section 16.4.

 

  (b) For the avoidance of doubt, subject to sub-section (a), the failure of
Amdocs to timely achieve Final Acceptance is a material breach of the Agreement.
The remedies set forth in this Section 3.3.8 are in addition to, and not in lieu
of, all of Company’s other remedies at law and in equity.

 

3.3.9. Unless the Parties otherwise agree in writing and subject to any Excused
Delays, in the event that: (a) the Final Migration Date does not occur prior to
or on the date agreed by the Parties and specified in the Project Plan due to
Amdocs’ failure to meet any of its obligations under this Agreement, and (b) the
Final Migration Date does not subsequently take place within sixty (60) days
thereafter, Company may, subject to the provisions of Sections 16.4, terminate
this Agreement for cause, provided that there will be no additional cure period
as described in Section 16.4. For the avoidance of doubt, Amdocs shall not be
held responsible under this Section 3.3.9 for any decision or default on the
part of Company or its Affiliates that leads to the deferment or delay of the
migration of all or any of the relevant Subscribers.

 

3.3.10. Notwithstanding anything contained herein to the contrary, Company shall
have the right in its sole discretion to suspend its portions of Acceptance
testing at any time if, in Company’s reasonable judgment, the number or
magnitude of issues resulting from Amdocs’ performance, or lack thereof, of its
obligations hereunder, identified during the testing process warrants
suspension, and the time periods for conducting such testing shall be extended
on a day to day basis to account for the period of suspension. If such
suspension continues for thirty (30) consecutive days, the Parties will agree
upon and document the impact of such delay in accordance with the Change
Management Procedures.

 

3.3.11. Each Update that is developed following Final Acceptance will be subject
to the testing procedures and requirements set forth in a mutually agreed upon
Test Plan for such Update.

 

3.3.12.

No Other Acceptance. Acceptance as described in this Section 3.3 shall be the
sole method of acceptance of the Amdocs Systems and Services, and is intended to
exclude all other methods of acceptance unless the Parties otherwise agree in
writing. Subject to Company’s rights to evaluate and test the Amdocs Systems in
production on and after the Turn-On Date and throughout the Final Acceptance
Testing Period, including the addition of new Subscribers to the Amdocs Systems,
Company understands and

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

20



--------------------------------------------------------------------------------

 

agrees that it will not use of any component of the Amdocs Systems or any other
Deliverable for business, profit, revenue or any other commercial purpose unless
and until such component is Accepted by Company or until Final Acceptance is
achieved.

 

3.4. Effect of Delays

 

3.4.1. If Amdocs or any Primary Subcontractor fails, or is likely to fail, to
timely, diligently and properly perform its obligations under this Agreement,
including, but not limited to, meeting a Milestone (other than to the extent
caused by or as the result of an Amdocs Excused Delay), Amdocs shall, at its own
expense, cure such failure as promptly as reasonably possible, including, but
not limited to, at Company’s request, providing that number and type of
additional Amdocs Personnel as are reasonably necessary to timely achieve the
Milestone. Any failure by Amdocs to fulfill any of its responsibilities (to the
extent not caused by or as the result of an Amdocs Excused Delay) shall result
in an automatic day-for-day extension of any Company’s specific obligation or
scheduled deadline that is dependent upon the specific, unfulfilled Amdocs
responsibility, except as may be otherwise agreed by the Parties. Company’s
rights and Amdocs’ obligations pursuant to this Section 3.4 are in addition to
Company’s other rights and remedies and Amdocs’ other obligations under this
Agreement.

 

3.4.2.

In the event Amdocs requires performance of a Company task and Company is unable
to perform or complete such task designated as Company’s responsibility pursuant
to a schedule (or otherwise under this Agreement) due to a Company Excused
Delay, or because such task requires an increased level of effort by Company not
previously anticipated or discussed in connection with this Agreement, then
Company shall so notify Amdocs and the Parties shall use good faith efforts to
reschedule such Company task. In addition, Amdocs shall use commercially
reasonable efforts to reallocate in good faith its resources to minimize the
impact of such Company task [***] by Company. As part of the PMO, Amdocs shall
keep Company timely apprised in writing of any delays by Company that Amdocs
believes to be impeding Amdocs’ performance of its obligations, including the
date on which Amdocs’ believes such delay by Company began and the reasonably
anticipated impacts of such delay. In the event of delays in the performance of
Company’s obligations hereunder, or the inability to perform such obligations
that are required to be performed in order for Amdocs to perform its
obligations, to the extent not caused by or the result of a Company Excused
Delay or a rescheduled Company task as described above, Amdocs will have an
automatic extension of time to perform its effected obligations that are
dependent on the specific, unfulfilled Company task for a period at least equal
to the same length as the period of Company’s delay, except as otherwise agreed
by the Parties. In the event Amdocs is required to expend an increased level of
effort as a result of such Company delay, Amdocs shall have the right to raise a
Change Request to cover such additional effort which Company shall approve in
its reasonable discretion; provided that, only Company delays [***] solely with
respect to any Milestone set forth on the Milestone Schedule may result in
Company [***] and only if such delay has resulted in [***] to Amdocs in order
for Amdocs to meet the applicable Milestone. In respect of any Company delay

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

21



--------------------------------------------------------------------------------

 

in performing any activity under this Agreement which is not included in the
Milestone Schedule, in the event Amdocs cannot reasonably reallocate its
resources or minimize the impact of such Company task without additional cost,
the Parties shall address such additional costs through the Change Management
Process and the foregoing restriction shall not apply.

 

3.5. Service Credits

In the event that Amdocs fails to achieve Final Acceptance of the Amdocs Systems
within the Final Acceptance Testing Period, then Amdocs shall pay a service
credit to Company in an amount equal to $[***] per [***] until and including the
date that (a) Company terminates this Agreement pursuant to Section 3.3.8(a), or
(b) Final Acceptance is achieved (“Service Credits”) up to a maximum Service
Credit amount of [***]. Assessment and collection of Service Credits is without
prejudice to Company’s right to terminate this Agreement pursuant to
Section 3.3.8 or Section 16 and all other rights and remedies available to
Company; provided, however, that such Service Credits shall be Company’s sole
and exclusive remedy with respect to any failure of Amdocs to achieve Final
Acceptance, unless Company has exercised its right to terminate this Agreement
in which case such Service Credits shall not be Company’s sole and exclusive
remedy with respect to any failure of Amdocs to achieve Final Acceptance.

 

4. LICENSE TO AMDOCS SYSTEMS; AMDOCS THIRD PARTY SOFTWARE

 

4.1. License Grant

 

4.1.1. Amdocs Software. Subject to the terms and conditions of this Agreement
and payment of the License Fees, ASSL hereby grants to Company a perpetual
(except as may be otherwise expressly stated in this Agreement, including
without limitation pursuant to Section 16.8.2), non-exclusive, non-transferable
(except as otherwise pursuant to Section 17.13), irrevocable right and license
for the benefit of Company and any Company Affiliate to access and use the
Amdocs Software, Customizations and Product Documentation worldwide from a data
center located in the United States and/or Canada (“License”) solely for
Company’s and/or Company Affiliates’ business purposes in object code only
(except as set forth in Sections 4.7(c), 16.8.1(f) and 16.9) for the maximum
number of Subscribers for whom Company has paid the applicable License Fees. In
the event Company appoints and uses a Third Party service provider pursuant to
Sections 4.7(c) or 16.9, such appointment and use shall be subject to the
limitations and requirements of Sections 4.7(c), 16.9 and 17.3.

 

4.1.2. CRM Application. Subject to the terms and conditions of this Agreement
and payment of the License Fees, ASSL hereby grants to Company a limited,
non-exclusive, non-transferable (except as otherwise pursuant to Sections 4.7
and 17.13) right and license for the benefit of Company and any Company
Affiliate to access and use the CRM Back-End during the Term solely for the
number of Subscribers for which Company pays such Outsourcing Fees and solely
for Company’s and/or Company Affiliates’ business purposes in object code only
(except as set forth in Sections 4.7(c), 16.8.1(f) and 16.9). In the event the
Parties agree during the Term to integrate the CRM Front-End into the Amdocs
Systems pursuant to an Order, as of the date of such agreed-upon

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

22



--------------------------------------------------------------------------------

 

Order, Company is granted a License to the CRM Application under the terms and
conditions of Section 4.1.1, subject to the payment of the applicable license
fees and the terms and conditions of the applicable Order.

 

4.1.3. Third Party Software. An initial list of Amdocs Third Party Software is
set forth on Schedule 5 attached hereto. A copy of such list shall be maintained
in the Procedures Manual and shall be updated in the event of a Change to the
Amdocs Third Party Software. As part of Termination Assistance, Amdocs shall use
commercially reasonable efforts to assist Company in obtaining a license for
such Amdocs Third Party Software, as applicable, upon termination or expiration
of this Agreement.

 

4.1.4. Legacy Systems and Company Systems. Subject to the terms and conditions
of this Agreement, Company hereby grants to Amdocs a limited, non-exclusive,
non-transferable (except as otherwise pursuant to Section 17.13) right and
license to access and use the (a) Legacy Systems prior to the Final Migration
Date, and (b) Company Systems during the Term, solely for the purpose of
providing the Amdocs Systems and Services pursuant to the terms and conditions
of this Agreement.

 

4.2. Acquisitions

 

4.2.1. If an entity becomes a Company Affiliate or part of Company or an
existing Company Affiliate (“New Company Affiliate”) and licenses a system that
is the same as, or substantially similar to, the Amdocs Systems pursuant to a
pre-existing license agreement between Amdocs and New Company Affiliate (the
“New Company Affiliate License Agreement”), Amdocs agrees to consent to either
(a) an assignment of the New Company Affiliate License Agreement from New
Company Affiliate to Company; or (b) New Company Affiliate’s transfer of the
licenses acquired under the New Company Affiliate License Agreement to Company;
or (c) Company’s conversion of any of New Company Affiliate’s licenses to
licenses granted under this Agreement. [***] For purposes of this Agreement, any
and all references to a “Company Affiliate” shall be deemed to include any “New
Company Affiliate”.

 

4.2.2. If an entity becomes a New Company Affiliate and does not currently
license a system that is the same as, or substantially similar to, the Amdocs
Systems, Amdocs agrees to migrate, at Company’s request, any and all Subscribers
and Personnel of such New Company Affiliate to the Amdocs Systems. The Parties
shall mutually agree upon terms regarding the timing and cost of such
integration, provided that Amdocs [***] by Company hereunder.

 

4.3. License Restrictions

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

23



--------------------------------------------------------------------------------

4.3.1.  Company shall comply with all applicable Laws in using the Amdocs
Systems and Product Documentation as authorized herein and, except as set forth
in this Agreement, Company may not, directly or indirectly, alone or with any
Affiliate or any Third Party, with or without consideration:

 

  (a) Distribute, transfer, resell, rent, lease, sublicense or loan the Amdocs
Systems, the software components used in performing the Services or the Product
Documentation to any Third Party or make such software components or the Product
Documentation available to others (including, but not limited to, Mobile Network
Virtual Operators (MVNOs)) in a service bureau or in any outsourcing arrangement
or for any similar commercial time-sharing, data processing or other Third Party
use; and/or

 

  (b) Disassemble, reverse engineer, decompile, or modify the Amdocs Systems or
the software components used in performing the Services or in any other manner
decode such software or create derivative works or make any enhancements,
adaptations or translations of such software, except as otherwise expressly
permitted hereunder in Section 4.7 and the Escrow Agreement.

 

4.3.2.  For the avoidance of doubt and without prejudice to the foregoing,
Company shall not be restricted from using the Amdocs Systems for [***]

 

4.3.3.  Amdocs shall comply with all applicable Laws in using the Legacy Systems
and Company Systems as authorized herein and except, as set forth in this
Agreement, Amdocs may not, directly or indirectly, alone or with any Affiliate
or any Third Party, with or without consideration:

 

  (a) Distribute, transfer, resell, rent, lease, sublicense or loan the Legacy
Systems or Company Systems to any Third Party or make the Legacy Systems or
Company Systems available to others in a service bureau or in any outsourcing
arrangement or for any similar commercial time-sharing, data processing or other
Third Party use (provided that it is acknowledged and agreed that Amdocs may use
Third Party facilities and services in connection with a Disaster); and/or

 

  (b) Disassemble, reverse engineer, decompile, or modify the Legacy Systems or
Company Systems or in any other manner decode the Legacy Systems or Company
Systems or create derivative works or make any enhancements, adaptations or
translations of the Legacy Systems or Company Systems, except as otherwise
expressly permitted in this Agreement or agreed in writing by the Parties for
the purposes of Amdocs performing the Services.

 

4.4. Product Roadmap; Releases

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

24



--------------------------------------------------------------------------------

4.4.1.  Amdocs shall periodically, and ordinarily on an annual basis, provide
Company with its product roadmap that identifies a list of functional
capabilities that Amdocs anticipates adding to the Amdocs Systems in upcoming
Releases, and the specific time frame within which Amdocs anticipates each such
functional capability will be delivered. Amdocs shall allow Company to
participate in the user groups which assist Amdocs in establishing its product
roadmap.

 

4.4.2.  Amdocs shall make available to Company all Releases that are made
generally available to Amdocs’ customers that Company approves in writing to be
implemented in the Amdocs Systems. No amount in addition to the Outsourcing
Services Fees shall be charged in respect of Maintenance Releases. With respect
to any New Releases, the terms regarding the timing and cost of such
implementation shall be mutually agreed upon by the Parties and shall be subject
to the execution of an Order. All Releases of the Amdocs Systems, or any portion
thereof, to which Company may become entitled shall be treated as part of the
Amdocs Systems hereunder.

 

4.4.3.  Amdocs shall provide to Company written notice of each (a) Maintenance
Release promptly following its release to enable Company to determine the
desirability of the Maintenance Release; and (b) New Release within two
(2) years following its release to enable Company to determine the desirability
of the New Release. Amdocs shall provide with such notice (i) reasonable
documentation, descriptions and specifications for the applicable Release to
enable Company to assess the differences in functionality and features that will
result therefrom; and (ii) a written description of any and all
incompatibilities and other problems that might occur as a result of a Release
as determined based upon Amdocs’ reasonable inquiry in light of the Amdocs
Systems. All Releases shall (A) be compatible with the previous version and its
associated data and with any software interfacing with the applicable potions of
the Amdocs Systems prior to the applicable Release, and (B) not eliminate any of
the material functions, features or performance of the previous version. Company
may, in its sole discretion, elect to delay the implementation of any Releases.
Amdocs shall abide by such determination.

 

4.4.4.  Amdocs will ensure the migration path for all Releases incorporates a
process that will allow Company to regress from the new Releases if problems
develop that are attributable to said new Releases. The process methodology
shall be documented and tested by Amdocs prior to the delivery of the applicable
Release. Company acknowledges that certain changes may not be reversible and as
a result, Amdocs agrees that it shall provide to Company, in connection with the
notice provided pursuant to Section 4.4.3, notice if a particular change, if
implemented, is not reversible.

 

4.5. Amdocs Third Party Software

Company acknowledges that the Amdocs Systems may require the use of Amdocs Third
Party Software. Amdocs is responsible for procuring, [***], the Amdocs Third
Party Software specified in Schedule 5 necessary for the operation of the Amdocs
Systems in accordance with this Agreement and, as of the Effective Date, no
Third Party software other than such Amdocs Third Party Software is necessary
for Amdocs to operate the Amdocs Systems in accordance with this

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

25



--------------------------------------------------------------------------------

Agreement, except in the event Company requires that Amdocs use the [***]
software in place of the Vertex software originally proposed for use in
connection with the Amdocs Systems by Amdocs, in which case, the [***] software
will be the only exception to this provision. In the event that, during the Term
in connection with any Orders resulting from Amdocs’ request to make an addition
or replacement of Amdocs Third Party Software to the Amdocs Systems being
provided hereunder, Company needs to obtain a license or sub-license to such
Amdocs Third Party Software, Amdocs will obtain, on behalf of Company, a license
to, or will provide Company with a sub-license to, such Amdocs Third Party
Software. Amdocs remains responsible for any failure of the Amdocs Systems to
operate in accordance with this Agreement. In the event that Company has a
current license for any Amdocs Third Party Software provided in connection with
the Amdocs Systems, the terms under which such Amdocs Third Party Software is
licensed hereunder for purposes of the Amdocs Systems shall be better than or
equal to the terms of Company’s current license with such Third Party. In the
event Amdocs, using commercially reasonable efforts, is unable to obtain such
better than or equal terms from the Third Party and Company wishes to use such
Third Party Software pursuant to the terms of its own license agreement, Company
shall use commercially reasonable efforts to obtain for Amdocs all Required
Consents to permit Amdocs to enjoy the benefits of Company’s license with such
Third Party for the sole purposes of providing the Amdocs Systems and the
Services to Company hereunder.

 

4.6. Documentation

Amdocs shall supply Product Documentation in connection with the Amdocs Software
licensed hereunder and shall permit Company to copy such Product Documentation
as reasonably necessary for its use of the Amdocs Systems. Amdocs shall provide
Product Documentation for each portion of the Amdocs Systems at the time of
delivery and such Product Documentation shall include adequate user
documentation. All Product Documentation shall be delivered to Company
electronically, in such media and in such format as generally provided by Amdocs
to its customers.

 

4.7. Core Source Materials and Source Materials Escrow

Immediately following the Turn-On Date and Amdocs’ receipt from Company of the
signed Enrollment Form as attached as part of Schedule 22 naming Company as a
beneficiary of the escrow account, and receipt of the payments described below,
Amdocs will deposit a copy of the Source Materials with Iron Mountain
Intellectual Property Management, Inc. (“Iron Mountain”), pursuant to the Escrow
Agreement executed between Amdocs and Iron Mountain attached as part of Schedule
22. In case of any conflict between the provisions of this Agreement and the
provisions of such Escrow Agreement, the provisions of the Escrow Agreement will
prevail except with respect to the Release Conditions for the Source Materials
set forth below. Amdocs shall [***] associated with being a beneficiary of such
account. A copy of the then-current Source Materials will be deposited in
connection with each New Release of the Amdocs System, but no less frequently
than once per calendar year:

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

26



--------------------------------------------------------------------------------

  (a) Release Condition. As used in this Agreement in connection with the Source
Materials, “Release Condition” means the following:

 

  (i) Amdocs ceases to be continuously engaged in its normal business operations
for a period of thirty (30) days and no successor acceptable to Company is
appointed;

 

  (ii) Amdocs’ decision to permanently discontinue the provision of Maintenance
to Company during any applicable maintenance period, provided that Company is
entitled to receive and has paid for such Maintenance; or

 

  (iii) Amdocs becomes insolvent, ceases doing business as a going concern,
makes an assignment for the benefit of its creditors, admits in writing its
inability to pay its debts as and when they fall due or in the event that there
are any proceedings instituted by or against it in bankruptcy or under the
insolvency laws or for receivership or dissolution which are not frivolous or
vexatious proceedings or not dismissed within sixty (60) days from commencement
of such proceedings and, Amdocs does not, during the pendency of such
proceeding, continue to provide Outsourcing Services under this Agreement;

in each instance under circumstances where Company has elected as part of
Termination Assistance to implement the Amdocs System in a non-Amdocs data
center for continued use by Company and Company, at the time of occurrence of
the Release Condition, is operating or planning to operate the Amdocs Systems
itself or through a Third Party (to the extent permitted hereunder) on behalf of
Company to support its Subscribers.

 

  (b) Filing for Release. If Company believes in good faith that a Release
Condition has occurred, Company may provide to Iron Mountain, with a copy to
Amdocs, a written notice of the occurrence of the Release Condition and a
request for the release of the Source Materials. In the event Amdocs disputes
that a Release Condition has occurred, Amdocs will so notify Iron Mountain and
Company and such dispute shall be resolved in accordance with Section 17.11,
provided that escalation shall commence at level II and escalation to the
Steering Committee shall not be necessary. Iron Mountain will continue to store
the Source Materials without release pending (a) joint instructions from Amdocs
and Company; (b) dispute resolution pursuant to Section 17.11 of the Agreement;
or (c) order from a court of competent jurisdiction pursuant to Section 17.11 of
the Agreement.

 

  (c)

License Subject to Release Conditions. Pursuant to this Section 4.7, Amdocs
hereby presently grants to Company, for the benefit of Company and any Company
Affiliate, a perpetual, non-exclusive, non-transferable, fully paid-up,
irrevocable, worldwide right and license from a data center located in the
United States and/or Canada to (i) receive, use, modify and create derivative
works of the Source Materials solely for Company’s internal business

 

27



--------------------------------------------------------------------------------

 

purposes and solely to the extent required for the purposes of use, support,
maintenance, configuration, and/or implementation of the Amdocs Systems; and
(ii) receive, use, modify and create derivative works of the Core Source
Materials solely for Company’s internal business purposes solely to the extent
required for the purposes of use, support, maintenance, configuration, and/or
implementation of the Amdocs Software as a component of the Amdocs Systems. The
foregoing right includes the right to appoint a Third Party service provider who
is not an Amdocs Competitor (except in the event Amdocs ceases to do business)
to assist Company in so doing and to use and access the Source Materials (and
the Core Source Materials if the release conditions referred to in
Section 4.7(e) apply) solely for the applicable purposes set forth in (i) and
(ii) above, provided that, (A) Company gives written notice to Amdocs in advance
about such service provider, (B) such service provider executes a written
agreement with (1) Amdocs containing terms substantially similar to those set
forth in Exhibit 2 and protecting Amdocs’ rights to the Source Materials and, if
applicable, the Core Source Materials, prior to being given any access to the
Amdocs Systems; and (2) Company, containing terms limiting such service
provider’s use of the Source Materials and, if applicable, the Core Source
Materials, to the restrictions set forth above in Section 4.3 and this
Section 4.7(c) and terms naming Amdocs as a third party beneficiary of such
agreement solely for the purposes of enforcing such restrictions and Amdocs’
rights to the Source Materials and, if applicable, the Core Source Materials
(the “Sub-License”), a copy of which Sub-License shall be reasonably approved by
Amdocs prior to execution; provided that Company may redact any information from
such Sub-License that does not relate to (x) the Source Materials and, if
applicable, the Core Source Materials, (y) the restrictions set forth above in
Section 4.3 and this Section 4.7(c), or (z) Amdocs’ rights as a third party
beneficiary under the Sub-License; (C) Company shall remain fully liable for all
acts and omissions of such service provider; (D) Company shall not be restricted
from engaging an Amdocs Competitor to run the portions of the Amdocs Systems to
which Company has the rights so long as such Amdocs Competitor is not provided
or given access to Source Materials or Core Source Materials and subject to all
other limitations of this Section 4.7(c); and (E) such Third Party service
provider [***], is approved in writing by Amdocs (which approval may be
reasonably withheld or conditioned in Amdocs’ sole discretion).

 

  (d)

If Company obtains the Source Materials, Amdocs will use all reasonable efforts
at Company’s cost ([***]) to provide to Company a practical and participatory
on-site training program at Company’s facilities sufficient to reasonably train
other personnel of Company (i.e., train them to be trainers)

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

28



--------------------------------------------------------------------------------

 

with respect to use, maintenance and operation of the Amdocs Systems, subject to
all applicable provisions of this Agreement.

 

  (e) In addition to the escrow account with respect to the Source Materials as
described above, Company shall have a right to become a beneficiary under the
applicable Escrow Agreement with regard to the Core Source Materials for each
Amdocs Software product perpetually licensed to Customer under this Agreement.
Release of the Core Source Materials shall be subject to the terms and
conditions of Exhibit C of the Escrow Agreement. Prior to the Turn-On Date,
Amdocs shall provide Company with the applicable beneficiary forms. Amdocs’
obligations with regard to the Core Source Materials shall be governed by the
standard terms and conditions of the Escrow Agreement. In case of any conflict
between the provisions of this Agreement and the provisions of such Escrow
Agreement, the provisions of the Escrow Agreement will prevail. Notwithstanding
the foregoing, Amdocs represents to Company that, the Source Materials that may
be released pursuant to this Section 4.7, would be sufficient for the Amdocs
Personnel to continue to perform the Outsourcing Services without requiring
access to the Core Source Materials in accordance with the Service Levels
prescribed in this Agreement (excluding maintenance and enhancement of the
Amdocs Software incorporated in the Amdocs System). The Source Materials,
excluding the Core Source Materials, are the only source materials that are used
in and/or necessary to perform the Outsourcing Services (excluding maintenance
and enhancement of the Amdocs Software) provided to Company hereunder.

 

  (f) The Source Materials and Core Source Materials are Amdocs Confidential
Information and Company shall not disclose the Source Materials or Core Source
Materials to any Third Party except as expressly permitted above; and Company
shall take all reasonable precautions against unauthorized access to the Source
Materials and Core Source Materials while such materials are in its possession.
For the avoidance of doubt, Company shall retain liability for all breaches of
this Agreement, including unauthorized use or disclosure of Source Materials
and, if applicable, Core Source Materials, by any persons or entities to whom
such Materials are disclosed by Company.

 

5. OUTSOURCING SERVICES

 

5.1. Outsourcing Services Generally

INC. will perform hosting, maintenance and other services with respect to the
Amdocs Systems, as further defined in Schedule 9 (the “Outsourcing Services”),
commencing on the applicable timelines as specified in Schedule 8.

 

5.2. Disaster Recovery and Disaster Recovery Plan

 

5.2.1. 

As part of the Outsourcing Services, INC is responsible for developing,
implementing and maintaining a plan for the Services in the event of a Disaster
(the “Disaster Recovery Plan” or “DRP”). As of the Effective Date, a summary of
such Services is

 

29



--------------------------------------------------------------------------------

 

set forth in Schedule 12. The Parties agree that within sixty (60) days of the
Effective Date, Amdocs and Company will develop a DRP.

 

5.2.2.  As part of the DRP, INC. is responsible for the following activities:

 

  (a) Maintaining sufficient infrastructure for the production environment(s) of
the Amdocs Systems in order to enable Company to maintain business operations at
the level of operations specified in the Disaster Recovery Plan, and within the
time frames specified in the Disaster Recovery Plan, using support from Amdocs’
alternate operations center;

 

  (b) Maintaining methods and procedures required for DRP testing, at least
quarterly, as well as detailed instructions for implementing the DRP in the
event of Disasters. INC. shall conduct such DRP testing at all Amdocs Sites. If
requested, INC. shall allow Company to observe its DRP tests;

 

  (c) Implementing disaster recovery plans and procedures at a secondary Amdocs
Site in a timely manner and in accordance with the DRP;

 

  (d) Restoring any and all Services to a level that is in compliance with the
Silver DR service plan standards as set forth in Schedule 12;

 

  (e) Providing for recovery after both short and long term Disasters in
facilities, communications and data processing equipment. Short term Disasters
must be protected through workarounds, redundant resources and network
diversity; and

 

  (f) Addressing contingency plans for total destruction of Amdocs’ business
operations for a period of thirty (30) days or longer. Amdocs’ recovery
objectives (time to full restoration and amount of lost data tolerated) must
meet or exceed the applicable performance levels applicable to the Silver DR
service plan standards as set forth in Schedule 12.

 

5.2.3.  At all times during the Term, Amdocs must, and shall use reasonable
commercial efforts to cause and be responsible for its Primary Subcontractors
(if any) to, maintain the DRP and invoke it when necessary.

 

5.2.4.  Amdocs shall update and provide to Company for its review and
Acceptance, at least annually, copies of its DRP and all business continuity
exercise final reports.

 

5.2.5.  Amdocs shall provide a reasonable level of cooperation to Company in the
development, implementation, execution, and reasonable testing of Company’s own
DRP with respect to the Services and the Amdocs Systems. If Amdocs provides
electronic interchange of data with Company, Amdocs shall participate, if
requested, in any Company data center exercise to validate recovery
connectivity. Amdocs shall continue to provide the Services and/or Amdocs
Systems to Company in the event Company activates its own DRP or moves to an
interim site to conduct its business, including during tests of Company’s
contingency operations plans.

 

5.3. Procedures Manual and Disabling Devices

 

5.3.1. 

In accordance with the further terms of this Section 5.3, Amdocs shall develop
as a Deliverable and thereafter regularly update a detailed, procedures manual
that

 

30



--------------------------------------------------------------------------------

 

minimally includes the contents specified in Schedule 25 (the “Procedures
Manual”). Amdocs shall deliver the first draft of the Procedures Manual to
Company for its review and comments thirty (30) days prior to the start of
testing by Company pursuant to the UAT Plan and shall, with respect to such
draft, incorporate Company’s comments and suggestions thereto. Periodically, but
at least on an annual basis, Amdocs shall: (a) update the Procedures Manual to
reflect changes in the operations and procedures described therein, which
updates shall be easily identifiable by Company; (b) provide to Company the
updated draft of the Procedures Manual for Company’s review and comments; and
(c) incorporate Company’s comments and suggestions thereto.

 

5.3.2.  At all times during the Term, Amdocs Personnel shall use reasonable
efforts at least consistent with industry standards to ensure that the Amdocs
Systems does not contain any Disabling Device that would cause it to be rendered
inoperable or otherwise incapable of being used or destroy any of the Company
Data or other software; provided, that, Amdocs shall bear no responsibility for
such Disabling Device if either of the following conditions are met: (a) the
applicable software (containing the Disabling Device) was not developed or
delivered by Amdocs and/or an Authorized Subcontractor; or (b) if the applicable
software (containing the Disabling Device) was delivered or developed by Amdocs
and/or an Authorized Subcontractor, Amdocs shall have tested such software
immediately prior to the introduction of such software into the Amdocs Systems
using the latest commercially available virus-checking software of a quality
equal to or better than highest industry standards. Except as expressly
permitted in this Agreement (including, without limitation, under
Section 15.4.2), Amdocs will not de-install, disable or repossess any portion of
the Amdocs Systems by means of any Disabling Device or self-help (electronic or
otherwise) even if Company fails to perform any of its obligations under this
Agreement.

 

5.3.3.  Amdocs shall maintain and update a Bug List for the Amdocs Systems
throughout the Term and will provide Company access to the Bug List at any time
upon Company’s request.

 

6. SERVICE LEVELS AND BENCHMARKING

 

6.1. Performance According to Services Levels (SLA)

 

6.1.1.  Amdocs will perform the Services for Company and provide the Amdocs
Systems in accordance with the Service Levels specified in Schedule 11.

 

6.1.2.  Amdocs shall measure and provide monthly reports to Company its
performance results against the Service Levels in the manner specified in
Schedule 11.

 

6.1.3.  Company may, upon reasonable notice to Amdocs in writing, request
changes, through a Change Request, to the Service Levels provided that such
changes fall within the Scope and, if not, shall be subject to an Order executed
pursuant to Section 7.4 of this Agreement.

 

6.2. Service Level Credits

 

31



--------------------------------------------------------------------------------

6.2.1.  Failure to meet Service Levels or exceed Service Levels may be subject
to Amdocs’ provision of performance credits (“Service Level Credits”) to Company
or the application of earn backs (as the term is used in Schedule 11) (as the
case may be).

 

6.2.2.  The amounts and provision of such Service Level Credits are subject to
the terms and conditions of Schedule 11.

 

6.3. Envelope Parameters

 

6.3.1.  The Service Levels are subject to the Envelope Parameters specified in
Schedule 7.

 

6.3.2.  Company may, upon reasonable notice to Amdocs in writing, request
changes, through a Change Request, to the Envelope Parameters.

 

6.3.3.  Any changes in the Envelope Parameters, and any effects of such changes
on the Service Levels and any other provisions of this Agreement, are subject to
the terms and conditions of Schedule 7.

 

6.4. Review of Service Levels

The Parties will meet to review the Service Levels yearly. As a result of those
meetings and as necessary from time to time during the Term, the Steering
Committee may, by mutual agreement, add to, delete or adjust the Service Levels.
The Parties’ intent of such yearly review is to agree upon year over year
performance improvements in the Service Levels.

 

6.5. Benchmarking

 

6.5.1. 

Not earlier than [***], Company shall have the right, but not the obligation, to
conduct a measurement and comparison benchmarking process to compare [***] to
ensure that Company is receiving [***], given the nature, volume and type of
Services provided by Amdocs hereunder (taking into account the volume of
Services, the skill sets and geographical location of the Personnel and other
such factors necessary to ensure a like-for-like comparison to the benchmark
comparator group) (the “Benchmarking Process”). Upon Amdocs’ receipt of notice
of Company’s intent to exercise its benchmarking right, the Parties shall agree
on a pool of suitably qualified, experienced and independent benchmarkers
generally in the business of conducting such measurements and comparisons. The
pool of benchmarkers shall not include any Person that is an Amdocs Competitor.
It is the Parties’ intention that they shall jointly select the benchmarker to
carry out the Benchmarking Process. However, in the event that the Parties are
unable to agree as to the identification of such benchmarker, after escalation
of this matter to Company’s Senior Vice President (IT) and Amdocs’ Vice
President, then Company may utilize any Third Party benchmarker from the pool to
perform the Benchmarking Process (the “Benchmarker”). The Benchmarker will
review its benchmarking methodology with Company and Amdocs and the Parties
shall agree to the criteria used for selection of the benchmark comparator group
prior to commencement of the Benchmarking Process. Amdocs shall have reasonable

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

32



--------------------------------------------------------------------------------

 

opportunities to make submissions to the Benchmarker as to the performance of
the Services and the related pricing. Company shall pay the fees and expenses
charged by the Benchmarker (which fees will not be contingency-based). Amdocs’
cooperation with the Benchmarker shall be conditioned on the Benchmarker’s
compliance with Amdocs’ commercially reasonable confidentiality requirements;
provided, that, Amdocs shall not be obligated to disclose Confidential
Information related to any of Amdocs’ or its Affiliates’ other clients to the
Benchmarker. The Benchmarking Process shall be conducted so as not to
unreasonably disrupt Amdocs’ operations under this Agreement (including so as
not to lead to any material impact on the Service Levels).

 

6.5.2.  In conducting the Benchmarking Process, the Benchmarker will obtain and
examine information relating to [***], provided on an outsourced basis by a
similarly situated information technology service provider. The Benchmarker will
collect information concerning the outsourcing of services which are of a
similar nature (including service level commitments), type and aggregate volume
to the Services then being provided by Amdocs hereunder from similarly situated
information technology service providers for the provision of services similar
to the Services in order to establish meaningful comparables. Further, the
Benchmarker will consider the following factors solely to the extent that the
Parties agree that such factors are relevant: [***]

 

6.5.3. 

The Benchmarker shall provide to Amdocs and Company a copy of the Benchmarker’s
report and shall meet with Company and Amdocs to review results prior to the
report being considered final. Such review will include disclosure of
information related to the makeup of the comparator group with sufficient
granularity to ensure that the comparators chosen meet the requirements
specified for inclusion in the comparator group. Following such meeting, Amdocs
shall have up to [***] (or such longer period as may be agreed to by the Parties
taking into account the nature of the findings) to review and respond to such
report. If Amdocs reasonably believes that the Benchmarker’s report contains
material errors or inaccuracies of fact or calculation, Amdocs shall notify
Company and the Benchmarker by: (a) specifying the errors or inaccuracies;
(b) providing any report, data or other evidence that demonstrates, supports or
justifies Amdocs’ belief; and (c) proposing amendments to the Benchmarker’s
report necessary to correct the errors or inaccuracies. Company and the
Benchmarker shall review any such notice given by Amdocs and respond in writing.
If the Parties do not agree on the appropriate course of action relating to
error correction or if the Parties are unable to agree upon the validity of such
findings, the matter shall be resolved pursuant to Section 17.11 of this
Agreement. If the Parties agree, as a result of such internal dispute resolution
process, to make changes to the findings of the report then the report will be
amended to reflect any changes agreed to

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

33



--------------------------------------------------------------------------------

 

by the Parties. In the event that the final results of the Benchmarking Process
indicate that [***], Amdocs shall present to Company its plans for improvements
as are reasonably necessary to [***]. Upon agreement by the Parties on the plans
for improvement, Amdocs will implement such plans during the subsequent [***]
period (or such other period as may be agreed by the Parties, taking into
account the nature of any changes), including without limitation, such changes
as may be required to the SLA and the Fee Schedule.

 

7. CHANGE MANAGEMENT PROCEDURES

 

7.1. General

The Change Management Procedures specified in this Section 7 shall apply to any:

 

  (a) Change Requests; and

 

  (b) requests by Company for Additional Services.

 

7.2. Changes

 

7.2.1.  Any Changes shall be agreed by the Parties, specified in writing and
handled by the Parties in accordance with the procedures for Change Requests
specified in Section 7.3.

 

7.2.2.  Amdocs will not make any Changes that will have an adverse impact on
Amdocs’ compliance with the then-current Services Levels without Company’s prior
written consent.

 

7.2.3.  Amdocs will not make any Changes that will increase the Fees for the
Services without Company’s prior written consent.

 

7.2.4.  Amdocs will not make Changes that require Amdocs to provide Additional
Services without Company’s prior written consent.

 

7.3. Change Requests

Change Requests will be processed in accordance with the following agreed to
procedure. Amdocs’ activities relating to Change Requests (including the
implementation of such changes) will be provided as Additional Services. Either
Party may elect to submit Change Requests to the other Party. Change Requests
shall be submitted in writing using a Change Request Form to the other Party and
shall contain a sufficient level of detail to permit the other Party to properly
evaluate the Change Request. Change Requests may only be submitted by a Party’s
Project Manager. The Party receiving the Change Request shall promptly
thereafter evaluate the ramifications of the Change Request to determine whether
the Change Request is, in its reasonable judgment, technically and commercially
feasible, and if so, what impact approving the Change Request will have on the
Milestone Schedule, the Project Plan, the Services

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

34



--------------------------------------------------------------------------------

and Amdocs Systems. Within five (5) Business Days after receipt of the Change
Request, the receiving Party shall respond to the requesting Party in writing
with either: (a) an acceptance of the Change Request; (b) a proposal of
modifications to the Change Request; or (c) the reasons why such a Change
Request cannot be accepted. The requesting Party shall have five (5) Business
Days upon receipt of such response to evaluate such modifications. In the event
that the Change Request as evaluated and/or modified by the Parties is
acceptable to both Parties, the Parties shall amend this Agreement by an Order
and this Agreement shall continue, as amended by such Order once executed by
both Parties. Neither Party will be entitled to or obligated by a Change Request
until it has been presented and approved by both Parties in accordance with the
above-mentioned procedures. Work performed by either Party to prepare, analyze
or respond to a Change Request shall not be chargeable to the other Party
hereunder, provided that the number of Change Requests initiated by Company is
reasonable. Where (i) Company has requested a Change to the Agreement and mutual
agreement cannot be reached between the Parties with respect to the change
within thirty (30) days of Amdocs’ receipt of the Change Request Form, or
(ii) Amdocs has requested a Change to the Agreement and mutual consent cannot be
reached between the Parties within thirty (30) days of Company’s receipt of the
Change Request Form, Amdocs must continue to provide the Services and deliver
the Amdocs Systems in accordance with the Requirements as stated in the
Agreement, even if Amdocs has submitted such matter for dispute resolution in
accordance with Section 17.11.

 

7.4. Orders

 

7.4.1.  Additional Services may be procured by Company from Amdocs only on the
basis of Orders, in accordance with this Section 7.4. Orders shall be
substantially in the form attached as Exhibit 1.

 

7.4.2.  Each Order shall be deemed to incorporate: (a) the terms and conditions
of this Agreement, to the extent applicable; (b) the specifications document
applicable to such Order, if any; and (c) any relevant subordinate documents
attached to such Order. In case of any conflict between the provisions of this
Agreement and the provisions of an Order, the provisions of the Order will
prevail as to the subject matter of such Order. An Order may not be modified
except as agreed in writing by Company and Amdocs.

 

7.4.3.  Each Order shall include the provisions required by the applicable
Sections of this Agreement and Schedules. Any other provisions agreed by the
Parties and specified in an Order shall apply solely to such Order. An Order
shall also serve, if applicable, and as provided in such Order, as an amendment
to the Agreement.

 

7.4.4.  An Order will be binding on the Parties only when executed in writing by
the Parties.

 

7.5. Substitutions

During the Term, Amdocs is not authorized to substitute any item for any portion
of the Amdocs Systems identified in this Agreement without engaging in the
Change Management Procedures set forth in Section 7 of this Agreement. Any
additions, deletions, or substitutions of any portion of the Amdocs Systems,
shall be made in accordance with Sections 7.3 and 7.4 of this Agreement.

 

35



--------------------------------------------------------------------------------

8. PROFESSIONAL DEVELOPMENT SERVICES

 

8.1. Additional Services

 

8.1.1.  The Parties may agree from time to time, by an Order, to add Additional
Services to this Agreement.

 

8.1.2.  Additional Services may include, but are not limited to, Customizations.

 

8.1.3.  Additional Service Fees will be based upon the agreed upon pricing model
for professional services set forth herein, which is based upon the Amdocs’
estimating model.

 

9. RESPONSIBILITIES AND RESOURCES

 

9.1. Amdocs’ Roles and Responsibilities

Amdocs will perform all of the tasks designated as Amdocs’ tasks in the Roles
and Responsibilities Document. Amdocs acknowledges and agrees that its timely
and proper performance of such tasks is required for Company’s performance of
the tasks designated as Company’s tasks in the Roles and Responsibilities
Document that are dependent upon Amdocs’ preceding tasks.

 

9.2. Incidental Activities

If any incidental activities which are not specifically designated as Amdocs’
tasks in the Roles and Responsibilities Document, or in any other descriptions
of the Services in the Schedules, are an inherent part of the Services and are
reasonably required for proper performance or provision of the Services in
accordance with this Agreement, they shall be deemed to be included within the
Scope, subject to the responsibilities of Company as specified in this
Agreement.

 

9.3. Company’s Roles and Responsibilities

Company will perform all of the tasks designated as Company’s tasks in the Roles
and Responsibilities Document. Company acknowledges and agrees that its timely
and proper performance of such tasks may be required for Amdocs’ performance of
the tasks designated as Amdocs’ tasks in the Roles and Responsibilities Document
that are dependent upon Company’s preceding tasks. Accordingly, Amdocs shall use
reasonable efforts to keep Company timely apprised in writing of any delays by
Company that Amdocs believes to be impeding Amdocs’ performance of its
obligations.

 

9.4. Compliance with Plans

Company will comply with the schedules and perform the activities designated as
Company’s assigned tasks in the Project Plan, DRP, and any other plans and
schedules agreed by the Parties; provided, however, that Company’s failure to do
so shall not constitute a breach of the Agreement by Company. Rather, Company
acknowledges that its timely and proper performance of such tasks is required
for Amdocs’ performance of its tasks that are dependent upon Company’s preceding
tasks and any failure to perform such tasks may delay performance of the
Services and give rise to an Amdocs Excused Delay. The impact of such delay,
including any compensation to

 

36



--------------------------------------------------------------------------------

Amdocs for any increased costs engendered by such delay, shall be addressed as
provided in those terms set forth in Section 3.4.2 respecting delays caused by
Company.

 

9.5. Access to Personnel

Company shall provide Amdocs with access to the Company Personnel as reasonably
required for Amdocs to perform the Services.

 

9.6. Cooperation

Company acknowledges that Amdocs’ performance hereunder requires information and
cooperation from Company, and performance of its responsibilities under this
Agreement. Accordingly, Company shall use commercially reasonable efforts to
provide Amdocs with complete, timely and accurate information regarding
Company’s requirements and all other data and information applicable to and
reasonably necessary for performance by Amdocs upon Amdocs reasonable request.

 

10. SERVICES LOCATIONS

 

10.1. Locations

 

10.1.1.  Subject to Section 10.1.2, Services will be provided by Amdocs at the
Amdocs Sites; provided that, Amdocs shall maintain its standard procedures in
place as of the Effective Date, which have been conveyed to Company in detail,
with respect to the assignment of Personnel and such Personnel’s access to
Company Data. Amdocs shall obtain Company’s prior written approval in the event
Amdocs desires to designate a new Amdocs Site from which Services will be
provided hereunder. As part of the Services, Amdocs shall maintain and enforce
physical security standards and procedures at each of the Amdocs Sites which are
in accordance with then current industry standards in the United States and
comply with such Company security procedures as may be provided to Amdocs
electronically in a mutually agreed upon format and as are reviewed and approved
by Amdocs, which approval shall not be unreasonably withheld, conditioned or
delayed. Amdocs will make such Company security procedures available to its
Personnel and require its Personnel to agree via electronic means to comply with
such Company security procedures as received and approved by Amdocs (provided
that with respect to Authorized Subcontractors, it shall use reasonable
commercial efforts to do so).

 

10.1.2.  Notwithstanding the foregoing, Amdocs will perform portions of the
Services and any Additional Services at the Company Sites to the extent required
in order to provide the Services in accordance with the Specifications and all
other Amdocs obligations under this Agreement. Company shall be permitted to
relocate, add or remove any Company Sites with respect to the list provided in
Schedule 3 attached hereto at any time in its sole discretion upon written
notice to Amdocs. Any Changes to the Services and associated costs (if any)
related to such relocation shall be addressed pursuant to Section 7 of this
Agreement.

 

10.1.3. 

Notwithstanding the territories from which the Services will be provided by
Amdocs hereunder, all Company Data, shall be maintained, held and stored in the
United States. No such data shall be, at any time, located in a territory other
than the United States

 

37



--------------------------------------------------------------------------------

 

other than such data being accessed by any Personnel of Amdocs, its Affiliates
or an Authorized Subcontractor in a territory in which Services are being
provided. Promptly following the Effective Date, Amdocs shall notify Company of
the Site(s) at which such data will be located, which Site(s) Company shall
approve in writing. In the event Amdocs desires to change the location of such
data at any time to a Site that is previously approved by Company in writing,
Amdocs will provide Company at least five (5) days prior written notice of such
change. In the event Amdocs desires to change the location of such data at any
time to a Site other than any Site previously approved by Company in writing,
Amdocs will provide Company at least thirty (30) days prior written notice of
such change and such change shall only occur upon Amdocs’ receipt of written
approval from Company.

 

10.2. Use of Company Sites

 

10.2.1.  Except as may be expressly agreed by the Parties herein or otherwise in
writing, Amdocs shall supply, at its own expense, all equipment, supplies and
other materials necessary for Amdocs to render the Services hereunder. Company
shall provide Amdocs, at no cost to Amdocs, suitable office space, office
furnishings, utilities (including air conditioning), office-related equipment
(excluding computers), supplies, duplicating services, premises security
services, reasonable access to and use of Company’s voice and data
telecommunications equipment and telecommunications lines, including printers,
terminals, and cabling and data lines connected to Amdocs’ Sites for Amdocs
Personnel at the Company Sites as Amdocs reasonably requires for purposes of
Amdocs’ performance of the Services as well as Additional Services, consistent
with those that Company provides for its own Personnel. Company will enable
Amdocs to access and use such facilities during Company’s normal business hours,
unless otherwise mutually agreed upon by the Parties. Such access shall be in
effect throughout the Term and during any Termination Assistance Period.

 

10.2.2.  All internal communications of Amdocs Personnel on Company’s
e-mail/telephone/fax systems will be considered Amdocs’ Confidential
Information.

 

10.3.  Physical Security

Company is responsible for the physical security of the Company Sites.

 

10.4.  Applicable Regulations

 

10.4.1.  While providing any Services at the Company Sites, Amdocs shall comply
with, and cause the Amdocs Personnel to adhere to, the operational, safety and
physical security policies, standards, requirements and procedures then in
effect at the Company Sites that have been provided to Amdocs in writing and
which, from time to time, may be amended by Company upon ten (10) Business Days
prior written notice to Amdocs. In the event that any changes to such policies
and procedures may lead to significant additional expense for Amdocs in
complying with such changes in order to continue performing the Services, the
parties will discuss in good faith an appropriate allocation of such incremental
cost.

 

10.4.2. Amdocs and its Amdocs Personnel shall take all reasonable precautions to
avoid injury and property damage at the Company Sites.

 

38



--------------------------------------------------------------------------------

10.4.3.  The Company Personnel that use the Amdocs Sites will be subject to the
restrictions applicable to such facilities that have been provided to Company in
writing and which, from time to time, may be amended by Amdocs upon ten
(10) days prior written notice to Company.

 

10.5. Global Services Model

Amdocs may deliver any or all of the Services using Amdocs Personnel located at
Amdocs Sites outside the United States or connecting through a virtual private
network connection to an Amdocs Site. Company shall have the right to approve,
such approval not to be unreasonably withheld, conditioned or delayed, all
geographical venues from which Services will be provided and/or Amdocs Personnel
will be located for purposes of this Agreement. Currently, the Amdocs pricing
for Outsourcing Services set forth in Schedule 6 is based on an [***]. In the
event of a change in Amdocs Legal Requirements or Company Legal Requirements
that adversely impacts the desirability of, having the Services provided by
offshore Amdocs Personnel, upon either Party’s written request, the Parties will
cooperatively explore alternate service models that would minimize or eliminate
such adverse impact. In the event a mutually satisfactory resolution is not
achieved within [***] after a Party first requested the exploration of alternate
Service models (or such earlier time as may be required to ensure compliance
with applicable Laws), Amdocs thereafter shall perform the Services using United
States-based Amdocs Personnel, provided that, (a) any impact on the Services and
any increase in the costs to provide such Services resulting from [***], and
(b) any impact on the Services and any increase in the costs to provide such
Services resulting from [***].

 

11. PERSONNEL

 

11.1. Number of Amdocs Personnel

Amdocs shall assign sufficient numbers of qualified and properly trained Amdocs
Personnel to provide the Services and any Additional Services in accordance with
this Agreement (and, in the case of Additional Services, the applicable Order).

 

11.2. Key Personnel

The Parties may designate in Schedule 15 certain Amdocs Personnel as “Key
Personnel” to render Services or the Parties may subsequently agree in writing
that additional individuals are Key Personnel required to render Services. If
any Key Personnel are so designated, Amdocs shall provide Services through those
Key Personnel and such additional Personnel as Amdocs may from time to time
determine to be required for the performance of Services. If any Key Personnel
terminate their employment with Amdocs or otherwise become unavailable to
provide Services beyond Amdocs’ reasonable control, Amdocs may provide the
Services through other Personnel with comparable training and experience,
provided that:

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

39



--------------------------------------------------------------------------------

  (a) Amdocs shall promptly notify Company of the termination or unavailability
of such Key Personnel;

 

  (b) Amdocs shall provide Company with the resumes of any proposed replacement
Key Personnel before they are assigned to perform any Services; and

 

  (c) Company shall have the right to approve any replacement Personnel proposed
by Amdocs for assignment to perform any Services, provided that such approval
shall not be unreasonably withheld or delayed.

In the event Company is dissatisfied with any Amdocs Personnel that replace Key
Personnel pursuant to this Section 11.2, then Amdocs shall promptly replace such
Personnel with an individual of suitable ability and qualifications.

 

11.3. Continuity and Replacement of Amdocs Personnel

 

11.3.1.  Amdocs shall use reasonable efforts to maintain the continuity of any
Key Personnel performing Services hereunder and shall use reasonable efforts to
refrain from reassigning such Personnel to other projects for periods of time
during which such Personnel are scheduled to perform Services to Company, unless
agreed to in writing by both Parties.

 

11.3.2.  In the event that Company determines lawfully and in good faith that
the continued assignment to any Company Sites of any Amdocs Personnel is not in
the best interests of Company as a result of the performance or behavior of such
Personnel, then Company shall give Amdocs written notice to that effect and
provide Company’s reasons for such conclusion.

 

11.3.3.  Promptly after its receipt of such notice, Amdocs shall investigate the
matters stated in the request and discuss its findings with Company. Company
shall allow Amdocs a meaningful opportunity to discuss such findings with
Company during a period of not less than ten (10) Business Days. Notwithstanding
the foregoing, Amdocs shall immediately: (a) remove the individual in question
from the Company Site; (b) prohibit such individual from obtaining access to
Company Data, Company Confidential Information and the Amdocs Systems; and
(c) remove such individual from performance of the Services, pending completion
of Amdocs’ investigation and discussions with Company.

 

11.3.4.  If, following discussions with Amdocs, Company lawfully and in good
faith requests replacement of such individual, Amdocs shall replace such
individual with an individual of suitable ability and qualifications.

 

11.3.5. 

Amdocs shall strictly enforce its own policies regarding fraudulent or violative
behavior of its Personnel and shall be required to remove such Personnel from
Company’s account and restrict such Personnel from providing Services hereunder.
Amdocs shall design and implement training programs designed to deter fraudulent
activity and other misconduct. Without affecting the foregoing, the Parties may
mutually agree on processes designed to address Company’s concerns and
complaints promptly regarding Amdocs Authorized Subcontractors or other Third
Party representatives. Such a request shall in no way be interpreted as a
request by Company

 

40



--------------------------------------------------------------------------------

 

for Amdocs to discipline or determine the employment status of the individual in
any way.

 

11.4. Substance Abuse

In accordance and to the extent permitted by applicable governing Laws, Amdocs
agrees to remove any Amdocs Personnel engaging in substance abuse while at the
Company Sites or while performing Services. In the case of reasonable suspicion,
such removal shall occur pending completion of the applicable investigation.
Substance abuse includes the sale, attempted sale, possession or use of illegal
drugs or drug paraphernalia, or, to the extent not permitted at the Company
Sites, alcohol or the misuse of prescription or non-prescription drugs.

 

11.5. Responsibility for Personnel

 

11.5.1.  Each Party shall be responsible for the management, direction, control,
supervision and compensation of its own Personnel.

 

11.5.2. 

In no event will any of Amdocs’ Personnel be considered employees of Company.
For the avoidance of doubt, neither Amdocs nor any of its Personnel are entitled
to any medical or dental coverage or life or disability insurance from Company,
or entitled to participate in any Company pension or any other benefits afforded
to any Company employees. All matters governing the employment of Amdocs’
Personnel shall be fully the responsibility of Amdocs or its Authorized
Subcontractors. Amdocs assumes full responsibility for the actions of its
Personnel while performing obligations under this Agreement. Amdocs shall be
responsible for the supervision, direction and control of its Personnel as well
as the payment of compensation (including withholding of taxes and Social
Security), contribution to workers’ compensation and unemployment compensation,
overtime, disability benefits, and any other legally-required benefits or
compensation or discretionary benefits or compensation. Amdocs represents and
warrants that it has, or will, complete the I-9 Process for all Personnel that
will perform Services hereunder in the United States and all such Personnel are
authorized to work for Amdocs in the United States. Amdocs acknowledges and
agrees that Company is under no obligation to assist Amdocs in obtaining any
work permits for such Personnel to work in the United States. Amdocs will be
responsible for complying with all applicable Laws with respect to such
Personnel and the performance of any Services outside of the United States
including, but not limited to, the applicable Laws of the jurisdiction(s) in
which the Services are being performed. Except with regard to Authorized
Subcontractors, Amdocs agrees to fully defend, indemnify and hereby hold Company
Indemnitees harmless from and against all demands, losses, liabilities,
expenses, costs and damages, including reasonable attorney’s fees, arising as a
result of any Third Party claim against such Company Indemnitees due to (a) any
violation of immigration law by Amdocs or its Personnel; and (b) Amdocs’
obligations to its employees. Any immunity or exclusivity of any labor, workers’
compensation, or similar statute applicable to Amdocs will not in any way limit
or preclude Amdocs’ obligation to provide indemnification hereunder. The
foregoing indemnity will not be limited in any manner whatsoever by any required
or other insurance coverage maintained by Amdocs or with respect to Company’s
ability to pursue a claim against any Authorized Subcontractor with respect to
(i) any violation of immigration law by

 

41



--------------------------------------------------------------------------------

 

such Authorized Subcontractor; and (ii) Authorized Subcontractor’s obligations
to its employees.

 

11.5.3. Amdocs also acknowledges that all Amdocs Personnel shall be at least
eighteen (18) years of age or older and are subject to a criminal background
check to the extent permitted by applicable Law. Amdocs must conduct, at its own
expense, checks of the criminal records and backgrounds of its Personnel subject
to applicable Laws, which investigations shall include, but not be limited to,
the: (a) personal information of each individual, including (i) name and all
names used in the previous seven years; (ii) date of birth; (iii) city, state,
and country of birth; (iv) passport number (if one is held) and issuing country,
issue date and expiration date; (v) country visas issued; (vi) country
identification number; (vii) current residential address; and (viii) residential
addresses for previous seven years; and (b) historical information of each
individual, including (i) educational attainments; (ii) previous employment and
salary; (iii) professional credentials and memberships; (iv) reference check
(professional and personal); (v) criminal check (local, state and country); and
(vi) Banned Persons Database search. Company may prohibit any Personnel who is
found to have a criminal record in any state from performing Services hereunder.
With respect to the performance of Services hereunder, Amdocs shall comply with
all applicable Laws promoting fair employment practices or prohibiting
employment discrimination and unfair labor practices and shall not discriminate
in the hiring of any applicant for employment nor shall any qualified employee
be demoted, discharged or otherwise subject to discrimination in the tenure,
position, promotional opportunities, wages, benefits or terms and conditions of
their employment because of race, color, national origin, ancestry, age, sex,
religion, disability, handicap, sexual orientation or for exercising any rights
afforded by Law.

 

12. RELATIONSHIP MANAGEMENT

 

12.1. Steering Committee

 

12.1.1.  The Parties shall establish and maintain a steering committee (the
“Steering Committee”), which shall be composed of an equal number of senior
representatives of each Party, for the Term. The initial representatives of the
Parties on the Steering Committee, and their current positions with Company and
Amdocs, are specified in Schedule 15. The members appointed by either Party may
be replaced upon written notice to the other Party.

 

12.1.2.  The Steering Committee will function as the Parties’ highest authority
responsible for the implementation of this Agreement. The general
responsibilities of the Steering Committee include: (a) monitoring the general
performance of the Services, (b) analyzing and attempting to resolve matters
referred by the Project Management Office, and (c) considering and approving or
rejecting amendments to this Agreement, provided that any amendments to this
Agreement shall only be effected by the authorized representatives of each
Party.

 

12.1.3. 

The Steering Committee shall meet on a monthly basis until the Initial Term
Commencement Date and on a quarterly basis thereafter, or as otherwise agreed by
the Parties or as requested by either Company or Amdocs with a minimum of ten
(10) Business Days’ prior written notice, to discuss the status of the Services,
the overall

 

42



--------------------------------------------------------------------------------

 

development and implementation of the Amdocs Systems and significant events that
have occurred since the previous meeting. Meetings will be held in person at a
Site designated by the Company. Each Party shall be responsible for all of its
own expenses of participating in the Steering Committee.

 

12.2. Project Management Office

 

12.2.1.  A project management office (“PMO”) will be established and maintained
by the Parties and function until at least the Turn-On Date and thereafter, upon
the mutual agreement of the Parties, until the Final Migration Date. The PMO
will be staffed by representatives of both Parties.

 

12.2.2.  The principal functions of the PMO, as specified in Schedule 27, will
be to organize the flow of activities, track budgets and schedules, perform risk
management, control action items, report to the Steering Committee on the status
of ongoing projects, and perform basic managerial and administrative tasks
designed to ensure that the Parties meet their contractual commitments to each
other. The precise roles and responsibilities associated with the PMO will be
defined and specified in writing by the Parties.

 

12.3. Project Managers

 

12.3.1.  Amdocs and Company will each appoint a full-time employee as the
project manager for this Agreement (the “Project Manager”).

 

12.3.2.  Each Party’s Project Manager shall act as the primary liaison between
such Party and the other Party’s Project Manager, and shall have overall
responsibility for managing such Party’s day-to-day activities hereunder. The
Project Managers shall be vested with all necessary authority to fulfill that
responsibility, excluding approval of any amendment or Order to this Agreement,
which may only be made by the express written consent of the authorized
representative of each Party.

 

12.4. Milestone Meetings

Amdocs agrees to participate [***], in periodic milestone review meetings
scheduled by Company, in its reasonable discretion, upon not less than three
(3) Business Days advance written notice to Amdocs to evaluate the progress of
the performance of the Services and the delivery of the Amdocs Systems in
accordance with the Milestone Schedule. Such milestone review meetings shall
include a review of technical progress, schedule and management effectiveness,
quality issues relating to coding style, system performance or product
integration, additional resource requirements and other issues with an impact
upon the success of the Services provided hereunder. Meetings will be held in
person at a Site designated by Company.

 

13. WARRANTIES AND REPRESENTATIONS

 

13.1. Mutual Warranties of Authorization, Enforceability and Ability to Perform

 

13.1.1.  Each Party warrants and represents that:

 

  (a) it is a corporation duly incorporated, validly existing and in good
standing under the laws of its place of incorporation;

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

43



--------------------------------------------------------------------------------

  (b) it has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

 

  (c) it has obtained all licenses, authorizations, approvals, consents or
permits required to perform its obligations under this Agreement;

 

  (d) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of such Party;

 

  (e) the execution, delivery, and performance of this Agreement shall not
constitute (i) a violation of any judgment, order, or decree; (ii) a material
default under any material contract by which it or any of its material assets
are bound; or (iii) an event that would, with notice or lapse of time, or both,
constitute such a default;

 

  (f) it has obtained, or will obtain, all Required Consents that it is required
to obtain, copies of which shall be provided to the other Party upon execution
of this Agreement and otherwise upon the other Party’s request; and

 

  (g) without derogating from the foregoing, it is capable of performing its
obligations under this Agreement, including such obligations that are required
to be performed in order to enable the other Party to perform its obligations.

 

13.1.2.  In the event of a delay in compliance or non-compliance with the
foregoing warranties, to the extent not caused by or as the result of a Force
Majeure Event, the following provisions will apply in addition to other rights
and remedies:

 

  (a) as soon as reasonably practicable after discovery of a non-compliance that
adversely affects the performance of any obligation or the Services provided
hereunder, the Party that is not in compliance (the “Non-Compliant Party”) will
take all measures required to comply with the applicable warranty as
expeditiously as reasonably possible, and at no additional cost to the other
Party.

 

  (b) where the noncompliance or delay adversely affects the ability of the
other Party to perform its obligations that are dependent on the specific,
unfulfilled warranty, such other Party will have additional time to perform its
affected obligations for a period equal to the same length as the period of the
delay or non-compliance, as applicable, except as otherwise agreed by the
Parties.

 

13.2. Additional Amdocs Warranties

 

13.2.1.  Amdocs warrants that:

 

  (a) the Services will be provided (i) by appropriately qualified and trained
Personnel; (ii) with due care and diligence and to high standards of quality as
is customary in the industry; and (iii) in a professional and workmanlike manner
in accordance with all applicable professional standards for the field of
expertise. Amdocs and its Authorized Subcontractors are sufficiently staffed and
equipped to fulfill Amdocs’ obligations under this Agreement;

 

44



--------------------------------------------------------------------------------

  (b) upon the Turn-On Date, the Amdocs Systems and any portion thereof, when
and as delivered to Company, will in all material respects conform to the
Specifications;

 

  (c) the Deliverables have been, and will be throughout the Term, developed and
provided hereunder, in compliance with all applicable Laws;

 

  (d) the Deliverables shall be free from all liens and encumbrances or other
restrictions that would have a material adverse affect on the rights granted to
Company in such Deliverables; and

 

  (e) it has sufficient rights in the Deliverables to grant to Company the
rights and licenses, if applicable, granted under this Agreement and, as of the
Effective Date, is not aware of any asserted or unasserted Third Party claims
challenging or affecting any right granted hereunder.

 

13.2.2.  In the event of a non-compliance with the foregoing warranties, as soon
as reasonably practicable after discovery of a non-compliance or notice from
Company thereof, Amdocs shall remedy such non-compliance in accordance with the
applicable Service Levels, including the payment of any credits under the SLA,
or if there are no applicable Service Levels, within [***] of the occurrence of
such non-compliance [***]. If it is not reasonably practicable to remedy the
applicable non-compliance within [***] then Amdocs shall provide the remedy as
expeditiously as reasonably possible and in any event within [***], and [***].
If Amdocs fails to remedy a breach, then Company may terminate this Agreement
pursuant to and in accordance with Section 16.4; provided that, there will be no
additional cure period. The remedies set forth in this Section 13.2.2 are in
addition to, and not in lieu of, all of Company’s other remedies at law and in
equity.

 

13.3. Disclaimer

AMDOCS’ WARRANTIES HEREUNDER DO NOT APPLY IN THE EVENT THE AMDOCS SYSTEMS OR ANY
PORTION THEREOF IS (I) MODIFIED OR ADJUSTED IN ANY MANNER BY ANY PARTY OTHER
THAN AMDOCS OR ITS PERSONNEL, AUTHORIZED SUBCONTRACTORS OR BY COMPANY OR A THIRD
PARTY AT AMDOCS’ DIRECTION, (II) ABUSED, MISHANDLED, MISUSED OR DAMAGED IN
VIOLATION OF THIS AGREEMENT, OR (III) USED OTHER THAN AS SPECIFIED IN THE
PRODUCT DOCUMENTATION, IF APPLICABLE.

ANY REPRESENTATIONS, WARRANTIES AND LIMITATIONS EXPRESSLY STATED IN THIS
AGREEMENT ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, WRITTEN OR
ORAL, STATUTORY, EXPRESS, OR IMPLIED, INCLUDING (WITHOUT LIMITATION), IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. COMPANY
EXPRESSLY AGREES THAT AMDOCS DOES NOT REPRESENT OR WARRANT THAT THE OPERATION OF
THE SOFTWARE AND/OR THE AMDOCS SYSTEMS WILL BE UNINTERRUPTED OR ERROR-FREE.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

45



--------------------------------------------------------------------------------

14. INDEMNIFICATION AND LIMITATION OF LIABILITY

 

14.1. Indemnification by Amdocs

Subject to the procedures specified in Section 14.3, Amdocs shall defend,
indemnify and hold Company, its Affiliates and their respective officers,
directors, employees, successors, and assigns (“Company Indemnitees”) harmless
from and against any demands, losses, liabilities, expenses, costs and damages,
including reasonable attorney’s fees, asserted by a Third Party in connection
with any Third Party claim:

 

  (a) [***];

 

  (b) [***];

 

  (c) [***];

 

  (d) [***];

 

  (e) [***]; and

 

  (f) [***].

If any injunction or order is (or in Amdocs’ judgment is likely to be) obtained
against Amdocs’ or Company’s use of the Amdocs Software, Customizations and/or
Amdocs Systems, as applicable, or applicable portion of the Amdocs Software
and/or Customizations, Amdocs, at its sole discretion and expense, shall either
(i) procure a license to continue to use the Amdocs Software, Customizations
and/or Amdocs Systems, as applicable, or applicable portion of the Amdocs
Software and/or Customizations, as applicable, (ii) modify the Amdocs Software,
Customizations and/or Amdocs Systems, as applicable, or applicable portion of
the Amdocs Software and/or Customizations, so the applicable component is not
infringing or replace it with a non-infringing and functionally-equivalent
substitute or (iii) if the right to continue using the affected Amdocs Software,
Customizations and/or Amdocs Systems, as applicable, or applicable portion of
the Amdocs Software and/or Customizations, cannot be procured using reasonable
commercial efforts, or the affected Amdocs Software, Customizations and/or
Amdocs Systems, as applicable, or applicable portion of the Amdocs Software
and/or Customizations, cannot be replaced or modified using reasonable
commercial efforts, Amdocs shall terminate the affected Service(s) and all
associated licenses upon written notice to Company[***

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

46



--------------------------------------------------------------------------------

***] Amdocs shall have no obligation to indemnify the Company Indemnitees, and
Company shall defend, indemnify, and hold the Amdocs Indemnities harmless from
and against, any and all demands, liabilities, losses, costs, damages, and
expenses, including reasonable attorneys’ fees, arising out of any Third Party
claim or action to the extent that it is based upon: (A) modification of the
Amdocs Software, Customizations and/or Amdocs Systems, as applicable, by Company
Personnel or a Third Party that is not an Authorized Subcontractor, unless such
modification has been made at the direction of Amdocs or expressly approved in
writing by Amdocs; (B) Company’s combination, operation, or use of the Amdocs
Software, Customizations and/or Amdocs Systems, as applicable, with Company or
Third Party apparatus, data, or programs (1) unless the foregoing were furnished
or approved by Amdocs, or (2) except to the extent that, absent the combination,
operation or use of such Company or Third Party apparatus, data, or programs
with the Amdocs Systems, the combination, operation or use of such Company or
Third Party apparatus, data, or programs with a substitute system providing the
same or substantially similar functionality of the Amdocs System would not be
infringing; or (C) the use by Company of the Amdocs Software, Customizations
and/or Amdocs Systems, as applicable, other than in accordance with relevant
licenses granted pursuant to this Agreement; or (D) the use by the Company of
the Amdocs Systems as part of a Company business process, including, but not
limited to, Company’s use pursuant to Section 4.3.2, except to the extent that,
absent the use of the Amdocs Systems as part of such Company business process,
the use of a substitute system as part of such business process would not be
infringing, to the extent such claim or action would have been avoided absent
such modification, combination or use (the occurrences set forth in clauses
(A) through (D) above, the “Company-Generated Claims”).

 

14.2. Indemnification by Company

Subject to the procedures specified in Section 14.3, Company shall defend,
indemnify, and hold Amdocs, its Affiliates, and their respective officers,
directors, employees, successors, and assigns (“Amdocs Indemnitees”) harmless
from and against any demands, losses, liabilities, expenses, costs and damages,
including reasonable attorney’s fees, asserted by a Third Party in connection
with any Third Party claim:

 

  (a) [***];

 

  (b) [***];

 

  (c) [***];

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

47



--------------------------------------------------------------------------------

  (d) [***]; and

 

  (e) [***].

If any injunction or order is (or in Company’s judgment is likely to be)
obtained against Company’s use of the Company Owned Software, Company Systems
and/or Legacy Systems, as applicable, or applicable portion of the Company Owned
Software, Company, at its sole discretion and expense, shall either (i) procure
a license to continue to use the Company Owned Software, Company Systems and/or
Legacy Systems as applicable, or applicable portion of the Company Owned
Software, (ii) modify the Company Owned Software, Company Systems and/or Legacy
Systems as applicable, or applicable portion of the Company Owned Software, so
it is not infringing or replace it with a non-infringing and
functionally-equivalent substitute or (iii) if the right to continue using the
affected Company Owned Software, Company Systems and/or Legacy Systems as
applicable, or applicable portion of the Company Owned Software, cannot be
procured using reasonable commercial efforts, or the affected Company Owned
Software, Company Systems and/or Legacy Systems as applicable, or applicable
portion of the Company Owned Software, cannot be replaced or modified using
reasonable commercial efforts, Company shall terminate the use of the Company
Owned Software, Company Systems and/or Legacy Systems, as applicable, or
applicable portion of the Company Owned Software, by Amdocs hereunder, including
any license granted hereunder for such applications and software, upon written
notice to Amdocs; provided that, termination shall be effective as of the date
specified in the notice, and any affected Service(s) and the Outsourcing Service
Fees shall be equitably adjusted to reflect the revised Service(s). Amdocs shall
be relieved of any further performance obligations with respect to any affected
Service(s) terminated hereunder. Company shall have no obligation to indemnify
Amdocs, and Amdocs shall defend, indemnify, and hold the Company Indemnitees
harmless from and against, any and all demands, liabilities, losses, costs,
damages, and expenses, including reasonable attorneys’ fees, arising out of any
claim or action to the extent that it is based upon: (A) modification of the
Company Owned Software, Company Systems and/or Legacy Systems, as applicable, by
Amdocs Personnel or a Third Party under Amdocs’ direction, unless such
modification has been made at the direction of Company or expressly approved in
writing by Company in advance; (B) Amdocs’ combination, operation, or use of the
Company Owned Software, Company Systems and/or Legacy Systems, as applicable,
with Amdocs or Third Party apparatus, data, or programs unless the foregoing
were furnished or approved by Company; or (C) the use by Amdocs of the Company
Owned Software, Company Systems and/or Legacy Systems, as applicable, provided
by Company or any Third Party other than in accordance with relevant licenses
granted pursuant to this Agreement, to the extent such claim or action would
have been avoided absent such modification, combination or use (the occurrences
set forth in clauses (A) through (C) above, the “Amdocs-Generated Claims”).

 

14.3. Procedure

Any claims for indemnification hereunder shall be subject to the following
procedures:

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

48



--------------------------------------------------------------------------------

  (a) The indemnified Party shall promptly notify the indemnifying Party in
writing of a claim covered by this Section 14;

 

  (b) The indemnified Party shall not admit any liability whatsoever;

 

  (c) The indemnifying Party shall be entitled to take sole control of the
defense and investigation of the claim (the “Defense”) at its own expense, and
to use attorneys of its choice, by providing prompt written notice to the
indemnified Party. The indemnifying Party shall not be liable to the indemnified
Party for any costs of the Defense incurred after such notice, except for such
Defense costs incurred at the indemnifying Party’s request;

 

  (d) The indemnified Party shall cooperate in all reasonable respects with the
indemnifying Party and its attorneys in the Defense of such claim, and may
reasonably participate at its own expense, through its attorneys or otherwise,
in such Defense, provided that such participation does not interfere with the
indemnifying Party’s Defense;

 

  (e) The indemnifying Party shall be subrogated to the rights and defenses of
the indemnified Party to the extent of, and with respect to, the indemnifying
Party’s obligation to indemnify the indemnified Party under this Section 14; and

 

  (f) All settlements of claims subject to indemnification under this Section 14
shall:

 

  (i) if requiring any admission of guilt or action by or if imposing any
restriction on the indemnified Party, be entered into only with the consent of
the indemnified Party, which consent shall not be unreasonably withheld; and

 

  (ii) include an appropriate confidentiality agreement prohibiting disclosure
of the terms of such settlement.

 

14.4. No Additional Liability.

 

14.4.1.  SECTION 14.1 ABOVE STATES THE EXCLUSIVE REMEDY OF COMPANY AND THE
ENTIRE LIABILITY OF AMDOCS WITH RESPECT TO INFRINGEMENT CLAIMS INVOLVING THE
COMPONENTS DESCRIBED THEREIN OR ANY PORTIONS OR USE THEREOF, AND COMPANY SHALL
HAVE NO ADDITIONAL REMEDY WITH RESPECT TO ANY ALLEGED OR PROVEN INFRINGEMENT.

 

14.4.2.  SECTION 14.2 ABOVE STATES THE EXCLUSIVE REMEDY OF AMDOCS AND THE ENTIRE
LIABILITY OF COMPANY WITH RESPECT TO INFRINGEMENT CLAIMS INVOLVING THE
COMPONENTS DESCRIBED THEREIN OR ANY PORTIONS OR USE THEREOF, AND AMDOCS SHALL
HAVE NO ADDITIONAL REMEDY WITH RESPECT TO ANY ALLEGED OR PROVEN INFRINGEMENT.

 

14.5. Limitation of Liability

 

49



--------------------------------------------------------------------------------

The liabilities of the Parties to one another in respect of matters relating to
this Agreement are subject to the following provisions and limitations of this
Section 14.5.

 

14.5.1.  REGARDLESS OF THE LEGAL OR EQUITABLE BASIS OF ANY CLAIM, NEITHER PARTY
SHALL BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY
OR PUNITIVE DAMAGES INCLUDING WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM
INACCURATE DATA, OR LOSS OF USE, PROFITS, REVENUE OR DATA ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT (INCLUDING ANY ORDER HEREUNDER OR OTHER
COLLATERAL AGREEMENT), EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
REGARDLESS OF THE FORM IN WHICH ANY ACTION IS BROUGHT (E.G., CONTRACT, TORT,
NEGLIGENCE, OR OTHERWISE).

 

14.5.2.  [***].

 

14.5.3. 

THE FOREGOING EXCLUSIONS OF AND LIMITATIONS ON LIABILITY SHALL NOT APPLY [***].
THE EXCLUSIONS OF LIABILITY SET FORTH IN SECTION 14.5.1 SHALL NOT APPLY (BUT,
FOR THE AVOIDANCE OF

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

50



--------------------------------------------------------------------------------

 

DOUBT, THOSE IN SECTION 14.5.2 SHALL) TO [***]. FOR THE AVOIDANCE OF DOUBT, THE
COST OF SUBSTITUTE GOODS OR SERVICES SHALL BE DEEMED TO BE A DIRECT DAMAGE
HEREUNDER.

THE LIMITATIONS ON LIABILITY SET OUT IN THIS SECTION 14.5 SHALL APPLY TO THE
AGGREGATED LIABILITY OF ASSL AND INC. UNDER THIS AGREEMENT (SO THAT, FOR THE
AVOIDANCE OF DOUBT, ALTHOUGH THERE ARE TWO AMDOCS ENTITIES, THE LIMITATION SHALL
NOT GIVE RISE TO AN AGGREGATE LIMIT OF LIABILITY EQUAL TO DOUBLE THE AMOUNT SET
OUT IN THIS SECTION 14.5 AND THE LIMIT ON LIABILITY OF BOTH AMDOCS ENTITIES
JOINTLY SHALL BE THAT SET OUT IN THIS SECTION 14.5). EACH AMDOCS ENTITY MAY BE A
PARTY TO ANY ACTION BY EITHER AMDOCS ENTITY AGAINST COMPANY AND EITHER AMDOCS
ENTITY, OR BOTH AMDOCS ENTITIES, MAY ENFORCE ANY RIGHTS OF, AND SEEK ANY
REMEDIES AVAILABLE TO, AMDOCS HEREUNDER, PROVIDED THAT, IN ALL OF THE ABOVE
INSTANCES, THERE SHALL BE NO DOUBLE RECOVERY IN RESPECT OF ANY LOSS, COST OR
LIABILITY AS A RESULT OF SUCH ACTION.

COMPANY (AND VONAGE AMERICA INC. PURSUANT TO SECTION 17.2.1) MAY BRING A CLAIM
AGAINST ANY AMDOCS ENTITY OR AGAINST BOTH AMDOCS ENTITIES AND, IF BROUGHT
AGAINST BOTH, THE AMDOCS ENTITIES SHALL HAVE JOINT AND SEVERAL LIABILITY IN
RESPECT OF THE CLAIM, PROVIDED THAT, IN ALL OF THE ABOVE INSTANCES, THERE SHALL
BE NO DOUBLE RECOVERY IN RESPECT OF ANY LOSS, COST OR LIABILITY AS A RESULT OF
SUCH ACTION. NOTHING HEREIN SHALL PREVENT OR RESTRICT EITHER OR BOTH AMDOCS
ENTITIES FROM DEFENDING, OR COUNTERCLAIMING AGAINST, ANY CLAIM BROUGHT BY VONAGE
AMERICA INC.

 

15. PAYMENT

 

15.1. Payments by Company to Amdocs

 

15.1.1. Upon the signing of this Agreement, Company will pay to Amdocs any
applicable Fees designated in Schedule 6 to be paid upon signing.

 

15.1.2. In consideration for ASSL’s performance of the Implementation and
Migration Services, Company will pay to ASSL the Implementation and Migration
Service Fees, including, but not limited to, any Milestone Payments. In
consideration for the granting of the License as set out in Section 4, Company
will pay to ASSL the License Fees. In consideration for INC’s performance of the
PMO activities and the Outsourcing Services Company will pay to INC. (a) the
Project Management Fee; and (b) the Outsourcing Service Fees respectively as set
out in Schedule 6.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

51



--------------------------------------------------------------------------------

15.1.3. [***] In the event that the Parties execute Orders and Amdocs provides
an aggregate amount of Additional Services pursuant to such Orders equal to
[***], Company may continue to request Additional Services to be provided by
Amdocs during the Term and Additional Service Fees incurred in connection with
such Additional Services shall be charged to Company in accordance with Schedule
6 or any other prices or fees to be agreed between the Parties and specified in
the applicable Order. Any ongoing development activities, Change Requests,
Additional Services and/or Customizations to the Amdocs Systems that are the
subject of an Order executed by the Parties, including, but not limited to, any
expenses incurred in connection with the performance of such Services, may be
applied by Company to its obligations to acquire [***] pursuant to this
Section 15.1.3.

 

15.1.4. Company shall not be required to reimburse Amdocs for any travel
expenses of Amdocs Personnel providing Services except as set forth in Schedule
6. Company will be responsible for any travel expenses of Amdocs Personnel
providing Services to the extent it has expressly approved such expenses in
advance and in writing and that Amdocs has complied with Company’s travel
policy, attached to this Agreement as Schedule 24. Receipts for such expenses
are required to be submitted to Company in order to obtain reimbursement. [***].

 

15.2. Invoicing

 

15.2.1. On or before the fifth (5th) Business Day of each month, Amdocs will
provide Company with a correct monthly itemized invoice with such substantiating
back-up documentation as may be agreed by the Parties is reasonably necessary
(an “Invoice”), in U.S. Dollars, for the License and Services, including, but
not limited to, Additional Services, provided during the preceding month, in
such form, format and detail as reasonably required by Company. All Invoices
will be directed to accountspayable@vonage.com with a copy to Company’s Project
Manager.

 

15.2.2.

All payments shall be made in U.S. Dollars. Subject to the following sentence
and except as may otherwise be set forth in Schedule 6 or an Order, all
undisputed amounts, less any adjustments expressly permitted pursuant to this
Agreement, for all Fees payable hereunder shall be due and payable to Amdocs
within [***] after receipt of an Invoice by Company. To the extent that any
portion of an invoiced amount is not disputed in good faith in accordance with
the process set forth in Section

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

52



--------------------------------------------------------------------------------

 

15.2.3 below, such undisputed portion shall be paid within [***] of invoice as
aforesaid, and (b) Additional Service Fees shall be due and payable to Amdocs
within [***] after receipt of an Invoice by Company. Unless otherwise agreed by
Company in writing, Amdocs may not invoice Company, and Company will not be
obligated to pay for any charges for initial Invoices delivered after [***]
[***] for Third Party charges and increases in fees due to Envelope Parameters
and [***] for expenses) from the end of the month following the month in which
the charge accrued, provided that Amdocs may inform Company of any unbilled
charges or fees for which Company may accrue without such limitations applying,
provided that the invoicing for such accrued charges or fees shall be concluded
within [***] after the applicable maximum period set forth above.

 

15.2.3.  If a portion of an Invoice is paid and subsequently disputed by
Company, Amdocs shall investigate and the parties shall in good faith resolve
such dispute within [***] of notification from Company. If the Parties agree
that Company has overpaid the applicable Invoice for Services, Amdocs shall,
within [***] following notification by Company, credit or, in the event no
amounts are due by Company, refund such overpayment against any other amounts
owed by Company to Amdocs. [***]

 

15.3. Payment In Arrears

Solely upon three (3) days prior written notice by Payee to Payer and Payer’s
failure to cure during such three (3) day period, payments in arrears of more
than [***] from the original due date shall bear Late Payment Interest from
[***] after the original due date until the payment date, unless the amount in
arrears is disputed in good faith and until such dispute is resolved in
accordance with Section 17.11. If the claim of the Party claiming a right to
payment (the “Payee”) for any unpaid amount is resolved in favor of the Payee,
the Party that owes such amount (the “Payer”) shall pay the Payee Late Payment
Interest from the original due date in accordance with this Section 15.3. Prior
to such resolution, any undisputed amounts shall be paid in accordance with this
Agreement and any applicable Order.

 

15.4. Resolution of Payment Disputes

 

15.4.1.  In the event the Payer disputes any portion of an invoice in good
faith, the Parties will use good faith efforts to resolve any such dispute as
soon as practicable in accordance with the following procedures:

 

  (a)

In the event the Payer is of the opinion that an invoice contains a disputed
amount, the Payer’s Project Manager will, as soon as reasonably possible, but
within thirty (30) days after receipt of the invoice, prepare a memorandum
explaining the basis for the dispute, and submit such memorandum, together

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

53



--------------------------------------------------------------------------------

 

with any documentation that substantiates the Payer’s position, to the Payee’s
Project Manager.

 

  (b) The Parties’ Project Managers will attempt to resolve the dispute within
thirty (30) days following the Payee’s receipt of such material.

 

  (c) If the Parties’ Project Managers are unable to resolve the dispute, the
Project Managers will jointly brief and provide the Steering Committee with
information and background material necessary to resolve the matter through
negotiations. The Steering Committee will attempt to resolve the dispute within
ten (10) days following their receipt of such material.

 

  (d) If the Steering Committee is unable to resolve the dispute, the dispute
will be resolved in accordance with the dispute resolution procedures following
escalation to the Steering Committee as specified in Section 17.11.

 

15.4.2.  Subject to Section 16.8.2, Amdocs [***] in the event of any payment
disputes, provided that, Company may not withhold from payment [***], and all
undisputed amounts will be paid by Company in accordance with the provisions of
this Agreement. In the event Company fails to pay disputed amounts in excess
[***] within a period of fourteen (14) days after such amount becomes due and
payable hereunder and receipt of Amdocs’ notice of such failure to pay, Amdocs
may terminate this Agreement, provided that there will be no additional cure
period.

 

15.5. Rights of Set-off

Either Party may set off against any amounts payable by it hereunder any amounts
owed by the other Party, and any such set-off will be deemed to be payment by
such Party for all purposes.

 

15.6. Price Adjustment

 

15.6.1.  Amdocs shall provide the Services for the Outsourcing Service Fees with
respect to the number of Subscribers of Company and the Company Affiliates as of
the Effective Date as well as Subscribers that are acquired after the Effective
Date as set forth on Schedule 6.

 

15.7. Taxes

Amdocs’ Fees set forth in this Agreement (and any other fees payable to Amdocs
pursuant to an Order) do not include sales tax, value added tax, and similar
taxes or duties as well as any city, municipal, state or corporate taxes or any
withholding taxes, whether currently imposed or to be imposed in the future,
other than taxes based upon Amdocs’ net income. If any such tax or duty is found
to be applicable, the appropriate amount of tax or duty shall be invoiced to and
paid by Company to Amdocs at the same time and on the same conditions as applied
to the payment due.

 

16. TERM AND TERMINATION

 

16.1. Term of Agreement

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

54



--------------------------------------------------------------------------------

16.1.1.  Initial Term - This Agreement will have an initial term commencing on
the Effective Date and continuing for a period of five (5) years following the
Turn-On Date on which (such five (5) year period, the “Initial Term”) unless
terminated prior to the end of the Initial Term by written consent of both
Parties or otherwise in accordance with the provisions of this Agreement.

 

16.1.2.  Extension of Agreement - The Initial Term of this Agreement shall
automatically be extended for two (2) additional one (1) year periods (each a
“Renewal Term”) unless Company provides written notice of its intention not to
renew to Amdocs not less than six (6) months prior to the end of the Initial
Term or any Renewal Term (as the case may be). This Agreement may be extended
for additional Renewal Terms thereafter upon terms and conditions to be agreed
between the Parties. The Initial Term and all Renewal Terms referred to
collectively as the “Term”. For the avoidance of doubt, all Orders issued and
executed under the Agreement and intended to be valid during the Term (e.g.,
where the Order does not specifically state otherwise) shall expire (subject to
applicable provisions of the Agreement) upon expiration of the Term as
aforesaid.

 

16.2. Termination for Insolvency

 

16.2.1.  This Agreement may be terminated by either Party if the other Party
shall become insolvent, cease doing business as a going concern, make a general
assignment for the benefit of its creditors, or admit in writing its general
inability to pay debts, or if proceedings are instituted by or against it in
bankruptcy, under applicable insolvency laws, or for receivership or
dissolution, provided such proceedings are not dismissed within sixty (60) days
of their commencement.

 

16.2.2.  All rights and licenses granted under or pursuant to this Agreement by
Amdocs are, and shall otherwise be deemed to be, for purposes of Section 365(n)
of the United States Bankruptcy Code, or replacement provision therefor (the
“Code”), licenses to rights to “intellectual property” as defined in the Code.
The Parties agree that each Party, as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Code. The Parties further agree that, in the event of the commencement
of bankruptcy proceedings by or against Amdocs under the Code, Company shall be
entitled to retain all of its rights under the Agreement.

 

16.3. Termination for Force Majeure

If a Force Majeure Event delays Amdocs’ performance of Services hereunder for a
period of thirty (30) days or more (the “Force Majeure Period”), and such delay
has a material adverse effect on Company’s business, and if Amdocs has not
implemented or is in material breach of its obligations under the Disaster
Recovery Plan, Company may, at its option, either: (a) immediately terminate the
Agreement by providing Amdocs with a Termination Notice, provided the Force
Majeure Event has not ceased to exist before the termination date; or (b) engage
an alternate provider on an interim basis, subject to the confidentiality
obligations hereunder, to perform the Services that Amdocs is unable to perform
as a result of the Force Majeure Event at Amdocs’ sole cost and expense, until
such time as Amdocs is again able to perform the Services, provided that,
Company continues to pay the full amount of all Outsourcing Fees to

 

55



--------------------------------------------------------------------------------

Amdocs and Amdocs pays such alternate provider. If an alternate provider is
used, and Amdocs is unable within ninety (90) days thereafter to itself resume
performance of the Services in accordance with the terms of the Agreement, then
Company shall have the right to terminate the Agreement, provided, however, that
irrespective of whether Company exercises its right to terminate the Agreement
under this Section 16.3, following such ninety (90) day period, Company will be
required to bear the amount by which the cost of such substitute services
exceeds the amount of the fees payable by Company under the Agreement for such
substitute services.

 

16.4. Termination for Cause

 

16.4.1.  Except as otherwise provided in Sections 16.4.2(b), 16.4.3, 16.4.4,
16.4.5, 16.8.2 and 17.3 below, in the event that either Party (the “Breaching
Party”) commits a material breach of this Agreement, the other Party (the
“Terminating Party”) may, after providing the Breaching Party with written
notice of such material breach and a sixty (60) day period to cure such breach,
submit the matter to the escalation procedures set forth in Section 17.11
(Governing Law and Dispute Resolution). If, as a result of such procedure, the
Arbitrators determine that the Breaching Party did in fact commit a material
breach, then the Terminating Party shall have the right to terminate this
Agreement by sending the Breaching Party a Termination Notice specifying a
Termination Date, provided that such Termination Date shall be fifteen (15) days
or more subsequent to the date of such Termination Notice. Termination shall be
effective at 11:59 p.m. on the Termination Date. Termination shall not
constitute the Terminating Party’s exclusive remedy for such a material breach,
and the Terminating Party shall not be deemed to have waived any of its rights
accruing hereunder prior to such material breach.

 

16.4.2.  It is agreed that material breaches of this Agreement will include,
without limitation, the following:

 

  (a) An assignment or attempted assignment of this Agreement in violation of
Section 17.13;

 

  (b) Company’s failure to pay Amdocs an aggregated and undisputed amount of
[***] within a period of [***] after such amount becomes due and payable
hereunder and receipt of Amdocs’ notice of such failure to pay, provided that
there will be no additional cure period as described in Section 16.4.1;

 

  (c) Amdocs fails within the time frame specified in the applicable Corrective
Plan to correct any SOX Deficiencies identified in such Corrective Plan; and

 

  (d) Amdocs fails to implement a Change Request submitted by Company following
an Arbitrator’s decision pursuant to Section 17.11 requiring Amdocs to implement
such Change Request.

 

16.4.3. 

If Amdocs has not commenced implementation of the Disaster Recovery Plan (other
than as a result of a Force Majeure Event preventing Amdocs implementing the
Plan) within seven (7) days following Company’s declaration of a Disaster
pursuant to the terms and conditions of this Agreement and if such Disaster is
capable of being cured,

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

56



--------------------------------------------------------------------------------

 

Company may immediately terminate the Agreement by providing Amdocs with a
Termination Notice, provided the Disaster has not ceased to exist before the
termination date.

 

16.4.4.  In the event that Amdocs’ fails to achieve or continuously maintain PCI
compliance, or provide reasonable proof of compliance, pursuant to Section 17.4,
Company may, after providing Amdocs with written notice of such material breach
and a [***] period to cure such breach (or such other period as may be agreed in
writing by the parties), immediately terminate this Agreement by sending Amdocs
a Termination Notice.

 

16.4.5.  Company may terminate this Agreement for cause by sending Amdocs a
Termination Notice without any further opportunity for cure in accordance with
its rights set forth in Schedule 11.

Termination shall not constitute Company’s exclusive remedy for such a material
breach, and Company shall not be deemed to have waived any of its rights
accruing hereunder prior to such material breach.

 

16.5. Termination for Convenience

Company may terminate this Agreement for convenience and without cause at any
time (a) prior to the Turn-On Date, as scheduled at the time notice is being
given, by giving Amdocs at least thirty (30) days prior written notice
designating the termination date, or (b) following the Turn-On Date by giving
Amdocs at least six (6) months prior written notice designating the termination
date, provided that Company shall (i) pay Amdocs all outstanding fees and the
applicable early termination fee set out in, and in accordance with, Schedule 6;
(ii) be released from any liabilities resulting from its termination pursuant to
this Section 16.5 and its obligations pursuant to Section 15.1.3; and (iii) be
able to obtain Termination Assistance during such notice period. The Parties
agree that the early termination fee will be determined and become payable as of
the effective date of termination. Further, in the event that Company gives
notice of termination for convenience prior to the Turn-On Date, Amdocs may
promptly cease all work (except with respect to any Termination Assistance
pursuant to Section 16.9, which must commence promptly following Company’s
notice of termination in such case) under this Agreement and (a) the license
grant set forth in Section 4.1.1 in respect of the Customizations and New
Releases shall only apply to the extent that all applicable fees for such
Customizations and/or New Releases have been paid in full and are implemented by
Amdocs in the Amdocs System prior to the date on which notice of termination is
given; and (b) the license to the CRM Application under Section 4.1.2 shall not
apply, except, in the event the Parties agreed and integrated the CRM Front-End
into the Amdocs Systems pursuant to Section 4.1.2 prior to the date on which
notice of termination is given and all applicable license fees have been paid;
and (c) Amdocs shall not be obliged to provide Maintenance except as set forth
in Section 16.8.1(e).

 

16.6. Termination for Change of Control of Amdocs

If there is a Change of Control of Amdocs (that Company has not consented to in
writing) and the controlling party is a Company competitor or a Third Party
adversarial

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

57



--------------------------------------------------------------------------------

to Company within the prior [***], then Company will have the right to terminate
this Agreement by providing not less than [***] prior written notice to Amdocs
which notice to be effective must be received by Amdocs not later than five
(5) Business Days after Company’s receipt of written notice of the Change of
Control.

 

16.7. Effect of Termination

For the avoidance of doubt, any termination under this Section 16 (Term and
Termination) shall be effective with regard to Company and any Affiliate of
Company receiving Services under this Agreement, but shall not be effective with
regard to any Affiliate of Company that has entered into its own agreement with
Amdocs.

 

16.8. Additional Termination Procedures

 

16.8.1.  In the event of termination or expiration of this Agreement, the
following procedures will apply:

 

  (a) Subject to the provision of Termination Assistance pursuant to
Section 16.9 of this Agreement, Amdocs will cease performing Services and
incurring costs in connection with this Agreement.

 

  (b) Each Party will return to the other any Confidential Information of the
other Party in its possession, including without limitation, the Company Data in
Amdocs’ possession, and any of Amdocs’ software or related information in
Company’s possession.

 

  (c) Company will pay Amdocs within thirty (30) days of the Termination Date
for all Services performed by Amdocs until the Termination Date in accordance
with this Agreement (including any early termination fees payable by Company in
the event of a termination for convenience).

 

  (d) Each Party’s liability and remedies will be subject to any limitations
specified in this Agreement.

 

  (e)

For [***] following the general availability date of any release of the Amdocs
Software, at Amdocs’ then-current rates, Amdocs shall make available for
purchase by Company on an annually renewable basis support and maintenance
services for the Amdocs Systems. Such maintenance services shall be subject to
the applicable terms and conditions of the Agreement and the scope and nature of
the support and maintenance services to be provided by Amdocs shall include
those support and maintenance services then generally offered by Amdocs to its
other customers of its Preferred Support maintenance services package, a current
description of which is attached as Schedule 26, which Schedule will be updated
from time to time by Amdocs and made available to Company on Amdocs’ website,
provided that, a current copy of such Schedule shall be provided by Amdocs to
Company promptly upon receipt a Termination Notice. Company, at its own cost and
expense, shall be responsible for continuing to upgrade to recent versions of
the Amdocs Software (as described above in this Section) to ensure the continued
availability of

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

58



--------------------------------------------------------------------------------

 

support and maintenance services following expiration of the Termination
Assistance Period.

 

  (f) Except in the event of termination of this Agreement by Amdocs for an
uncured breach by Company of Section 15.4.2 (non-payment of disputed Fees [***])
or Section 16.4.2(b) (non-payment of undisputed fees of [***]) or Company’s
material breach of Section 4.1, 4.3, 4.7(c) or 17.3, provided that, a final
determination of such material breach of Section 4.1, 4.3, 4.7(c) or 17.3 is
subject to Section 17.11, and provided that Company has not otherwise obtained
the Source Materials pursuant to Section 4.7 (in which case Section 4.7 shall
govern the release and use of the Source Materials), Amdocs shall deliver to
Company the Source Materials, but not the Core Source Materials as part of the
provision of Termination Assistance and in accordance with the timelines set
forth in the Termination Assistance Plan, which timelines have been mutually
agreed-upon by the Parties. Further, Company shall have elected as part of
Termination Assistance to implement the applicable portions of the Amdocs System
in a non-Amdocs data center for continued use by Company and Company, at such
time, is operating or planning to operate the applicable portions of the Amdocs
Systems itself or through a Third Party (to the extent permitted hereunder and,
without limitation, subject to the requirements of Section 4.7(c)) on behalf of
Company to support its Subscribers. In such event, Company is granted a License
to the Source Materials, but not the Core Source Materials, on the same the
terms and conditions as those set forth in Section 4.7(c). In addition, Company
shall not provide access to, or use of, the Source Materials to any Amdocs
Competitor in connection with release pursuant to this Section 16.8.1(f) and all
applicable limitations and restrictions relating to use of Amdocs Confidential
Information and the Source Materials as set forth in Sections 4.7(c), 16.9 and
17.3 shall apply. Company shall retain liability for all unauthorized use or
disclosure of Source Materials by any persons or entities to whom such Materials
are disclosed pursuant to this Section 16.8.1(f).

 

  (g)

Except in the case of termination of this Agreement for an uncured breach by
Company of Section 15.4.2 (non-payment of disputed Fees [***]) or
Section 16.4.2(b) (non-payment of undisputed fees of [***]) or Company’s
material breach of Section 4.1, 4.3, 4.7(c) (including, with respect to
Section 4.7(c), a Third Party service provider’s breach of the Sub-License) or
Section 17.3, provided that, a final determination of such material breach of
Section 4.1, 4.3, 4.7(c) or 17.3 is subject to Section 17.11, upon termination
or expiration of this Agreement, as part of the provision of Termination
Assistance and in accordance with any applicable timelines set forth in the
Termination Assistance Plan, which timelines have been mutually agreed-upon by
the Parties, Company shall receive a license to the Amdocs Tools

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

59



--------------------------------------------------------------------------------

 

and Methodologies under the terms and conditions of Amdocs’ then current form of
license for non-productized tools.

 

16.8.2.  In the event of an uncured breach by Company of Section 15.4.2
(non-payment of disputed Fees [***]) or Section 16.4.2(b) (non-payment of
undisputed fees [***]) or in the event of Company’s material breach of Sections
4.1, 4.3, 4.7(c) (including, with respect to Section 4.7(c), a Third Party
service provider’s breach of the Sub-License) or Section 17.3, Company
acknowledges and agrees that Amdocs shall not be restricted from suspending or
terminating the provision of the Services and shall not be restricted from
seeking injunctive relief, provided that, except with regard to an uncured
breach by Company of Sections 15.4.2 and/or 16.4.2(b), a final determination of
any such material breach is subject to Section 17.11. Except in the foregoing
circumstances, (a) Amdocs understands and agrees that (i) the Services and the
Amdocs Systems provided to Company under this Agreement are critical to
Company’s operations and that under no other circumstances may Amdocs seek to
[***]; and (ii) Amdocs’ [***] remedy for any other breach of this Agreement by
Company is [***]; and (b) Amdocs hereby [***] Company in connection with any
other breach that [***]. Further, Amdocs may terminate the License granted
pursuant to Section 4 hereof (Customizations and New Releases shall only apply
to the extent that all applicable fees for such Customizations and/or New
Releases have been paid in full and are implemented by Amdocs in the Amdocs
System prior to the date on which notice of termination is given, and the
license to the CRM Application under Section 4.1.2 shall not apply, except, in
the event the Parties agreed and integrated the CRM Front-End into the Amdocs
Systems pursuant to Section 4.1.2 prior to the date on which notice of
termination is given and all applicable license fees have been paid) in the
event of Company’s material breach of Section 4.1, 4.3, 4.7(c) (including, with
respect to Section 4.7(c), a Third Party service provider’s breach of the
Sub-License ) or Section 17.3 provided that, a final determination of such
material breach is subject to Section 17.11. In the event that Amdocs terminates
the License granted pursuant to Section 4 in accordance with the terms of this
Section 16.8.2, the Parties may reasonably discuss the availability, cost and
scope of any Termination Assistance to be provided.

 

16.9. Termination Assistance

 

16.9.1. 

At Company’s request, Amdocs shall provide Company for a period of twelve
(12) months, which period may be extended for an additional six (6) months upon
Company’s reasonable request, following the Termination Date (“Termination
Assistance Period”) with assistance for the transitioning of responsibility for
the Amdocs Systems components to Company or another Third Party service provider
(“Termination Assistance”) in accordance with a Termination Assistance Plan to
be agreed upon by the Parties. In the event that such Third Party service
provider is to be given access to the Source Materials (and, if applicable, the
Core Source Materials)

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

60



--------------------------------------------------------------------------------

 

pursuant to Section 4.7, the provisions of Section 4.7(c) shall apply. The
Termination Assistance Plan will specify the Termination Assistance to be
performed, including the respective obligations of the Parties. Amdocs will
cooperate with Company and, subject to the provisions of Section 2.5 (and, if
applicable, Section 4.7) with respect to Amdocs’ cooperation with Third Parties,
its designee of Company’s choosing and otherwise take all steps set forth in the
Termination Assistance Plan in order to assist with the transition to Company
(or the designee) within a reasonable time after Company’s request. Without
limiting the generality of the foregoing, Amdocs shall provide all information
regarding the Services and Amdocs Systems or as otherwise needed for transition,
including (a) for extension of software licenses, including, but not limited to,
the licenses for the Amdocs Third Party Software listed on Schedule 5 and/or the
CRM Application (solely if the user interface component of the CRM Application
has not been integrated into the Amdocs Systems prior to any Termination Notice
provided hereunder), (b) for procurement of equipment which is capable of
functioning in a substantially similar manner as the Amdocs Equipment, (c) for
data conversion, interface specifications and related professional services, and
(d) product documentation for Amdocs Third Party Software. Amdocs shall provide
for the prompt or orderly conclusion of all work, as Company may direct,
including completion or partial completion of projects, documentation of work in
process and other measures to assure an orderly transition to Company or its
designee. Within ten (10) Business Days of an expiration of this Agreement or a
Termination Notice, Company will provide its ramp-down plan to Amdocs.

 

16.9.2.  Amdocs shall provide Termination Assistance in accordance with the Fees
set forth in Schedule 6. After the expiration of any Termination Assistance
Period, Amdocs shall answer questions from Company regarding the Services and/or
the Amdocs Systems on an “as needed” basis at a rate based upon the pricing
model for professional services described in Section 8.1.3 of this Agreement. If
at any time during the Termination Assistance Period, Company requests that
Amdocs continue to provide the Services provided by Amdocs prior to the
termination or expiration of this Agreement, then Amdocs will continue to
provide such Services during the Termination Assistance Period at the same price
and on the same terms and conditions specified in this Agreement. Without
limiting the generality of the foregoing, the quality and level of performance
during the Termination Assistance Period shall not be subject to the Service
Levels that applied during the Term.

 

17. GENERAL TERMS AND CONDITIONS

 

17.1. Compliance with Laws

 

17.1.1.  Amdocs will comply with the Amdocs Legal Requirements and Company will
comply with the Company Legal Requirements. Each Party’s compliance with its
Legal Requirements will be undertaken at no additional cost to the other Party,
except as otherwise specified in this Agreement. Notwithstanding the foregoing,
to the extent any Company Legal Requirements or Security Requirements are
included in the Final Requirements and the Specifications, Amdocs shall
incorporate such requirements into the Amdocs Systems at no additional cost.

 

61



--------------------------------------------------------------------------------

17.1.2.  Company will consult and cooperate with Amdocs in order to assist
Amdocs with understanding and complying with the Company Legal Requirements.
Such cooperation will include, without limitation, a Party notifying the other
Party as soon as it has cause to believe the other Party is not in full
compliance with its legal requirements, and jointly developing a plan for
achieving such compliance.

 

17.1.3.  Except as otherwise set forth in Section 17.1.4 or Section 17.4 below,
in the event that taking the measures necessary to achieve full compliance with
its own Legal Requirements will cause a Party to incur significant costs that
were not reasonably foreseeable prior to execution of this Agreement, the
Parties will negotiate in good faith the allocation of such costs.

 

17.1.4.  Changes in Law and Regulations.

Each Party shall identify and notify the other of any changes in applicable Law
that may relate to: (i) the use or delivery of the Amdocs Systems and/or
Services; or (ii) the impact on Company’s business and its performance of its
obligations hereunder. Amdocs and Company shall work together to identify the
impact of such changes on how Company uses, and Amdocs delivers, the Amdocs
Systems and Services.

Amdocs shall use commercially reasonable efforts to perform the Services
regardless of changes in applicable Law. If such changes prevent Amdocs from
performing its obligations under this Agreement, Amdocs shall develop and, upon
Company’s approval, implement a suitable workaround until such time as Amdocs
can perform its obligations under this Agreement in accordance with applicable
Law without such workaround. If the changes are required as a result of Amdocs
Legal Requirements, then Amdocs shall develop and implement such workaround at
its own expense. If the changes are required solely as a result of Company Legal
Requirements, then Company shall pay to Amdocs an amount equal to Amdocs’
reasonable, actual and direct costs preapproved by Company in writing associated
with the workaround. In all cases, workaround accommodations with respect to
changes in applicable Law shall be made pursuant to Section 7 of this Agreement
governing Changes.

 

17.2. Intellectual Property Rights

 

17.2.1. 

Company or its Affiliates or licensors shall be the sole and exclusive owner of
all Company Data, Legacy Systems and Company Systems, including, but not limited
to, the Company Equipment, Company Owned Software and Company Third Party
Software, including all Intellectual Property Rights therein. To the extent
Amdocs has or obtains any rights in the Company Data, Legacy Systems and/or
Company Systems, including, but not limited to, the Company Equipment, Company
Owned Software and/or Company Third Party Software, to the extent required,
hereby acknowledges, assigns and agrees to assign exclusively to Company all
right, title, and interest therein, including all Intellectual Property Rights
therein. For avoidance of doubt, the Company Data, Legacy Systems and Company
Systems, including, but not limited to, the Company Equipment, Company Owned
Software and Company Third Party Software are deemed to include any
modification, compilation, or derivative work therefrom, excluding any Amdocs
Confidential Information to the extent contained in such modification,
compilation, or derivative work. Except as otherwise expressly set

 

62



--------------------------------------------------------------------------------

 

forth herein, Amdocs shall not have any right to use (other than to perform its
obligations hereunder), sell, assign, transfer, rent, lease, sublicense,
redistribute or disseminate to, provide access to, or use for the benefit of
Third Parties, any Company Data, Legacy Systems and/or Company Systems or any
Intellectual Property Right associated therewith. Company hereby grants to
Amdocs a non-exclusive, non-transferable, royalty-free, fully paid-up, revocable
right and license to use the Company Data solely for the purposes of providing
the Amdocs Systems to Company hereunder. The Company Data, Legacy Systems and
Company Systems are deemed to be Company Confidential Information and, except as
permitted herein, shall not be used or disclosed by Amdocs without Company’s
express written approval.

 

17.2.2.  Company acknowledges and agrees that all right, title, and interest to,
and all Intellectual Property Rights in, the Amdocs Systems, Work Product and
Product Documentation are and will remain solely the property of Amdocs and/or
Amdocs’ licensors (or Affiliates) from the date of conception, of creation, or
of fixation in a tangible medium of expression (whichever occurs first). For
avoidance of doubt, the Amdocs Systems, Work Product and Product Documentation
are deemed to include any modification, compilation, or derivative work
therefrom, excluding any Company Confidential Information to the extent
contained in such modification, compilation, or derivative work. Company is
granted no title or ownership rights in the above. Company acknowledges that
Amdocs considers the Amdocs Systems and Product Documentation to contain trade
secrets of Amdocs and/or its licensors. Such trade secrets include, without
limitation, the source code version of the Amdocs Systems, the specific design,
structure and logic of individual programs, their interactions with other
portions of programs, both internal and external, and the programming techniques
employed therein. Except as otherwise permitted with respect to Company’s use of
any Source Materials and any developments created by Company with respect
thereto, Company, to the extent required, hereby acknowledges, assigns and
agrees to assign exclusively to Amdocs all right, title, and interest therein
and acknowledges that the Parties do not intend Company to be a joint author of
the Amdocs Systems or Product Documentation within the meaning of the applicable
Laws, as amended, and that in no event shall Company be deemed the joint author
of the Amdocs Systems, Product Documentation or any component thereof.

 

17.2.3.  Each Party shall be and remain the sole and exclusive owner of all
Confidential Information that it provided to the other Party for performance of
this Agreement.

 

17.2.4.  Each Party shall reproduce any copyright notice and any other legend of
ownership and/or confidentiality on the original and on any copies made of any
Confidential Information of the other Party.

 

17.3. Confidentiality

 

17.3.1. 

Confidential Information of the other Party may be used by the receiving Party
and its Personnel only in connection with the performance of, or as specifically
authorized by, this Agreement. Each Party undertakes not to use the Confidential
Information of the other for any purposes other than for the purpose of
performing its obligations under this Agreement, and shall not sell, grant, make
available to, or otherwise allow the use of the other party’s Confidential
Information by any Third Party, directly or indirectly,

 

63



--------------------------------------------------------------------------------

 

except as expressly permitted herein. Each Party will protect the
confidentiality of Confidential Information of the other Party in the same
manner that it protects the confidentiality of its own proprietary and
confidential information, including, without limitation, by entering into
appropriate confidentiality agreements with Personnel to ensure that such
Personnel maintain the confidentiality of the Confidential Information. Unless
otherwise permitted pursuant to Section 17.3.3 below, access to Confidential
Information will be restricted to those of Amdocs’ and Company’s Personnel
engaged in a use permitted under this Agreement. Confidential Information may
not be copied or reproduced without the disclosing Party’s prior written
consent, except as necessary for use in connection with this Agreement. Except
as otherwise provided herein, disclosure of the disclosing Party’s Confidential
Information to the receiving party shall in no way serve to create, on the part
of the receiving party, a license to use, or any proprietary right in, the
disclosing party’s Confidential Information or in any other proprietary product,
trademark, copyright or other right of the disclosing party.

 

17.3.2.  Additionally, each Party will use reasonable efforts to mark its
tangible Confidential Information as confidential, restricted or proprietary.

 

17.3.3.  Except as set forth in Section 17.3.4, any subcontractors of either
Party, including, but not limited to, Authorized Subcontractors, or other Third
Parties who have a need to know or may have access to Confidential Information
of the other Party shall first sign a non-disclosure agreement containing terms
substantially similar to the terms set forth in this Section 17.3. For avoidance
of doubt, for purposes of this Section 17.3, individuals providing services as
independent contractors (i.e., not as employees of Third Parties) to either
Party shall be considered employees of such Party, and not as subcontractors or
Third Parties. Each Party may disclose Confidential Information to attorneys,
accountants, financial advisors, banks and other financing sources and other
similar advisors who have a need to know such Confidential Information pursuant
to this Section 17.3, but only to the extent minimally necessary and provided
that such Third Party shall first sign a non-disclosure agreement containing
terms substantially similar to the terms set forth in this Section 17.3. Each
Party shall be responsible for any breach of this Section 17.3 by its
subcontractors, including, but not limited to, Authorized Subcontractors, or
other Third Parties to which it has disclosed Confidential Information pursuant
to this Section 17.3.

 

17.3.4.  Prior to enabling any Third Parties to access any Source Materials,
Core Source Materials, specifications or other documentation of the Amdocs
Systems or other proprietary software of Amdocs, Company will inform Amdocs of
such Third Party’s identity. In the event of disclosure of the Source Materials
or Core Source Materials, the requirements of Section 4.7(c) shall apply. In the
event of disclosure of any other Amdocs Confidential Information to a Third
Party that is an Amdocs Competitor, Company shall not enable such Third Party to
access such material without a direct non-disclosure and confidentiality
agreement between Amdocs and such Third Party in the form attached as Exhibit 2.
For purposes of this Agreement, “Amdocs Competitors” are the entities listed on
Schedule 20 that directly compete with Amdocs with respect to the Services and
Amdocs Systems provided hereunder.

 

64



--------------------------------------------------------------------------------

17.3.5.  Except as otherwise specified in this Agreement, all Confidential
Information made available under this Agreement, including copies thereof, will
be returned or destroyed (which destruction shall be certified by a duly
authorized officer of the applicable Party) upon the first to occur of: (a) the
termination or expiration of this Agreement; or (b) a request by the disclosing
Party; provided, that, subject to the terms of this Section 17.3, each Party may
retain copies of the other Party’s Confidential Information required by
applicable Law or for purposes of complying with its obligations or rights and
remedies under this Agreement.

 

17.3.6.  Nothing in this Agreement will prohibit or limit either Party’s use of
information that is: (a) previously known to it without obligation of
confidence; (b) independently developed by it or for it without use of or
reference to the Confidential Information of the other Party hereto;
(c) acquired by it from a Third Party that is not under an obligation of
confidence to the other Party hereto with respect to such information; or
(d) publicly known through no breach of this Agreement.

 

17.3.7.  In the event either Party receives a subpoena, or other validly-issued
administrative or judicial process, requesting that Confidential Information of
the other Party be disclosed, or is otherwise obligated to comply with a rule or
requirement of the Securities and Exchange Commission and/or any stock exchange
to disclose Confidential Information of the other Party, it will promptly notify
the other Party of such receipt. The Party receiving such request will
thereafter be entitled to comply with such subpoena, other process, rule or
requirement, only to the extent required by Law; provided that the Confidential
Information so disclosed shall continue to be Confidential Information as
between the Parties hereto. Each Party shall immediately notify the other
Party’s Project Manager both orally and in writing if any information in the
receiving Party’s possession is improperly used, copied or removed by anyone
except an authorized representative of the disclosing Party or is requested by
any federal or state agency or instrumentality other than the disclosing Party.

 

17.3.8.  The Parties agree that disclosure of Confidential Information by either
Party may cause irreparable damage to the other Party and therefore, in addition
to all other remedies available at law or in equity, the other Party shall have
the right to seek equitable and injunctive relief, and to recover the amount of
damages (including reasonable attorneys’ fees and expenses) incurred in
connection with such unauthorized use. Each Party shall be liable under this
Agreement to the other Party for any use or disclosure in violation of this
Section 17.3 by itself, its Affiliates’, subcontractors, including, but not
limited to, Authorized Subcontractors, or other Third Parties who have a need to
know or may have access to Confidential Information of the other Party or its or
their respective Personnel, attorneys, accountants or other advisors.

 

17.4. Data Privacy and Security

 

17.4.1. 

In performance of its obligations hereunder, Amdocs shall comply with the
security and other requirements set forth in Schedule 17 in addition to the
following requirements. Amdocs agrees to comply with (a) Company’s security
requirements and guidelines, and (b) the Company Supplier Data Security
Standards and the Outsourcer Personnel Responsibility Requirements as attached
hereto in Schedule 17 (“Security Guidelines”). Amdocs agrees that it and its
Affiliates and Authorized

 

65



--------------------------------------------------------------------------------

 

Subcontractors are responsible for the security of cardholder data received,
processed or transferred by it. Amdocs represents that on or before (i) the
Turn-On Date, Amdocs will have an external audit performed to assess its ability
to conform to the standards of Payment Card Industry (PCI) for information
security; and (ii) the Final Migration Date, it and its Affiliates and
Authorized Subcontractors will conform (and, to the extent applicable and
necessary, it shall ensure that any Services subcontracted to Affiliates or
Authorized Subcontractors will also conform) to the standards of Payment Card
Industry (PCI) for information security and they will continue to comply at all
times with these standards and shall provide to Company promptly, upon request
from time to time as considered necessary by Company, proof of certification of
Amdocs by a recognized certifying organization. In the event that the PCI
standards undergo material changes which would result in material costs to
either Party, then the Parties shall review the changes within the guidelines of
Section 17.1.4. Where there is a conflict between the standards used by ISO/IEC
and PCI, the most current PCI standard should be used. The current standards are
currently found at http://www.pcisecuritystandards.org. Without limiting
Company’s other remedies, Amdocs agrees to be responsible for any and all fines
or penalties incurred by Company on account of any PCI violation by Amdocs or
its Affiliates or Authorized Subcontractors provided that such fines or
penalties would not have been incurred but for Amdocs violation and provided
that Amdocs’ liability shall be limited with respect to that portion of such
fines or penalties as is equivalent to the proportion of Amdocs’ violation
relative to all other causes of such claims as determined by a root cause
analysis of the causes.

 

17.4.2.  Amdocs agrees to cooperate fully with Company in ensuring that all
Deliverables Amdocs develops or designs under this Agreement and the provision
of the Services comply with the Security Guidelines and all other security
requirements contained in this Agreement. As Amdocs representatives assigned to
Company’s account are terminated or removed from Company’s account, Amdocs will
immediately (within one (1) Business Day) provide notice to Company and the
access codes or user ids of such individuals will be immediately terminated.
Failure to provide timely notice or termination by Amdocs shall subject Amdocs
to all liability for any unauthorized access using such access codes.

 

17.4.3. 

If Amdocs discovers or is notified of a breach or potential breach of security
relating to the Company Data in its possession or otherwise in connection with
the Services (“Security Incident”) Amdocs shall immediately: (a) notify the
Steering Committee of the Security Incident; and (b) investigate and take all
actions required to mitigate the effects of the Security Incident and provide
Company with assurance reasonably satisfactory to Company that Amdocs has
instituted effective safeguards to prevent or attempt to prevent the
reoccurrence of such Security Incident. In addition, Company shall have the
right to investigate any such Security Incident and Amdocs shall, and shall
cause its representatives to, fully cooperate with Company’s investigation. At
the request of Company, Amdocs will: (i) reconstruct any Company Data maintained
by Amdocs pursuant to this Agreement that is lost or destroyed while in Amdocs’
possession; (ii) reconstruct any Company Data contained in Company’s computer
systems and accessed by Amdocs pursuant to this Agreement that is lost or
destroyed

 

66



--------------------------------------------------------------------------------

 

through Amdocs’ negligence or willful misconduct; and (iii) provide reasonable
assistance to Company for the reconstruction of any other Company Data relating
to the Services; provided, however, to the extent the loss or destruction is not
caused by Amdocs, Company will reimburse Amdocs for Amdocs’ reasonable costs in
connection with the foregoing. Amdocs shall be fully responsible for all damages
arising from its or its Personnel, Authorized Subcontractors or any other Third
Party providing Services on behalf of Amdocs hereunder misappropriation or
fraudulent use of Company Data. Each substantiated incident of intentionally
unauthorized or fraudulent use of Company Data will subject Amdocs to, and may,
in Company’s discretion, be [***] penalty per incident, in addition to the
exercise of any other remedies available to Company. Any failure of Amdocs to
abide by, train its representatives on or enforce any of Company’s Security
Guidelines will be considered a material breach of this Agreement. Amdocs shall
retain and identify a fraud manager responsible for reviewing and investigating
and resolving suspected incidents of agent fraud or other misconduct, and who
shall promptly respond to and implement Company’s requests for information and
assistance to identify, resolve, mitigate and prevent such incidents.

 

17.5. Non-Solicitation of Employees

During the Term and for [***] thereafter, each Party shall not, without the
other Party’s prior written consent, in its reasonable discretion, directly or
indirectly solicit any employee of such other Party whose duties and
responsibilities include participation, directly or indirectly, in the
performance of this Agreement, to leave the other Party’s employ in order to
accept employment with the soliciting Party, its Affiliates, contractors or any
other Person, or hire such employee.

Notwithstanding any of the foregoing, a Party (the “Recruiting Party”) will not
have violated the terms set forth in this Section 17.5 if an employee:
(a) responds to a general, non-targeted solicitation for employment issued by
the Recruiting Party, such as a newspaper or Internet advertisement; (b) is
contacted by a recruiter for the Recruiting Party, where the recruiter has not
been instructed by the Recruiting Party to target the employees of the other
Party or its Affiliates; or (c) directly contacts a Party and seeks employment
without any solicitation by such Party. This provision shall not operate or be
construed to prevent or limit any employee’s right to practice his or her
profession or to utilize his or her skills for another employer or to restrict
any employee’s freedom of movement or association.

 

17.6. No Waiver

No waiver of rights arising under this Agreement or Orders shall be effective
unless in writing and signed by the Party against whom such waiver is sought to
be enforced. No failure or delay by either Party in exercising any right, power
or remedy under this Agreement shall operate as a waiver of any such right,
power or remedy and/or prejudice its rights to bring any action in respect
thereof or constitute waiver of any prior, concurrent, or subsequent right,
remedy, or duty within the Agreement.

 

17.7. Force Majeure

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

67



--------------------------------------------------------------------------------

17.7.1.  No Party shall be liable for any default or delay in the performance of
its obligations under this Agreement (including but not limited to breach) if
and to the extent such default or delay is caused, directly or indirectly, by
circumstances beyond a Party’s reasonable control, including but not limited to
fire, flood, epidemic, power failure, earthquake, elements of nature or acts of
God, act of governmental body or military authority, wars, riots, civil
disorders, labor disputes, blockades, embargoes, terrorist activities, civil
insurrection, rebellions or revolutions or any other similar cause beyond the
reasonable control of such Party (each, a “Force Majeure Event”), except to the
extent that the non-performing Party is at fault in failing to prevent or
causing such default or delay, and provided that such default or delay cannot,
by commercially reasonable efforts of the non-performing Party, be circumvented
by the non-performing Party through the use of the DRP (if a Disaster has been
declared pursuant to this Agreement and provided that the Force Majeure Event
does not prevent implementation of the DRP), alternate sources, workaround plans
or other means.

 

17.7.2.  In the case of a Force Majeure Event, the non-performing Party shall be
excused from further performance or observance of the obligation(s) so affected
for as long as such circumstances prevail (and a reasonable period of time for
overcoming the effects thereof has passed) and such Party continues to use
commercially reasonable efforts to re-commence performance or observance
whenever and to whatever extent possible without delay. Any Party so prevented,
hindered or delayed in its performance shall, as quickly as practicable under
the circumstances, notify the Party to whom performance is due by telephone and
describe at a reasonable level of detail the circumstances of such Force Majeure
Event.

 

17.7.3.  Upon the occurrence of a Force Majeure Event, Amdocs shall, to the
extent it is not prevented from doing so by another Force Majeure Event,
implement promptly, as appropriate, the Disaster Recovery Plan. The occurrence
of a Force Majeure Event shall not relieve Amdocs of its obligation to implement
the Disaster Recovery Plan.

 

17.7.4.  If Amdocs fails to provide the Services in accordance with this
Agreement due to the occurrence of a Force Majeure Event, all amounts payable to
Amdocs hereunder shall be equitably adjusted in a manner such that Company is
not required to pay any amounts for Services that it is not receiving from
Amdocs.

 

17.7.5.  Without limiting Amdocs’ obligations under this Agreement, whenever a
Force Majeure Event causes Amdocs to allocate limited resources between or among
Amdocs’ customers, Company and its Affiliates shall receive at least the same
treatment as the majority of other Amdocs customers. In no event shall Amdocs
re-deploy or re-assign any Key Personnel to another customer or account in the
event of the occurrence of a Force Majeure Event until such Force Majeure Event
is no longer existing or materially affecting Company’s business.

 

17.8. Audits and Records

 

17.8.1. 

Records. Amdocs shall retain for a period of seven (7) years from the date of
final payment under this Agreement, or such longer period as may be agreed upon
and/or required by the Company Legal Requirements of which Company has notified
Amdocs in writing, all records and information required to verify amounts
invoiced and

 

68



--------------------------------------------------------------------------------

 

payments made by Company under this Agreement in accordance with generally
accepted United States accounting principles (consistently applied).

 

17.8.2.  Audit Generally. Amdocs shall provide Company’s independent auditors
(subject to Section 17.8.4) under a duty of confidentiality consistent with
Section 17.3, access to the pertinent portions of its records and books of
accounts to enable Company (through such independent auditors) to conduct
appropriate validations (“Audits”) of Amdocs’ invoices or the Services to
Company. Such records and reports shall be maintained by Amdocs at a principal
business office of Amdocs, and Company, upon prior written notice, may examine
and make extracts of information and copy parts thereof to the extent necessary
for Company to validate the accuracy of Amdocs’ invoices, at any agreed time
during normal business hours.

 

17.8.3.  Conduct. Audits shall:

 

  (a) solely with respect to Audits of Amdocs’ invoices, occur no more than
[***] (except ad hoc Audits may be conducted to investigate discovered
discrepancies, errors or possible violative activity);

 

  (b) not disrupt or adversely impact Amdocs’ standard business operations
(including, without limitation, performance of the Services;

 

  (c) be conducted expeditiously, efficiently, and at mutually agreed upon
business hours; and

 

  (d) be conducted upon reasonable prior written notice, which, in the case of
Audits of Amdocs’ invoices, shall be at least ten (10) Business Days, and which,
in the case of Audits of the Services provided, shall be at least seven
(7) days, subject to Section 17.8.7.

 

17.8.4.  Third Party Auditor. Company shall be permitted to designate a Third
Party auditor who is not an Amdocs Competitor to perform the Audit at Company’s
expense, subject to Section 17.8.5.

 

17.8.5.  Audit of Charges. If an Audit demonstrates that Amdocs’ invoices for
the Services for the audited period were not correct: (a) Amdocs shall promptly
credit Company for the amount of any paid overcharges (plus Late Payment
Interest), which credit shall be treated, for invoicing and payment purposes, as
a credit in arrears for the month in which the overcharge is discovered or in
which the final resolution occurs; or (b) Company shall promptly pay Amdocs for
the amount of any undercharges (plus Late Payment Interest), as the case may be,
which payment shall be treated, for invoicing and payment purposes, as an
adjustment in the next invoice to Company following the date in which the
undercharge is discovered or on which the final resolution occurs. In the event
that any Audit reveals an overcharge greater than [***] for the audited period,
Amdocs shall pay the direct expenses associated with such Audit.

 

17.8.6. 

Services Audit. Amdocs shall provide Company and its independent auditors and
their respective designees with: (a) access to Amdocs’ Sites and all hardware,
software, data and systems used to provide the Services; (b) access to all
books, records, information and documentation maintained by Amdocs with respect
to the Services (excluding, without limitation, any books, records, information
and documentation that would be

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

69



--------------------------------------------------------------------------------

 

made available pursuant to Section 17.8.5); and (c) all cooperation and
assistance that they may require, in each case, for the purposes of performing
Audits, investigations or inspections with respect to the Services, the business
of Company relating to the Services, and any claims that may be brought in
connection with the Services and to verify compliance by Amdocs with the terms
of this Agreement, including with the Requirements. Without limiting the
generality of the foregoing, in coordination with and as requested by Company,
Amdocs and its representatives will cooperate with any Audit, review, request or
investigation by any governmental authority and demonstrate compliance with any
applicable Law. If any such Audit, review, request or investigation results in
Amdocs being notified that Amdocs is not in compliance with any applicable Law,
Amdocs shall promptly take all actions to comply with the same and shall bear
the cost thereof. Company shall bear all costs of its personnel and agents in
performing such Audits.

 

17.8.7.  Security Audit. Amdocs shall, at its sole expense, perform or cause to
have performed, on a regular basis but not less than [***] during the Term,
external audits of the security procedures in effect at Amdocs’ Sites.
Notwithstanding the foregoing, Company may also carry out such audit at any time
on twenty-four (24) hours prior notice in the event of the occurrence of a
security breach directly involving the Amdocs System. Amdocs shall provide to
Company the results of such audit, including any findings and recommendations
made by the entity making the audit. Company or its designees may, at its
expense, perform the audits described in this Section 17.8.7. If any such audit
results in a determination that Amdocs is not in full compliance with the
requirements of this Agreement, the Parties will meet and agree upon the steps
Amdocs must take to bring it into full compliance, and Amdocs, at its cost,
shall promptly take such steps. Company reserves the right to retain a
consultant to certify Amdocs’ degree of compliance.

 

17.8.8.  SAS 70 Type II Audits.

 

  (a) Amdocs shall cooperate with Company and its independent auditor as
reasonably necessary to facilitate Company’s ability to comply with its
obligations under the SOX Laws, including by complying with the further terms of
this Section 17.8.8. Attached hereto as Schedule 19 is a list of Company’s
control objectives (as the same may be modified as described in this
Section 17.8.8 the “Control Objectives”) for the initial SAS 70 Type II Audit to
be conducted hereunder. On an annual basis, but not later than ninety (90) days
prior to the next-scheduled start date of Amdocs’ annual SAS 70 Type II Audit,
Company shall have the right to add to, delete or otherwise change the Control
Objectives. Such additions or changes will be treated as Changes for purposes of
the Agreement but, unless they result in a net increase of control objectives to
be audited, shall be provided to Company for no additional cost.

 

  (b)

On an annual basis and at Amdocs’ sole cost and expense (subject to
Section 17.8.8(a)), Amdocs shall cause a reputable, national independent auditor
reasonably acceptable to Company to conduct SAS 70 Type II Audits with respect
to Amdocs’ facilities and controls, and to prepare and deliver to

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

70



--------------------------------------------------------------------------------

 

Company full and complete copies of written reports prepared following such
audits, by November 1st of each year during the Term and any Termination
Assistance Period (covering October 1st of the prior year through September 30th
of the then-current year). In addition, if requested by Company, Amdocs shall
deliver to Company a letter from a knowledgeable financial executive of Amdocs
that: (i) contains a written representation that Amdocs’ internal controls as
represented in the most recent SAS 70 Type II Audit report remain in all
material respects unchanged through the date of the letter; or (ii) identifies
all material changes in Amdocs’ internal controls as they affect the Control
Objectives since the most recent SAS 70 Type II Audit report. All SAS 70 Type II
Audits conducted by Amdocs pursuant to this Section shall include a review of
all of Amdocs’ internal controls as they relate to the Control Objectives.

 

  (c) At Company’s sole cost and expense and upon reasonable prior written
notice to Amdocs, but no more frequently than once per year (unless additional
audits are necessary for Company to address a SOX Laws requirement), Company
shall have the right through its auditors to conduct audits of Amdocs’ internal
controls as they affect the Control Objectives. In order to facilitate such
audits, Amdocs shall collect and maintain appropriate books and records
documenting Amdocs’ internal controls (as they affect the Control Objectives)
(for purposes of this Section, collectively, “Records”). Further, with respect
to such audits, Company’s auditors shall have the right to: (i) examine and
audit the Records; (ii) question and interview any Amdocs Personnel, in each
case as reasonably necessary or desirable to facilitate Company’s and its
Affiliates’ ability to comply with the SOX Laws; and (iii) conduct such tests as
are designed to confirm that the internal controls operate as designed and
documented. In addition, Amdocs shall: (A) before making any substantial change
to any of the internal controls of the Amdocs Systems or the Services as they
affect Company and/or the Records, if Amdocs reasonably believes such change
will, or is likely to, affect Company’s and/or its Affiliates’ compliance under
the SOX Laws (including by way of example and not of limitation, back-up
procedures, Disaster procedures, change control and segregation of duties),
notify Company in writing of the proposed change, and Company thereafter shall
have a period of thirty (30) days to notify Amdocs of any objections to the
proposed change (in which case the Parties shall work together cooperatively to
resolve such objections); (B) in the event Amdocs becomes aware of any
significant deficiencies or material weakness in Amdocs’ internal controls as
they relate to the Control Objectives that may result in or be deemed a material
weakness in Company’s internal controls, notify Company in writing of such event
and all details related thereto; and (C) annually on the anniversary of the
Effective Date and to the extent a significant change in the control environment
occurred, submit to Company written documentation describing all internal
controls maintained by Amdocs that impact the Control Objectives.

 

71



--------------------------------------------------------------------------------

  (d) If any SAS 70 Type II Audit report and/or Company’s auditor’s inquiries
pursuant to Section 17.8.8 reveal significant deficiencies in Amdocs’ internal
controls as they relate to the Control Objectives so that they fail, in whole or
in part, to constitute effective controls over financial reporting (the “SOX
Deficiencies”), Amdocs shall prepare and deliver to Company a detailed plan (the
“Corrective Plan”) that includes, among other things, a specific time frame for
correcting such SOX Deficiencies and that otherwise is reasonably acceptable to
Company. Amdocs shall deliver such Corrective Plan to Company and its auditor
following: (i) Amdocs’ delivery to Company of the SAS 70 Type II Audit report
containing the SOX Deficiencies, if the SOX Deficiencies were identified in a
SAS 70 Type II Audit report prepared pursuant to Section 17.8.8; and/or
(ii) Amdocs’ receipt of written notice from Company that contains a description
of such SOX Deficiencies, if the SOX Deficiencies were identified by Company or
its auditor through the exercise of the rights described in Section 17.8.8.
Amdocs shall bear all costs and expenses associated with correcting all SOX
Deficiencies. Company shall have the right to confirm to its reasonable
satisfaction, through inquiries with Amdocs representatives or otherwise, that
all SOX Deficiencies have been corrected in accordance with the applicable
Corrective Plan, and Amdocs shall cooperate with Company in all reasonable
respects in connection therewith.

 

  (e) Subject to Section 17.3 above, Company shall have the right to use all
Amdocs Confidential Information received by Company’s auditors pursuant to the
terms of this Section 17.8.8 as necessary to facilitate its ability to comply
with the SOX Laws.

 

17.8.9.  Affiliated Companies. Amdocs shall use commercially reasonable efforts
to ensure that Company shall also have such above described auditing rights with
respect to Amdocs’ Affiliates and Primary Subcontractors directly or indirectly
engaged in providing any or all of the Services.

 

17.9. Severability

If any provision of this Agreement is held invalid, illegal or unenforceable,
the remaining provisions of the Agreement shall in no way be affected or
impaired, and the invalid, illegal or unenforceable provision will be deemed to
be deleted, and the rights and obligations of Amdocs and Company will be
interpreted accordingly. The Parties shall cooperate in good faith to restate or
replace the invalid, illegal or unenforceable provision with a valid, legal and
enforceable one that achieves the same ends (to the maximum legal extent) as the
provision determined to be invalid or unenforceable.

 

17.10. Entire Agreement and Changes

This Agreement, including any Schedules and Exhibits attached hereto and Orders
executed by the Parties hereunder, shall constitute the entire agreement between
Company and Amdocs with respect to the subject matter hereof and shall supersede
all oral and written quotations, communications, representations, agreements and
understandings of the Parties, with respect to the subject matter thereof.
Orders and

 

72



--------------------------------------------------------------------------------

other documents or instruments required to be signed by Amdocs shall designate
the particular Amdocs entity (ASSL or INC.) that is executing such Order,
document or instrument. This Agreement and any Orders may not be modified except
by a written instrument signed by a duly authorized representative of each
Party. Any terms that may appear on Amdocs’ invoices or any of Company’s
documents that add to, vary from or conflict with the provisions of this
Agreement or the applicable Orders, shall be void.

 

17.11. Governing Law and Dispute Resolution

 

17.11.1.  The laws of the State of New York will govern the construction and
enforcement of all of the rights, duties, and obligations arising under, or
relating in any manner to, the subject matter of this Agreement, notwithstanding
any conflicts of law principles.

 

17.11.2.  Company and Amdocs will use their best efforts to resolve any
controversy or claim arising out of or relating to this Agreement or an Order
through good faith negotiations, including the following escalation procedure
and time limits, unless otherwise agreed in writing by the Parties:

 

Escalation Level

  

Time Limit to Resolve Matter

(unless relevant personnel agree to extend)

I        Steering Committee

   Fourteen (14) days

II      Company’s Senior Vice President, Information Technology and Amdocs’
responsible Vice President

   Fourteen (14) days

III     Company’s CEO and Amdocs’ responsible Division President

   Fourteen (14) days

If any escalation level does not resolve any matter to the Parties’ mutual
satisfaction, the persons at such level will jointly brief and provide the next
level with all information and background material necessary to resolve the
matter through negotiations. Except as otherwise provided in this Agreement, for
avoidance of doubt, the Parties shall not make any claims for remedies based on
an alleged breach of a Party’s obligations, assert any right to terminate or
provide notice of termination, or commence any other dispute resolution process,
without first attempting to resolve the matter through the foregoing escalation
procedure. Such procedure shall not prejudice any other rights hereunder (e.g.,
specified time periods shall be extended as necessary to allow for completion of
the escalation procedure time periods).

 

17.11.3. 

Except as specifically otherwise provided under this Agreement, any claim,
whether based on contract, tort or other legal theory (including, but not
limited to, any claim of fraud or misrepresentation), arising out or relating to
this Agreement or any Order, including its interpretation, performance, breach
or termination, not resolved by good faith negotiations and escalation as
specified above, shall be resolved exclusively by arbitration conducted in New
York, NY, in the English language by a panel of three (3) arbitrators
(“Arbitrators”) in accordance with the International Arbitration Rules of

 

73



--------------------------------------------------------------------------------

 

the American Arbitration Association (“AAA”). The Arbitrators must have the
following qualifications: a practicing lawyer or retired judge with proven
experience in the telecommunications industry and contracts related thereto.
Each Party will select one Arbitrator, and the two chosen Arbitrators will then
select the third Arbitrator. The Arbitrators will be bound by the provisions of
this Agreement and shall be made aware of the terms hereof prior to his
appointment. Upon rendering a decision, the Arbitrators shall state in writing
the basis for the decision. The Arbitral award shall be final and binding,
provided however that a Party may petition a court of competent jurisdiction to
vacate the Arbitrators’ award or decision on the grounds of the Arbitrators’
failure to abide by the provisions of this Agreement. Judgment on the award or
any other final or interim decision rendered by the Arbitrators may be entered,
registered or filed for enforcement in any court having jurisdiction thereof.

 

17.11.4.  The arbitration proceedings shall be confidential and private. To that
end, the Parties shall not disclose the existence, content (including without
limitation all materials and information created or provided as part thereof) or
results of any proceedings conducted in accordance with this Section 17.11, and
materials submitted in connection with such proceedings shall not be admissible
in any other proceeding, provided, however, that this confidentiality provision
shall not prevent a petition to vacate or enforce an arbitral award, and shall
not bar disclosures strictly required by law.

 

17.11.5.  Except with respect to Section 16.8.2 and notwithstanding the
foregoing, each Party retains the right to seek judicial assistance as permitted
hereunder: (a) to compel arbitration; (b) to obtain interim measures of
protection prior to or pending arbitration; (c) to seek injunctive relief in the
courts of any jurisdiction as may be necessary and appropriate to protect the
unauthorized disclosure of Confidential Information or a threatened breach of
Section 16.8.2 by Amdocs; (d) to enforce any decision of the Arbitrators,
including the final award; and (e) in relation to disputes regarding the
validity, scope or enforceability of Intellectual Property Rights.

 

17.11.6.  Except with respect to Section 16.8.2 and notwithstanding anything
else to the contrary, in no event nor for any reason shall Amdocs interrupt the
provision of Services to Company, unless authority to do so is granted by
Company in writing or conferred by the Arbitrators or a court of competent
jurisdiction.

 

17.11.7.  The Parties waive the right to a jury trial of any issue that is
properly the subject of arbitration under this Agreement.

 

17.11.8.  Nothing in the Agreement affects any statutory rights that cannot be
waived or limited by contract under applicable Law.

 

17.12. Independent Contractors

Amdocs, in furnishing services to Company hereunder, is acting as an independent
contractor. No employer-employee relationship exists between a Party and the
other Party’s employees or subcontractors’ employees. Amdocs is not an agent of
Company and has no right, power or authority, expressly or impliedly, to
represent or bind Company as to any matters, except as expressly authorized in
this Agreement. Company is not an agent of Amdocs and has no right, power or
authority, expressly or

 

74



--------------------------------------------------------------------------------

impliedly, to represent or bind Amdocs as to any matters, except as expressly
authorized in this Agreement.

 

17.13. Assignment and Subcontracts

 

17.13.1.  Any assignment, subcontract or other transfer of a Party’s rights or
obligations under this Agreement or any Order hereunder requires the prior
written consent of the other Party. Prior to any such assignments, the assignee
will be required to provide the other Party with a written undertaking to comply
with all the assignor’s obligations under this Agreement and the applicable
Orders. Notwithstanding the foregoing, in the event of the sale or other
transfer of all or substantially all of the assets or equity of Company or
Amdocs to another entity, or the transfer of such assets or equity to an
Affiliate or such other entity due to a corporate reorganization, such entity
will be entitled to all benefits of this Agreement and of the Orders hereunder
without the prior written consent of the other Party, provided that such entity
first provides Amdocs or Company, respectively, with a written undertaking to
comply with all of Company’s or Amdocs’, respectively, obligations under this
Agreement and the Orders. For the avoidance of doubt, any permitted assignee of
a Party shall have financial capabilities greater than or substantially similar
to that of the assignor Party. Any attempted assignment that does not comply
with the foregoing shall be null and void.

 

17.13.2.  Notwithstanding the foregoing, it is agreed that Amdocs may
subcontract or assign the provision of licenses, services or Third Party
products hereunder to any of Amdocs’ Affiliates and/or to Authorized
Subcontractors; provided that:

 

  (a) Amdocs shall be responsible for the performance (or non-performance, as
the case may be) of any part of this Agreement and any Order hereunder which is
subcontracted to an Affiliate or an Authorized Subcontractor;

 

  (b) Amdocs’ obligations under this Agreement and the Orders hereunder shall
remain in full force and effect, despite the involvement of an Affiliate or an
Authorized Subcontractor in performance of this Agreement; and

 

  (c) the applicable terms of this Agreement (including, without limitation,
those referred to in Section 17.14) shall also apply to the Authorized
Subcontractors.

Company and Amdocs agree that Amdocs will serve as the prime contractor for each
Authorized Subcontractor that Amdocs utilizes in its performance under this
Agreement, and that Amdocs shall (i) submit each proposed Primary Subcontractor
to Company for written approval prior to engaging any such Primary Subcontractor
to provide services or other materials under this Agreement; and (ii) be
responsible for managing each such Authorized Subcontractor’s performance under
this Agreement; and (iii) bear all responsibility for the performance of such
Authorized Subcontractor.

The Authorized Subcontractors that require access to the Legacy Systems, Company
Systems, Company Equipment, the Company Sites, the Company Owned Software,
and/or the Company Third Party Software in order to provide the Services and/or
Additional Services will receive such access subject to Section 17.2 and
Section 17.3,

 

75



--------------------------------------------------------------------------------

and the Authorized Subcontractors’ personnel will be treated in all respects as
Amdocs’ Personnel.

 

17.14. Amdocs and Company Insurance

 

17.14.1.  Amdocs agrees that it will comply with the insurance requirements set
forth in Schedule 23A attached hereto.

 

17.14.2.  Company agrees that it will comply with the insurance requirements set
forth in Schedule 23B attached hereto.

 

17.14.3.  [***]

 

17.15. Survival of Obligations

Sections 1, 4.1.1, 4.3, 4.7, 13 (except Section 13.2 in the event of termination
pursuant to Section 16.5), 14 (except Section 14.1 in the event of termination
pursuant to Section 16.5), 16.7, 16.8.1, 16.9, 17.2, 17.3, 17.4, 17.5, 17.6,
17.8 (provided that any audit must be conducted no later than twelve (12) months
after the conclusion of the Termination Assistance Period), 17.9, 17.10, 17.11,
17.13, 17.15, 17.16, 17.17, 17.18, 17.19, 17.20, 17.21, 17.22, 17.23, 17.24 and
17.26 of this Agreement shall survive the termination, expiration or other
ending of this Agreement.

 

17.16. Headings not Controlling

The headings of the Sections of this Agreement are inserted for convenience only
and are not intended to affect the meaning or interpretation of this Agreement.

 

17.17. Notices

 

17.17.1.  Any notification, demand or communication which under the terms of
this Agreement or otherwise must or may be given or made by a Party shall be in
writing and shall be: (a) given in person, (b) made by any delivery (courier)
services requiring signature of receipt or fax, addressed or transmitted to the
respective Parties’ addresses specified below, or (c) sent by postal services as
provided below. Notwithstanding the foregoing, notices given under this
Agreement pursuant to Sections 3.3.7, 14 and 16 shall only be sent by courier
services to ensure prompt and actual receipt.

 

17.17.2. 

Amdocs and Company may also communicate with each other, for their day-to-day
project activities and management to be performed under this Agreement, by
electronic means, including via e-mail. An identification code (called a user
ID) contained in an

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

76



--------------------------------------------------------------------------------

 

electronic document will be deemed sufficient to verify the sender’s identity
and the document’s authenticity.

 

17.17.3. Unless otherwise specified in the Agreement, when either Party is
required to provide notice to the other, such notice shall be deemed given:

 

  (a) when delivered within the same country: (i) the day of receipt, if
delivered in person; (ii) the third (3rd) Business Day after being given to an
express courier with a reliable system for tracking delivery; (iii) after the
transmission by fax or electronically and receipt by the sender of a
confirmation of transmission showing successful completion of the transmission;
or (iv) the fifth (5th) Business Day after the date of mailing, when using local
postal services for registered or certified mail (airmail or first class mail),
return receipt requested, postage prepaid.

 

  (b) when delivered to Amdocs or Company in a different country: (i) the day of
receipt, if delivered in person; (ii) after the transmission by fax or
electronically and receipt by the sender of a confirmation of transmission
showing successful completion of the transmission; or (iii) if by express
courier or postal services, within the time frames for delivery generally stated
by the courier service or the local postal service, respectively, but no greater
than ten (10) Business Days. Amdocs and Company shall provide notices under this
Agreement to the following addresses and persons:

 

If to Amdocs Inc:

 

Amdocs Inc

1390 Timberlake Manor Parkway

St. Louis. MO, 63017

Fax: (314) 212 7682

Attention: Division President, Managed Services

  

If to Company:

 

Vonage Network LLC

23 Main Street

Holmdel NJ 07733

Fax: 732 202 5221

Attention: SVP- IT and Product Development

 

If to Amdocs Software Systems Limited:

 

Amdocs Software Systems Limited

First floor, Block S,

East Point Business Park,

Dublin 3, Ireland

Fax: +353 1 8230970

Attention: Division President; Managed Services

  

 

With copies to:

 

Vonage Network LLC

23 Main Street

Holmdel NJ 07733

Fax: 732 202 5221

Attention: Chief Legal Officer, Vonage Holdings Corp.

 

With copies to:

 

Amdocs, Inc.

Harborside Financial Center

Plaza 5, Suite 2700

Jersey City, NJ 07311

Attention: General Counsel

Fax: (314) 212-7682

  

 

17.17.4. Either Party may change its address, phone and facsimile numbers and
e-mail address for notification purposes by giving the other prior written
notice of the new information and its effective date.

 

77



--------------------------------------------------------------------------------

17.18.  Successors and Assignees

This Agreement shall be binding upon and inure to the benefit of the Parties
hereof and to their permitted successors and assignees.

 

17.19.  Publicity

 

17.19.1.  Each Party must obtain the other’s prior written consent before
publicly using or disclosing any advertising, written sales promotion materials,
press releases, or other publicity matters relating to this Agreement, except
with respect to a Party’s public referral to the other Party as its customer or
vendor, as applicable, and to the existence of this Agreement (but not any of
the contents hereof). Each Party may include the names of the Parties, the
existence of the Agreement, and a factual description of the work performed
under the Agreement without such written consent:

 

  (a) on employee bulletin boards;

 

  (b) in internal business planning documents;

 

  (c) in its public filings required by applicable Law; and

 

  (d) whenever necessary to comply with generally accepted accounting principles
or applicable Laws.

 

17.19.2.  The Parties agree that, upon the execution of this Agreement, Company
and Amdocs may issue a joint press release regarding the scope of this
Agreement, provided that the content of the press release and the timing of its
distribution are agreed to by both Parties and the press release has received
the prior written approval and consent of Company and Amdocs.

 

17.20. Export

Each Party expressly acknowledges its obligation to comply with all applicable
Legal Requirements regarding export from the United States of computer hardware,
software, technical data or derivatives thereof, as such requirements may be
modified from time to time. Each Party will reasonably cooperate with the other
Party and will provide to such other Party promptly upon request any end-user
certificates, affidavits regarding re-export or other certificates or documents
as are reasonably requested to obtain approvals, consents, licenses and/or
permits required for any payment or any export or import of products or Services
under this Agreement. Additionally, upon the request of Company, Amdocs will
identify for Company each component of the Amdocs Software or any Customizations
included in the Amdocs System that are of United States origin, identify whether
such components contain encryption technology and assist Company in identifying
or obtaining an Export Control Classification Number for such component.

 

17.21. Third Party Beneficiaries

This Agreement is entered into solely between, and may be enforced only by,
Company and Amdocs. This Agreement shall not be deemed to create any benefits,
rights, claims, obligations, or causes of action in, to, or on behalf of any
Third Parties, including, without limitation, Affiliates, Third Parties,
employees, suppliers and customers of a Party, or to create any obligations of a
Party to any such Third Parties

 

78



--------------------------------------------------------------------------------

other than to Company and Amdocs under the Agreement, except solely with respect
to (a) Vonage America Inc that is a beneficiary of the Amdocs Systems and
Services provided under this Agreement, subject to the terms of the Agreement,
and (b) as set forth in Section 14.

 

17.22. Covenant of Good Faith

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.

 

17.23. Acknowledgment

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.

 

17.24. Order of Preference

In the event of conflict in substance or impact between this Agreement and any
Schedule or Exhibit, this Agreement controls, subject to the right of Company
and Amdocs to mutually amend this Agreement and Schedules as set forth herein.

 

17.25. Execution of Agreement

This Agreement may be executed in duplicate counterparts and both together will
constitute one and the same document.

IN WITNESS WHEREOF, Company and Amdocs, pursuant to due corporate authority,
have caused this Agreement to be signed in their respective names on the date(s)
set forth below.

 

ACCEPTED:     ACCEPTED: VONAGE NETWORK LLC     AMDOCS, INC. (“Company”)    
(“INC”) By:  

/s/ John Rego

    By:  

/s/ Thomas C. Drury

 

(Signature)

     

(Signature)

Name:  

John Rego

    Name:  

Thomas C. Drury

 

(Typed or Printed)

     

(Typed or Printed)

Title:  

President

    Title:  

President

 

(Typed or Printed)

     

(Typed or Printed)

 

Date:

 

 

12/23/09

   

 

Date:

 

 

12-22-09

ACCEPTED:

 

79



--------------------------------------------------------------------------------

AMDOCS SOFTWARE SYSTEMS LIMITED (“ASSL”) By:  

/s/ Alan Weldrick

 

(Signature)

Name:  

Alan Weldrick

 

(Typed or Printed)

Title:  

Deputy General Manager

 

(Typed or Printed)

Date:  

23 December 2009

 

80



--------------------------------------------------------------------------------

EXHIBIT 1

ORDER FORM

The following is the Order form referred to in Section 7.4.1 of the Agreement:

This Order shall be governed by the terms and conditions of the Agreement. Any
terms and conditions in this Order that explicitly modify or change the terms
and conditions of such Agreement shall apply to this Order only.

 

1. Description of Additional Services and Customizations

Amdocs will provide [fill in what Amdocs will provide and reference any Appendix
that describes the applicable Services].

 

2. Additional Requirements

 

3. Additional Specifications

 

4. Schedules and Milestone Dates

 

5. Term of Order:

[State the term required to perform Services.]

 

6. Designated Amdocs Personnel to Perform the Services:

[State whether there is any designated Amdocs Personnel required to perform
Services.]

 

7. Location:

[Set forth where Services will be performed.]

 

8. Price:

[State the applicable price.]

 

9. Payment:

[State whether payment is linked to milestones; for instance, delivery of
Materials or performance of Service.]

 

10. Invoices and Billing Information:

Invoices and billing information are to be sent to:

 

11. Project Manager/Point of Contact:

The project manager and/or point of contact shall be:

 

12. Additional Terms:

Other special terms and conditions applicable to the Order are:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Order to be executed by duly
authorized representatives:

 

AMDOCS                                                      VONAGE NETWORK LLC
By:         By:     Name:         Name:     Title:        

Title:

    Date:        

Date:

   



--------------------------------------------------------------------------------

EXHIBIT 2

AMDOCS’ FORM OF NON-DISCLOSURE & CONFIDENTIALITY AGREEMENT

THIS NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT (“Agreement”) is made as of
the                      day of             , 20         (the “Effective Date”)

BY AND BETWEEN:

Amdocs [                    ], a company organized and existing under the laws
of [            ], having offices at [                        ] (hereinafter
referred to as “Amdocs”);

AND

                                             , a                             
[corporation, partnership, etc.] organized and existing under the laws of
                        , having its principal offices at
            (hereinafter referred to as the “Receiving Party”).

WHEREAS Amdocs (or any of its affiliated companies) is the owner and/or the
author of and/or has the right to license certain valuable proprietary routines,
computer programs, documentation, trade secrets, systems, methodology, know-how,
marketing and other commercial knowledge, techniques, specifications, plans and
other proprietary information, including but not limited to material associated
with and forming part of the proprietary software systems of Amdocs known as
[                    ], all of which, including any related ideas and
look-and-feel, are referred to in this Agreement as “the Amdocs Proprietary
Information”; and

WHEREAS the Receiving Party has been engaged as a                     [,
consultant, vendor, subcontractor etc.] by Company (hereinafter referred to as
“Company”) for                              (add description of services)
(hereinafter referred to as the “Consulting Services”); and

WHEREAS Company has asked Amdocs to allow the Receiving Party access to the
Amdocs Proprietary Information for the purpose of being provided with the
Consulting Services; and

WHEREAS Amdocs agrees to provide the Receiving Party with the requested access
to the Amdocs Proprietary Information, but only subject to the Receiving Party
first becoming obligated to confidentiality by signing this Agreement; and

WHEREAS Amdocs and the Receiving Party wish to evidence by this Agreement the
manner in which the Amdocs Proprietary Information will be treated;

NOW, THEREFORE, the parties agree as follows:

 

1. The Receiving Party agrees to hold strictly confidential the Amdocs
Proprietary Information and shall not copy, distribute, disseminate or otherwise
disclose the Amdocs Proprietary Information to anyone other than to employees or
contractors of Company or the Receiving Party who have a need to know such
information for purposes of providing the Consulting Services.

 

2. Furthermore, the Receiving Party hereby undertakes:



--------------------------------------------------------------------------------

  (a) not to use the Amdocs Proprietary Information for any purposes other than
the Consulting Services;

 

  (b) not to make the Amdocs Proprietary Information available to, nor permit
its use by any third party, directly or indirectly, with the exception of
Company as aforesaid;

 

  (c) not to sell, grant or in any other way enable any third party to use the
Amdocs Proprietary Information;

 

  (d) without derogating from the foregoing, during the term of this Agreement,
not to use the Amdocs Proprietary Information:

 

  (i) in developing such software system(s) for itself or any third party;

 

  (ii) in competing with Amdocs in the area of selling or licensing such
software system(s);

 

  (iii) in providing software maintenance or support services with respect to
the Amdocs products, other than the Consulting Services; and/or

 

  (iv) in operating a service bureau for others; and

 

  (e) that its personnel who receive access to the Amdocs Proprietary
Information will not: (i) use the name of the Disclosing Party in any marketing
materials, publicity materials or materials submitted to a client or prospective
client, except for Company, without the prior written consent of Amdocs; and
(ii) disclose to any third parties that they have any familiarity with or
knowledge of the Amdocs Proprietary Information disclosed under this Agreement.

 

3. Upon the termination and/or expiration of this Agreement for any reason
and/or upon the conclusion of the Consulting Services and/or at the request of
Amdocs, the Receiving Party shall:

 

  (a) return to Amdocs any document or other material in tangible form in its
possession being part of the Amdocs Proprietary Information; and/or

 

  (b) destroy any document or other material in tangible form that contains the
Amdocs Proprietary Information together with proprietary information of Company;
and

 

  (c) confirm such return and/or destruction in writing to Amdocs.

 

4. Disclosure of the Amdocs Proprietary Information to the Receiving Party may
be made in writing, in any tangible form, electronically, orally, or occur by
demonstration of any of Amdocs’ products.

 

5. Disclosure of the Amdocs Proprietary Information to the Receiving Party shall
in no way serve to create, on the part of the Receiving Party, a license to use,
or any proprietary right in, the Amdocs Proprietary Information or in any other
proprietary product, trade mark, copyright or other right of Amdocs.

 

6.

Any use by the Receiving Party of the Amdocs Proprietary Information permitted
under this Agreement is conditioned upon the Receiving Party first taking the
safeguards and measures required to secure the confidentiality of such
information. Without limiting the generality of the foregoing, the Receiving
Party shall draw to the attention of its



--------------------------------------------------------------------------------

 

employees, who shall have access to the Amdocs Proprietary Information, all the
obligations contained in this Agreement, and shall cause each such employee to
be bound by confidentiality obligations substantially similar to those herein.

 

7. The confidentiality obligations of the Receiving Party regarding the Amdocs
Proprietary Information shall not apply to such information which:

 

  (a) becomes public domain without fault on the part of the Receiving Party;

 

  (b) is lawfully obtained by the Receiving Party from any source other than
Amdocs free of any obligation to keep it confidential;

 

  (c) is previously known to the Receiving Party without an obligation to keep
it confidential, as can be substantiated by written records; or

 

  (d) is expressly released in writing from such obligations by Amdocs; or

 

  (e) is required to be disclosed pursuant to law, regulation, judicial or
administrative order or request by a governmental or other entity authorized by
law to make such request; provided, however, that the Receiving Party first
notifies Amdocs to enable it to seek relief from such requirement, and renders
reasonable assistance requested by Amdocs (at Amdocs’ expense) in connection
therewith.

 

8. This Agreement shall be in full force and effect for a period commencing on
the date first stated above and ending either four (4) years after the
conclusion of the Consulting Services referred to herein or five (5) years from
the date first stated above, whichever occurs later.

 

9. In the event that the Receiving Party discloses, disseminates, releases or
uses any part of Amdocs Proprietary Information, except as provided for in this
Agreement, such disclosure, dissemination, release or use, or the threat
thereof, shall be deemed to be a material breach of this Agreement. In the event
of any material breach of this Agreement by the Receiving Party (including but
not limited to the foregoing), the Receiving Party, upon demand from Amdocs,
shall immediately discontinue access to the Amdocs Proprietary Information and
immediately return to Amdocs all Amdocs Proprietary Information, including any
copies thereof. In the event that a copy of any part of the Amdocs Proprietary
Information cannot be returned as a result of physical impossibility, such copy
shall be promptly destroyed and such destruction shall be certified in writing
by the Receiving Party. The provisions of this paragraph are in addition to any
other legal or equitable rights and remedies that Amdocs may have.

 

10. The Receiving Party acknowledges that a breach of this Agreement may cause
Amdocs extensive and irreparable harm and damage, and agrees that Amdocs shall
be entitled to seek injunctive relief to prevent use or disclosure of the Amdocs
Proprietary Information not authorized by this Agreement, in addition to any
other remedy available to Amdocs under applicable law. Furthermore, the
Receiving Party hereby acknowledges that any breach of this Agreement may cause
the termination of its employment and/or the provision of the Consulting
Services to Company as a result of Amdocs’ activities to protect its rights
under this Agreement, and agrees that it shall have no recourse or claim of
action against Amdocs and/or Company based upon or in connection with such
activities.



--------------------------------------------------------------------------------

11. This Agreement constitutes the entire Agreement between the parties and
supersedes any prior or contemporaneous oral or written representation with
regard to the subject matter hereof. This Agreement may not be modified except
by a written instrument signed by both parties. If, however, any provision of
this Agreement is determined to be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate or render unenforceable the entire
Agreement, but rather the entire Agreement shall be construed as if not
containing the particular invalid or unenforceable provision, and the rights and
obligations of the parties shall be construed and enforced accordingly. In
addition, the parties hereby agree to cooperate with each other to replace the
invalid or unenforceable provision with a valid and enforceable provision which
will achieve the same result (to the maximum legal extent) as the provision
determined to be invalid or unenforceable.

 

12. The validity, performance, construction and effect of this Agreement shall
be governed by the laws of the State of New York, U.S.A., without reference to
its conflict of laws rules.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement through
their authorized representatives as of the Effective Date.

 

______________________________

    Amdocs                                  (“Receiving Party”)     (“Amdocs”)
By         By:     Name:         Name:     Title:         Title:     Date:      
  Date:    



--------------------------------------------------------------------------------

SCHEDULE 6

FEES

 

1. Implementation and Migration Services Fees and License Fees

 

1.1. Definitions. The following definitions shall apply to this Schedule 6:

“Subscriber” means a customer of Company’s services and products whose account
is maintained on the Amdocs Systems.

[***]

[***]

[***]

[***]

[***]

 

1.2. Further to Section 15.1.2 of the Agreement, Company will pay Amdocs the
Implementation and Migration Services Fees and License Fees in the total amount
of [***], collectively referred to herein as the “Implementation, Migration and
License Fees”.

The individual components of the Implementation, Migration and License Fees are
as follows:

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

1



--------------------------------------------------------------------------------

    

Component

  

Fee –US$

            [***    ***]         [***    ***]         [***    ***]        

Total

   $[***]      

Amdocs may invoice Company, and Company shall pay, for the Implementation,
Migration and License Fees as follows:

 

  a. Two hundred thousand US Dollars ($200,000) paid by Company in October 2009,
which the Parties acknowledge has been paid by Company prior to the Effective
Date.

 

  b. Eight and one-half million US Dollars ($8,500,000); upon execution of the
Agreement by the Parties (includes [***]

 

  c. [***] due upon [***].

 

  d. [***] due upon [***]; and

 

  e. [***] due upon [***]

 

1.3. In the event additional Subscribers will be added to the Amdocs Systems as
a result of mergers, acquisitions or other business combinations, Company will
pay Amdocs a one time fee as will be mutually agreed by the Parties to cover
costs related to the migration or such combination pursuant to an Order (in
addition to such incremental fees as may be due under Section 1.4 hereof).

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

2



--------------------------------------------------------------------------------

1.4. Amdocs shall have the right to invoice for, and Company will pay to Amdocs
a one time incremental License fee of [***] for each Subscriber in excess of
[***]. For purposes of counting [***] subject to incremental License fees, only
[***] are counted. Upon payment of a [***], the License shall be deemed to be
fully-paid with respect to all such Subscribers at the end of each calendar
month during the Term. For the avoidance of doubt, in the event that a
Subscriber for which Company previously paid such [***] license fee is no longer
deemed to be a Subscriber for the purposes of the License Fees, Company’s
license shall remain fully-paid up for the number of Subscribers for which
License Fees have been paid.

 

2. PMO Fees

As provided in Section 12.2 of the Agreement, Company will pay Amdocs for PMO
Services [***] from [***] until [***].

 

3. Monthly Fees

 

3.1. In accordance with the terms set forth in Section 15.1.2 of the Agreement,
commencing on [***], Amdocs shall have the right to invoice for, and Company
will pay to Amdocs, a Fixed Monthly Fee for the provision of the Outsourcing
Services in connection with up to [***] in accordance with the table set forth
below:

 

Period

   Fixed Monthly Fee
US$  

[***] until [***]

   $ [***] 

[***] to [***]

   $ [***] 

[***] to [***]

   $ [***] 

[***] to [***]

   $ [***] 

The above Fixed Monthly Fee includes Maintenance fees at [***]. In the event
that Company requests Amdocs to provide Maintenance following any termination or
cessation of the Outsourcing Services, Maintenance shall be charged at Amdocs’
then applicable standard rates.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

3



--------------------------------------------------------------------------------

3.2. In addition to the Fixed Monthly Fee set forth above, Amdocs shall charge
Company, and Company shall pay to Amdocs, an incremental monthly price per
Subscriber (“PPS”) as follows:

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

3.3. Operational Credits - Starting October 2010, Amdocs shall provide Company
with an operational credit of $[***] out of the monthly fee but no more than
accumulated total of $[***] for such credit.

 

3.4. In the event that Company purchases an Amdocs CRM Front-End license by
December 31, 2013, Amdocs will provide Company a one-time credit of [***] to be
used for the CRM implementation services.

 

4. Travel Expenses

Effective [***], Company will reimburse Amdocs for its reasonable travel and
related expenses for Amdocs Personnel who must travel to Company

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

4



--------------------------------------------------------------------------------

Sites or at Company’s request in connection with providing the Services under
the Scope of this Agreement, provided that such travel and expenses are
pre-approved by Company and are incurred in accordance with Company’s Travel
Policy, including its limitations. All travel expenses must be submitted for
reimbursement within sixty (60) days of the last travel date, with copies of
substantiation.

 

5. Envelope Parameters

To the extent that Schedule 7 (Envelope Parameters) to the Agreement
contemplates any additional fees to be payable by Company to Amdocs in the event
that an envelope parameter stated therein is exceeded, then Company shall pay
such undisputed fees to Amdocs as invoiced.

 

6. Additional Services

 

6.1. For Additional Services requested by Company, Amdocs’ blended hourly rates
that will be charged for such Services are as follows, provided however, that if
more than [***] of the hours performed for such Additional Services for any
Order are to be performed offshore, Company has the right to cause Amdocs to
renegotiate the rates based on commercially reasonable rates and terms taking
into account offshore pricing. Commencing [***], the Parties agree to
renegotiate the rates below in good faith.

 

Activity

  

Hourly Rate

Development Services    $[***] Termination Assistance Services    $[***] (based
on more than [***]% on-shore services)

 

6.2. Commencing in [***], and occurring every [***] thereafter, the above hourly
rates will be subject to an annual cost of living adjustment (“COLA”). The COLA
shall be equal to [***].

 

6.3. The applicable Additional Services Order will include reimbursement for
reasonable travel expenses, as agreed to in advance by Company that Amdocs
incurs in performance of the Additional Services. Such expenses will be agreed
in advance as part of the Order and expenses shall be incurred in accordance
with the terms of the Company’s Travel Policy.

 

6.4. Any Additional Services shall be paid for by Company in accordance with the
provisions set forth in Section 8.2 of the Agreement. Amdocs shall invoice
Company for such Additional Services monthly, unless a fixed price arrangement
is agreed upon by the Parties, where, in such a case, the Parties will mutually
agree on the payment terms.

 

7. Termination Fees

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

5



--------------------------------------------------------------------------------

7.1. The early termination fees set forth below are payable by Company upon
termination of the Agreement for convenience pursuant to Section 16.5 of the
Agreement and prior to the Turn-On Date (the “Pre Turn-On Date Early Termination
Fees”). , The applicable Early Termination Fees and all then outstanding and
undisputed invoiced fees are payable within five (5) Business Days from receipt
of Company’s notice of termination pursuant to Section 16.5 of the
Agreement[***]:

 

7.1.1.  During the period of [***] to [***]: [***] less any amount paid by
Company prior to termination.

 

7.1.2.  During the period of [***] to [***]: [***] less any amount paid by
Company prior to termination

 

7.1.3.  In the event that Amdocs is able to reuse or resell any hardware or
Third party Software, the actual cost benefits (cost reductions achieved or
payments received) will be allocated towards the termination fees set forth
above and shall reduce them accordingly.

 

7.1.4.  The Pre Turn-On Date Early Termination Fees set forth above include the
License Fees for use of the Amdocs Software in connection with up to [***],
subject to the terms and conditions of the Agreement.

 

7.2.  Early termination fees payable by Company upon termination of the
Agreement for convenience pursuant to Section 16.5 of the Agreement and after
the Turn-On Date are set forth below. The applicable termination fee and all
then outstanding and undisputed invoiced fees are payable within five
(5) Business Days from receipt of Company’s notice of termination pursuant to
Section 16.5 of the Agreement[***]:

 

Number of Months Effective Termination
Date is From Turn-On Date

  

Termination Fee (US Dollars)

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

[***]

   $[***]

The above termination fees have been calculated on the basis that the
Implementation, Migration and License Fees have been paid in full as of the
effective termination date. Any undisputed unpaid amount will be due upon
termination.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

6



--------------------------------------------------------------------------------

8. Excluded Services

The following items not included in the pricing above are available from Amdocs
at an additional charge as indicated below or to be agreed upon by the Parties:

 

8.1. Subject to Section 7.3 of the Agreement, ongoing Change Requests and
modifications to the Amdocs Systems requested by Company (other than as
contemplated by the Agreement).

 

8.2. Print and Mail services.

 

8.3. Communication lines between Company Sites and Amdocs Sites in North
America.

 

8.4. All equipment, software or services designated as the responsibility of
Company on Schedule 10.

 

8.5. During the Term, Company will bear all costs of licenses, maintenance,
monthly updates and implementation services for [***] software and, at Company’s
cost, obtain such rights, as necessary for Amdocs to use such software solely
for the provision of the Amdocs Systems and the Services.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

7



--------------------------------------------------------------------------------

SCHEDULE 7

ENVELOPE AND STORAGE PARAMETERS

Envelope Parameters

Background

The Envelope Parameters specified in the table immediately below represent the
mutually agreed sizing and capacity assumptions relating to the Outsourcing
Services. As part of its Outsourcing Services-related responsibilities, Amdocs
and Company continuously shall monitor the Envelope Parameters and, in mutual
consultation, proactively engage in capacity planning aimed at avoiding having
any of the Envelope Parameters exceed their respective metric for longer than
the applicable Tolerance Period. In connection with Amdocs’ capacity planning
activities, to the extent it reasonably is able to do so, Company shall use
commercially reasonable efforts to provide Amdocs with advance notice of any
known event which will make the Envelope Parameters exceed their respective
metric for longer than the applicable Tolerance Period. [***]

Table Definitions

 

Hardware, Software, Storage and Staffing columns    A checkmark in the
“Hardware,” “Software,” “Storage” or “Staffing” columns represents the areas of
cost that might be impacted if the applicable Envelope Parameter metric is
exceeded beyond its Tolerance Period. Concurrent Users    The number of Company
connections (human or automated) to the applicable system (e.g., web server,
Citrix, API, DB, etc.) simultaneously requesting such system to execute a
transaction. Tolerance Period    The Tolerance Period column represents the
number of calendar days in a [***] period by which an Envelope Parameter metric
is allowed to exceed its metric before Amdocs may [***]. The Tolerance Period
must be exceeded [***] Monthly Fee & Growth Interval    An estimate of the
approximate cost [***] to increase the applicable Envelope Parameter metric by
the applicable metric increase amount (i.e., growth interval).

General

The Envelope Parameters may need to be altered, added or removed throughout the
Term of the Agreement as products and/or functionality changes. All such
alterations, additions and/or removals shall be implemented through mutual
written agreement as provided in the Agreement.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

-1-



--------------------------------------------------------------------------------

Envelope

Parameter

   Metric    Hardware    Software    Storage    Staffing    Tolerance
Period
(days)   

Comments and Notes

  

Description of
Envelope Parameter

   Fee &
Growth
Interval

Production

                           CRM Backend Concurrent Connections to CRM backend per
[***] Subscribers    [***]    ü    ü    ü    ü    [***]    Example: [***]   
Number of Concurrent connections to CRM backend software per [***] System
Subscribers    [***] AMSS Concurrent Users per [***] Subscribers    [***]    ü
   ü    ü    ü    [***]    Example: [***]    Number of Concurrent Users of the
AMSS software per [***] System Subscribers    [***] Billing cycles    [***]    ü
   ü    ü    ü    [***]       The total amount of billing cycles the Amdocs
Systems will handle in a month.    [***] AVG Rated Events per Subscriber per day
   [***]    ü    ü    ü    ü    [***]      

The number of post-paid events (voice and data) per Subscriber which will be
Rated Events.

 

“Rated Event(s)” means all the events that are rated as per the business logic
in the Amdocs Systems.

   [***]

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

-2-



--------------------------------------------------------------------------------

Envelope

Parameter

   Metric    Hardware    Software    Storage    Staffing    Tolerance
Period
(days)    Comments
and Notes   

Description of Envelope
Parameter

   Fee &
Growth
Interval DR                            Capacity of DR as percentage of
Production    [***]    ü    ü    ü    ü    [***]         

Training

                           Number of training environments hosted by Amdocs   
[***]    ü    ü    ü    ü    [***]       Amdocs will initially provide [***]. On
a permanent basis following [***], Amdocs will provide [***]    [***] Number of
Concurrent Users per training environment hosted by Amdocs    [***]    ü    ü   
ü    ü    [***]       Maximum number of Concurrent Users per single training
environment. Concurrent users are physical testers and does not include
load-testing and other mechanized testing harnesses.    Number of accounts
across all training environments hosted by Amdocs    [***]             ü   
[***]       The number of synthesis subscriber information records that will be
used for the training environments.   

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

-3-



--------------------------------------------------------------------------------

Envelope

Parameter

   Metric    Hardware    Software    Storage    Staffing    Tolerance
Period
(days)    Comments
and Notes   

Description of Envelope
Parameter

   Fee &
Growth
Interval

UAT/ITV/ST

                           Number of testing environments hosted by Amdocs   
[***]    ü    ü    ü    ü    [***]       Total number of separate testing
environments concurrently hosted by Amdocs.    [***] Number of Concurrent Users
per testing environment hosted by Amdocs    [***]    ü    ü    ü    ü    [***]
      Maximum number of Concurrent Users that can access a single testing
environment hosted by Amdocs.    Number of accounts across all testing
environments hosted by Amdocs    [***]             ü    [***]       The number
of synthesis subscriber information records that will be used for the testing
environments.   

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

-4-



--------------------------------------------------------------------------------

Storage Parameters

The storage parameters specified in the attached table represent the mutually
agreed storage sizing assumptions relating to the Services. As part of its
Services-related responsibilities, Amdocs and Company continuously shall monitor
the storage parameters and, in mutual consultation, proactively engage in
storage capacity planning. In connection with Amdocs’ storage capacity planning
activities, to the extent it reasonably is able to do so, Company shall provide
Amdocs with advance notice of any significant, known increases or decreases in
Company’s storage capacity requirements. Notwithstanding anything herein to the
contrary, Company shall only be liable for additional fees or costs to the
extent set forth in an Order for Additional Services mutually agreed by the
Parties in accordance with the Agreement.

 

Storage Parameter

   Available
Online   Offline   Unit of
measurement   Comments   

Description of Parameter

Active Subscriber info (such as charges, memos, service agreements, etc.)   
[***]   [***]   [***]      Number of months active Subscriber accounts in the
Amdocs Systems include all information associated with the applicable active
Subscriber. Suspended and cancelled accounts and Subscribers    [***]   [***]  
[***]      Number of months Subscriber accounts that are suspended or cancelled
include all information associated with the applicable Subscriber. Order History
(Equipment/Device)    [***]     [***]      Number of months information about
the history of the order for the Subscriber is stored in the Amdocs Systems. All
current orders will remain intact beyond the 24 months RAW Event’s    [***]  
[***]   [***]      Number of days events not yet processed into the Amdocs
Systems are stored in the Amdocs Systems (in the format they arrive from the
switch).

Note: The applicable amounts in the “Available Online” and “Offline” columns
below are consecutive (not concurrent).

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

-5-



--------------------------------------------------------------------------------

Processed Events (in usage DB)    [***]   [***]   [***]   Number of months
events processed in the Amdocs Systems are stored in the Amdocs Systems. Number
of Subscriber Bill Images    [***]   [***]   [***]   Number of months bill
images available for viewing with Care and AMSS are stored in the Amdocs
Systems. Number of Application Logs    [***]   [ ***]   [***]   Number of months
Tuxedo and middleware MQ logs used for debugging purposes are stored in the
Amdocs Systems. Number of Security Logs    [***]   [ ***]   [***]   Number of
months security monitoring logs of the Amdocs Systems are stored in the Amdocs
Systems. Historical Data for conversions    [***]   [ ***]   [***]   Number of
months after the Final Acceptance the converted data stays in the staging areas
for validation purposes.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

-6-



--------------------------------------------------------------------------------

SCHEDULE 8

IMPLEMENTATION AND MIGRATION SERVICES

The purpose of this Schedule 8 is to provide a general description of the
Implementation and Migration Services and approach for commercial availability
and migration of Company’s existing Subscribers from the Legacy Systems to the
Amdocs Systems. This Schedule addresses (at a high-level) the preparation and
implementation of the Amdocs Systems, migration of Subscribers from the Legacy
Systems, and consolidation of operations.

The Parties acknowledge and agree that this Schedule 8 is intended to generally
describe the principal Implementation and Migration Services and that all the
Implementation and Migration Services are not set forth in this Schedule. Any
Services that are not described in this Schedule 8 or elsewhere in the Agreement
that are an inherent part of the Services described in this Schedule or are
reasonably required for the proper implementation of the Amdocs Systems or
migration of Company’s existing Subscribers from the Legacy Systems to the
Amdocs Systems that are not set forth in the Agreement as the responsibility of
Company or a Third Party shall be deemed to be included within the Scope of the
Implementation and Migration Services to be provided by Amdocs without any
Change Request, additional charge or cost in excess of the Implementation and
Migration Services Fees otherwise payable by Vonage to Amdocs under the
Agreement.

Included in this Schedule are general descriptions of the following:

Chapter 1 of this Schedule defines the scope of the implementation of the Amdocs
Systems and migration of Company’s existing Subscribers from the Legacy Systems
to the Amdocs Systems.

Chapter 2 of this Schedule defines the project approach which will be finalized
and mutually agreed upon as a result of the “Scoping” effort, to include the
following categories:

 

  1. Amdocs Systems Implementation

 

  2. Legacy Systems Migration

 

  3. Timeline Construct

Chapter 1. Scope & Definitions

 

1.1 Scope

The Implementation and Migration Services involves the migration of Company’s
Subscribers from the Legacy Systems in a phased approach as described in
Section 2.2. Relevant Company’s databases will be migrated to the Amdocs
Systems, which will be located, as of the beginning of User Acceptance Testing,
in Amdocs’ data centers in Champaign, IL and/or Norcross, GA.

All aspects related to the scope and business processes supported by the Amdocs
Systems are discussed in Schedule 21.

 

1.2 Definitions

The following definitions shall apply to this Schedule.

“CTL” means the management process of ordering and implementing all Third Party
hardware and software.

 

-1-



--------------------------------------------------------------------------------

“IA” means impact assessment. IA is reflection of the changes made to the code
base that is documented and delivered to Company. Prior to the document being
delivered, a walkthrough of the document is done with Company to ensure the
Parties agree and understand the Changes being made to the Amdocs Systems.

“ITV ” means the independent testing validation team that is a pre production
test team made up of Amdocs Personnel and whose task it is to certify all code
prior to delivery to the production environments.

“BV” means billing validation, whereby testers validate that the results of
billing cycle runs meet the expected results of the cycle.

“PLAB” means performance environment that is a scaled down version of the
production environment, used for assessing the performance of Changes to the
Amdocs Systems for New Releases or code changes when appropriate.

“PP Mapping” means the process of mapping all Company price plans from the
Legacy Systems to the price plans of the Amdocs Systems.

“SQA” means software quality assurance or testing.

“RT Maintenance” means maintenance performed in the reference tables used by the
Amdocs Systems.

“UAT” means user acceptance testing.

“UF” means the universal format of the extracted data from the Legacy Systems
used as the input file by Amdocs for the conversion process. Section 2.5.2 of
this Schedule describes this in more detail.

Chapter 2: Implementation and Migration Services Approach

 

2.1. Amdocs Systems Implementation

Amdocs will provide a hosted solution, the Amdocs Systems, which will support
all Requirements (including, without limitation, the Specifications), on a
consolidated product-based platform within a managed services program as
described in Schedule 9 that meets the Company’s current and future business
needs. The Amdocs Systems implementation will also contain the interfaces, and
all Customizations described in Schedule 2 or in an Order.

The Amdocs Systems will be commercially available to Company for Subscriber
activations and migrations on or before the date specified in Schedule 13 of the
Agreement.

 

2.2. Legacy Systems Migration

The Legacy Systems migration will provide for Vonage Subscriber conversions to
be executed pursuant to Attachment 1 of this Schedule 8. The Parties acknowledge
and agree that Attachment 1 will not be completed as of the Effective Date and
that the Parties will develop and agree upon Attachment 1 following Company’s
Acceptance of the Specifications.

 

2.3. Timeline

See Schedule 13 for the applicable timeline.

 

2.3.1.  Acceptance

Amdocs Systems Acceptance shall be determined as set forth in the “Agreement”.

 

-2-



--------------------------------------------------------------------------------

2.4. Standard Life Cycle Methodology

Figure 1: Standard Life Cycle Methodology

LOGO [g85361g54q63.jpg]

Amdocs has a standard life-cycle methodology for implementation and conversion
based on experiences and best practices for large-scale, complex system
integration and large-scale conversion efforts (see Figure 1).

This lifecycle approach as presented to Company depicts stages where the
appropriate work stream will engage. Amdocs presents this information with
acknowledgement that production Releases and developing versions will require
overlaps based on deliverables for specific Releases. Conversion work streams
will also have overlap as to meet the conversion Releases.

Amdocs performs readiness review at the beginning of each stage. All relevant
criteria and quality gates must be met before the project can proceed to the
next stage.

Plan – This stage includes a combined effort with all work streams to produce an
integrated program plan and reduce overall risk in the project. This stage will
be performed in conjunction with Company.

Requirements Management – Scoping integrates the work streams, thereby reducing
the duplication of effort, in order to produce an integrated program scope.
Requirements analysis includes collection and analysis of Company’s submission
of Change Requests. At the end of this phase, the scope should be closed from
content (list of CRs) and budget perspective.

 

-3-



--------------------------------------------------------------------------------

Design – This stage introduces the high-level (impact assessment) and detailed
design of the agreed-upon changes to be made to the Amdocs Systems code and data
model that will support the functionality of the Amdocs Systems as proposed.
Also included in this stage are impact assessment walkthroughs on high-level
design, screen layout, reports, and interfaces, as well as development readiness
reviews.

Other activities performed during the “Design” stage are:

 

  •  

Definition and documentation of design testing activities for all testing levels
(activities are documented in the Test Plan).

 

  •  

Preparation of the infrastructure plan for setting up the development and
testing environments, as well as preparation if the technical release notes for
the version.

 

  •  

Training to ensure that the required types of course offerings and re-usability
of materials can be accomplished.

Development – The “Development” stage provides for the new version development,
including incorporation of the Changes to all affected software units as was
defined during the version design activities. The preparation for the testing
stage is completed during the Development stage.

Other activities performed during the Development stage are:

 

  •  

Completion of the design for testing activities started during the Design stage
and execution of unit testing.

 

  •  

Conversion development, which includes system test, integration test, and shake
out.

 

  •  

Verification of functionality, solutions, and full coverage of Change Requests
(“CRs”) and their requirement traceability along the test design.

Testing – The “Testing” stage incorporates all aspects of Amdocs Systems testing
(and the support of UAT), which includes using the test cases, scenarios, and
calendars created during the detailed test design process. These tests are
aligned with a comprehensive traceability matrix and are mapped to requirements
from the “Scoping” stage.

Other activities performed during the Testing stage are:

 

  •  

Creation of a detailed test strategy that includes strict entry and exit
criteria before moving to production.

 

  •  

Tracking and management of defects reported during the testing of Amdocs Systems
applications until the applicable Nonconformities are closed. Nonconformities
can be reported on the Amdocs Systems in production or during any testing level
(subsystem, system, and so forth).

 

  •  

Mock testing (occurs during the testing phase for conversion).

 

  •  

Training (training that is conducted during the Testing stage measures the
capabilities of executables used for training).

Implementation – The “Implementation” stage takes a program-oriented view of all
deployment activities to provide a structured and consolidated deployment across
the program. Quality assurance gates are introduced to ensure that
process-aligning deployment activities are in line

 

-4-



--------------------------------------------------------------------------------

with our integrated teams and Company. Detailed implementation and launch plans
are key to the success of the overall implementation.

Post-Production – The “Post-Production” stage provides an integrated framework
for setting up the ongoing support (OGS) function with Company, including, but
not limited to, defect handling, production testing, and ongoing maintenance.

The following table summarizes key implementation activities and the anticipated
leader of the respective area. This table only references key activities and is
not a comprehensive roles and responsibilities schedule. The Roles and
Responsibilities are set forth in Schedule 10. To the extent there is any
conflict between the table set forth below and Schedule 10, Schedule 10 shall
control.

 

Phase

  

Activity

   Company    Amdocs Requirements Management    Requirements confirmation   
Participant    Lead    Detailed Walk Through (DWT)    Participant    Lead   
High Level Estimation Preparation       Lead    Provide High Level Estimation to
Vonage    Support    Lead Design    High Level design       Lead    IA
Preparation + Internal Reviews       Lead    IA Walk through (IAW) with Vonage
   Participant    Lead    Revised IA and Delivery    Participant    Lead
Development    Detailed Design       Lead

 

-5-



--------------------------------------------------------------------------------

Phase

  

Activity

   Company    Amdocs    Screen / Process Review and Tune-Up    Participant   
Lead    Programming    Participant    Lead    Subsystem Test       Lead
Conversion    Gap Analysis       Lead    Hardware & Infrastructure       Lead   
PP Mapping    Participant    Lead    Extract    Lead    Participant    Mock
Testing    Participant    Lead    Implementation       Lead Testing    Amdocs
Systems Test    Visibility    Lead    UAT    Lead    Participate    PLAB   
Visibility    Lead    Bill Validation       Lead    ITV       Lead    Usage
Validation       Lead Implementation    Workforce Readiness Review   
Participant    Lead    PMO    Participant    Lead    Business Readiness Review
   Participant    Lead    User Communications    Lead    Visibility   
Implementation    Participant    Lead    Deployment Kick-offs    Participant   
Lead

 

-6-



--------------------------------------------------------------------------------

Phase

  

Activity

   Company    Amdocs Post-Launch    Production Support    Visibility    Lead   
Lesson Learned    Lead    Participate

 

2.5. Migration and Data Conversion

Migration is a multidimensional process. It concerns not only the technical
transition to the Amdocs Systems, but also the conversion of business data and
corresponding changes to the existing business processes of Vonage. Although
production migration is the last stage of the “System Development Life Cycle”
for the Implementation and Migration Services, it requires planning and
preparation from the very early stages of the project.

There are three dimensions to the Amdocs Systems migration: 1) “Process”, 2)
“Data” and 3) “System”. Each focuses on different issues. Throughout the
migration life cycle, there are stages of which all migration dimension and
issues should be considered and resolved. Amdocs will provide Implementation and
Migration Services to address and resolve issues from all dimensions, including
the planning stage, the testing stage, and the execution of the data conversion
stage.

Amdocs will prepare and execute a detailed plan for migration and conversion of
relevant Company Data from the Legacy Systems to the Amdocs Systems (the
“Conversion Plan”).

Migration control and monitoring tools are essential for successful completion
of various migration activities during the project life cycle and productive
migration. Amdocs will provide the necessary tools as part of the Implementation
and Migration Services and to be used by both Parties to orchestrate smooth
changeovers from the Legacy Systems to the Amdocs Systems.

 

2.5.1.  Data Mapping

As part of, or immediately following the “IA Walkthrough”, Amdocs and Company
will perform data mapping analysis. The output of data mapping analysis is a
complete data dictionary document prepared by Amdocs as part of the
Implementation and Migration Services detailing the relationship between the
data in the Legacy Systems and the Amdocs Systems.

 

2.5.2.  Universal File Format

The data conversion during the performance of the Implementation and Migration
Services is based on the processing of Universal Format files (“UF files”).
These UF files are used as an intermediate repository between the Legacy Systems
and the Amdocs Systems. The UF files are used as an output of the conversion
preparation (data extract) process and as an input to the conversion loading
process.

The Party responsible for data extraction as set forth in Schedule 4 will
develop an extract process that will populate the UF file with data from the
Legacy Systems as defined in the data mapping document. Amdocs will develop the
conversion load process for processing data from the UF file and populating data
directly or with the help of translation algorithms and or translation tables
defined during data mapping into the Amdocs Systems. Amdocs and Company will
agree on an acceptable level of quality of the UF file as part of the “UF
Workshop”.

 

-7-



--------------------------------------------------------------------------------

2.5.3.  Customer Conversion Testing

Amdocs will support Company in executing customer conversion testing (“CCT”) for
the Amdocs Systems, prior to the migrations of the Legacy Systems to the Amdocs
Systems for commercial availability. The scope of CCT is to verify the
information from the Legacy Systems produced from the data mapping and UF files
are converted into the Amdocs System and meet Company’s Requirements and
expectations.

 

2.5.4.  Migration and Conversion Timing

Conversions shall be scheduled to minimize the System down time during the
conversion.

During the live conversion, all relevant call center and on-line activities for
those Subscribers being converted shall be frozen until the finalization of the
conversion to the Amdocs Systems. Company’s care centers will be able to sell
new products and/or services and create new Subscribers throughout the regular
business day during conversions but account maintenance will not be able to be
done on migrating Subscribers.

LOGO [g85361g52w03.jpg]

 

2.6. Train the Trainer Services Related to Amdocs Systems Operations

Amdocs will provide Company with “Train-the-Trainer” training Services and will
create and maintain training environments for Company. Amdocs will deliver the
Train-the-Trainer Services as per the Project Plan defined in Schedule 13. The
instructor-led training is comprised of three main phases:

 

-8-



--------------------------------------------------------------------------------

  •  

Course materials (both in hard and soft copy)

 

  •  

Online training environment setup and installation

 

  •  

Training delivery sessions

Amdocs Train-the-Trainer Services includes a 3 day, instructor-led course with
training materials and the following:

 

  •  

Presentations providing overviews and detailing the functionality of the Amdocs
Systems.

 

  •  

Student handouts and other training materials which Amdocs will supply to
Company as PDF unprotected Microsoft Office files.

 

  •  

Exercises providing selective examples to be carried out in the online training
environment. With assistance from Company, exercises and examples provided in
training material will include Company-specific data examples and key business
processes or needs

Company shall have the right to modify the Amdocs provided training materials
and distribute them as they feel appropriate in paper or electronic medium to
Company Personnel.

Amdocs will provide initial support for training and training for Company
Personnel as part of Implementation and Migration Services, to include the
following:

 

  •  

Technical management of the training environment

 

  •  

Providing technical support and consultation for training planning, strategy,
and methodology

 

  •  

Providing technical support and consultation for training data creation and
gathering

 

  •  

Provide Train the Trainer training Services for all Releases

 

  •  

Provide updated training materials for all Releases

 

  •  

Prepare training environment for training

 

  •  

Execute required jobs and processes to support training or the training
environment

 

  •  

Delivering updated Releases into the training environment.

 

2.7. Business Parameter, Security and Operational Table Population

As part of the Implementation and Migration Services, Amdocs will lead Company
through the process of establishing, requesting & setting up the business
parameters necessary to support the availability of the Amdocs Systems. The work
for establishment of such business parameter tables (“BPT”) needs to be
approximately 50% completed before the start of Amdocs unit tests, 75% completed
before the start of Amdocs’ system test, and 100% completed before the start of
UAT.

Company will be responsible for approving tables on a daily basis before being
pushed into the production environment.

Amdocs will provide Services including the population of BPT, price plans, and
Amdocs Systems tables based on Company’s business information and Amdocs’
recommended methodologies (to the extent approved in writing by Company).
Company shall have inquiry access to the tables for verification and audit
purposes.

 

-9-



--------------------------------------------------------------------------------

2.8. Service Level Assumptions

Amdocs will provide tool customization, testing, and implementation in order to
support the on-going management of the agreed to Service Levels, as such Service
Levels are defined and provided for in Schedule 11.

 

-10-



--------------------------------------------------------------------------------

SCHEDULE 9

OUTSOURCING SERVICES

 

1. INTRODUCTION

The Outsourcing Services are comprised of the following principal Services
categories:

 

    [***]    Service Delivery Management     [***]        [***]        [***]   
Application Support

The Parties’ various roles and responsibilities for activities related to each
of these categories are specified in Schedule 10.

Service Levels for the Services are set forth in Schedule 11.

Outsourcing Services are expected to be continuous and uninterrupted 24x7x365
(except as otherwise agreed by the Parties from time to time in advance).
Notwithstanding the foregoing, Company acknowledges that Amdocs will maintain
and update the Amdocs Systems during the any maintenance period agreed upon by
the Parties. If Company has specific needs to keep the Amdocs Systems available
during such maintenance period, Amdocs will use commercially reasonable efforts
to accommodate these requests in good faith. Amdocs will advise Company of
Amdocs’ maintenance needs during the weekend portion of any maintenance period
in order to support Company’s business scheduling needs (i.e., staffing).

Descriptions of these principal Outsourcing Services are provided in this
Schedule. The full and complete details of the Parties’ roles and
responsibilities with respect to the descriptions herein are as set in Schedule
10.

The Parties agree that this Schedule 9 is intended to generally describe the
principal Outsourcing Services listed above and that all the Outsourcing
Services are not set forth in this Schedule. Any Services that are not described
in this Schedule 9 or elsewhere in the Agreement that are an inherent part of
the Outsourcing Services or are reasonably required for the proper performance
or provision of the Outsourcing Services or the Amdocs Systems to Company in
accordance with the Agreement that are not set forth in the Agreement as the
responsibility of Company or a Third Party shall be deemed to be included within
the Scope of the Services to be provided by Amdocs without any Change Request,
additional charge or cost in excess of the fees and charges otherwise payable by
Company to Amdocs for such Outsourcing Services under the Agreement.

 

2. SERVICE DELIVERY MANAGEMENT

Service delivery management (“Service Delivery Management”) represents the
day-to-day interface between Company and Amdocs. Service Delivery Management
covers

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

1



--------------------------------------------------------------------------------

managerial and ongoing communications between the Parties and includes Service
performance issue resolution and working jointly with Company to plan and
coordinate future Changes. Amdocs believes that the key to successful Service
Delivery Management is establishment of a proper governance mechanism to manage
and control the Amdocs Systems, and to ensure that the best methods are used for
communication and decision-making.

Amdocs has established a service and program management team that will be
responsible for managing the entire range of activities related to the
Outsourcing Services, from Implementation and Migration Services through
on-going Outsourcing Services (including all Additional Services a part
thereof). Along with dedicated Amdocs Personnel to support Company, Amdocs will
have Amdocs Personnel resources available and supporting Company who are highly
knowledgeable (through training and knowledge transfer by Company) of Company’s
key business practices and procedures who will be able to lead and assist the
service and program management team in providing the Outsourcing Services.
Appropriate level management of both Amdocs and Company will meet at a minimum
on a monthly (or more frequent as requested by Company) basis on-site (at either
Amdocs or Company Sites, alternating as mutually agreed upon by the Parties) to
review the performance of Service Delivery Management and Outsourcing Services
for the past, current, and coming month, working to identify areas of
improvement necessary and develop action plans to address those areas to be
measured reviewed in the next meeting. The governance mechanism components of
Amdocs’ Service Delivery Management are as follows:

 

2.1 Account Management

The Amdocs “Client Business Executive” is responsible for the entire
relationship between Company and Amdocs. He or she will be chosen from Amdocs’
highly experienced management team and will be dedicated to the Company account.

 

2.2 Service Management

In the service management structure, Amdocs includes the following group of
Services to be delivered as an integral part of the Outsourcing Services, which
allows Amdocs to supply and track the required Service Levels.

 

  2.2.1 Service Manager

Amdocs will appoint a “Service Manager” who will be the primary point of contact
between Amdocs and Company for Outsourcing Services. This manager will be
Company’s contact point for daily operations, issues and escalation, and will
supervise activities needed to ensure that the production environment is stable
and performing as expected. The Service Manager is responsible for maintaining
communication with Company regarding production operation related approvals.

 

  2.2.2 [***]

[***]

 

  2.2.3 Help Desk for Tier 2 Support

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

2



--------------------------------------------------------------------------------

The Amdocs help desk (the “Help Desk”) will provide tier 2 technical support for
the Amdocs Systems and their operation. The Help Desk is established as the
primary interface and communication point for Company to communicate issues with
the Amdocs Systems, and the Help Desk personnel will address any Amdocs Systems
related question, problem, or request initiated from Company’s help desk,
including the following:

 

  a) Troubleshoot software problems, data anomalies and inconsistencies, or
configuration and parameter setup issues and provide solutions;

 

  b) Refer problems reported by Company related to business parameters, business
policies, or user training to the Company’s tier 1 help desk or appropriate
Amdocs Personnel, as the case may be;

 

  c) Distinguish between application and system problems and refer them to the
appropriate group within Amdocs;

 

  d) Create, track, manage, and report on questions, problems and issues through
final resolution through the use of an automated trouble-ticket and work
management system;

 

  e) Provide complete root cause problem analysis and final resolution for all
Priority 1 and Priority 2 Incidents (as such terms are defined in Schedule 11),
including proactive measures for future prevention; and

 

  f) Provide problem status updates, resolution progress, and trend reporting.

 

  2.2.4 Service Level Management

Amdocs’ Service Level management team (the “Service Level Management Team”) will
have responsibility for the daily tracking and reporting of the end-to-end
compliance of Outsourcing Services with the Service Levels set forth in the
Schedule 11. Working across functional boundaries, this team will assure that
all elements of the Outsourcing Services are provided in accordance with the
agreed upon provisions of Schedule 11. The Service Level Management Team will
provide a single point of accountability and responsibility relating to Service
Levels.

 

  2.2.5 [***]

[***]

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

3



--------------------------------------------------------------------------------

All planned maintenance requests must be emailed to our change management
department 72 hours in advance to changemanagement@Vonage.com to be evaluated
for potential service impact and approved prior to implementation. Unplanned
(emergency break/fix) Changes must be communicated to
changemanagement@vonage.com as soon as possible after learning about the need
for change. Amdocs will facilitate a daily meeting with Company to review all
change management activities,

Each Change will be examined, documented, its risk and impact assessed, and
scheduled by Amdocs in advance with Company (with the exception of emergency
Changes that may, as agreed by the Parties, use an abbreviated process). Each
Change will be implemented only after being tested by IT & V and receiving
sign-off approval in accordance with the Change Management Procedures (with the
exception of emergency Changes that may, as agreed by the Parties, use an
abbreviated process). Amdocs will coordinate and manage the Change process with
all professional teams according to the respective defined timeline and
implementation plan and Change Management Procedures. Company will be kept
apprised of the status of any Changes by Amdocs.

Additionally, Company will use its commercially reasonable efforts to apprise
Amdocs of any material changes related to the systems and services that feed
into and affect the Amdocs Systems. Material changes to: Company Owned Software,
Company Third Party Software and Company Equipment and respective vendor
relationships, WANs, contact centers, or the wireless network fabric that relate
to the use of the Amdocs Systems shall be documented and scheduled with Amdocs
in advance and will be tested wherever commercially reasonable.

Contact points for escalation will be defined for both parties thirty (30) days
prior to UAT start date. A form for escalation contact information has been
included as Appendix A to this Schedule 9.

 

[***]    [***]    [***] [***]       [***] [***]       [***]

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

4



--------------------------------------------------------------------------------

   [***]          [***]       [***]             [***]          [***]            
[***]          [***]             [***]          [***]          [***]

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

5



--------------------------------------------------------------------------------

      [***]             [***]          [***]          [***]          [***] [***]
            [***]       [***]             [***]       [***]             [***]   
      [***]          [***]          [***]             [***]   

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

6



--------------------------------------------------------------------------------

      [***]          [***]    [***]             [***]       [***]            
[***]       [***]             [***]          [***]       [***]             [***]
            [***]          [***]          [***]          [***]          [***]   
         [***]

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

7



--------------------------------------------------------------------------------

         [***]    [***]       [***]             [***]             [***]         
[***]          [***]          [***]    [***]             [***]       [***]      
      [***]       [***]             [***]       [***]             [***      

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

8



--------------------------------------------------------------------------------

   ***]       [***]             ***]      

 

[***] APPLICATION SUPPORT

Amdocs’ ongoing support Services (“OGS”) included in the Outsourcing Services
encompasses the activities required to maintain, update and service the Amdocs
Systems. In addition, the application support function tracks Changes to the
Amdocs Systems in accordance with the process set forth in Service Delivery
Management above. Every Change is recorded in a central database to ensure that
cross-system impact is assessed and the Change is properly implemented. The
records will be sufficient to provide quarterly and annual reports of all
Changes implemented since the prior report date. The Amdocs OGS will be provided
to Company during normal business operations hours, as well as support in
accordance with agreed upon assignments schedules and respective timelines and
acceptance, and as necessary to provide the support governed by Service Levels.

 

[***]             [***]          [***]             [***]          [***]         
[***]          [***]          [***]   

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

9



--------------------------------------------------------------------------------

      [***]          [***]    [***]             [***]       [***]            
[***]          [***]      

 

[***] Product Updates

Amdocs will coordinate Update deployment for the Amdocs Systems with Company.
Deployment (integration and release implementation) and operation of the Updates
are provided to Company as part of the OGS. Amdocs will make reasonable efforts
to minimize the time needed, and will work closely with Company on defining the
implementation plan.

[***] Product Update Test. For any Update that requires UAT or another test type
by Company, there will be mutually agreed and defined test criteria to support
the test type and provide for test acceptance of the Updates.

 

[***] Training – Technical and Train-the-Trainer

Amdocs will provide OGS for the designated Company training environment located
at the Amdocs data center, and for Company user training, such training to
include the following:

 

  •  

Technical management of the training environment;

 

  •  

Providing technical support and consultation for training planning, strategy,
and methodology;

 

  •  

Providing technical support and consultation for training data creation and
gathering;

 

  •  

Provide, on a per New Release basis, train the trainer training for the Amdocs
Systems for up to five (5) Company Personnel. Company will try to provide the
same Personnel to Amdocs for training purposes;

 

  •  

Provide updated train the trainer materials for all New Releases;

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

10



--------------------------------------------------------------------------------

  •  

Prepare training environment for training;

 

  •  

Execute required jobs and processes to support training or the training
environment; and

 

  •  

Delivering all Updates into the training environment upon Company request.

Other training Services, not included above or as designated in the Agreement,
are available through the Change Management Procedures as provided in the
Agreement.

 

[***]             [***]             [***]          [***]          [***]         
   [***]          [***]          [***]          [***]

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 

11



--------------------------------------------------------------------------------

Appendix A – Contact Points for Escalation

To be completed thirty (30) days prior to UAT start and should include contact
information up thru the VP level for both parties.

Amdocs Customer Service / Account Contact Points

 

      Name    Title    Email    Phone

Level 1

           

Level 2

           

Level 3

           

Level 4

           

Company Customer Service / Account Contact Points

 

      Name    Title    Email    Phone

Level 1

           

Level 2

           

Level 3

           

Level 4

           

Amdocs Network Operations Escalation List

 

      Name    Title    Email    Phone

Level 1

           

Level 2

           

Level 3

           

Level 4

           

 

12



--------------------------------------------------------------------------------

Company Network Operations Escalation List

      Name    Title    Email    Phone

Level 1

           

Level 2

           

Level 3

           

Level 4

           

 

13



--------------------------------------------------------------------------------

SCHEDULE 13

MILESTONES AND PROJECT PLAN

The Milestones are as follows:

 

Milestone

  

Qualifying Event

   Milestone Date Specifications    Company’s Acceptance of the Specifications
(including the Final Requirements) provided by Amdocs.    [***] End of UAT
(Pre-Production Testing Acceptance)    Company’s Acceptance of the Amdocs
Systems with respect to Pre-Production Testing.    [***] Turn-On Date    The (a)
completion of initial migration (of up to [***] Subscribers) to the Amdocs
Systems, or (b) activation of first new Subscriber on the Amdocs Systems,
whichever is earlier.    [***] Final Acceptance    Company’s Final Acceptance of
the Amdocs Systems [***].    [***] Final Migration Date    Date Amdocs has
completed migration of all agreed-upon Subscribers from the Legacy Systems.   
[***]

The agreed upon Project Plan is contained Attachment 1 to this Schedule 13.

 

 

* Confidential treatment has been requested. The redacted material has been
separately filed with the Commission.

 



--------------------------------------------------------------------------------

SCHEDULE 23

INSURANCE REQUIREMENTS

 



--------------------------------------------------------------------------------

SCHEDULE 23A

AMDOCS INSURANCE REQUIREMENTS

The insurance requirements referred to in Section 17.14.1 of the Agreement are
as follows:

Insurance Requirements

As of the Effective Date and throughout the Term, Amdocs shall carry and
maintain, with insurers having “Best’s” rating of A- (A minus), the following
minimum insurance coverage and limits that are in addition to any insurance
required by law:

 

(a) Workers’ Compensation insurance with benefits afforded under the laws of the
state in which the Services are to be performed or alternative plan or coverage
as permitted or requested by the applicable law in the jurisdiction where work
is performed and Employers Liability insurance with minimum limits of $500,000
for each accident or disease;

 

(b) Commercial General Liability insurance, covering liability arising from
premises, operations, personal injury, products/completed operations, and
liability assumed under an insured contract, with minimum limits of $5,000,000
per occurrence (combined of primary and excess liability policies);

 

(c) Umbrella/Excess liability with limits not less than $5,000,000 combined
single liability in excess of Employers Liability and motor insurance;

 

(d) Professional Liability or Errors & Omissions insurance with minimum limits
of $10,000,000 each claim, such coverage to be maintained by Amdocs for a period
of twenty four (24) months subsequent to termination of this Agreement;
retroactive date to coincide with, or precede, the start of work under this
Agreement. This also includes Security and Privacy Liability protection covering
actual or alleged acts, errors or omissions committed by Amdocs, and its
employees. The policy shall provide, but not be limited to, coverage for the
following perils: (i) unauthorized use/access of a computer system; (ii) defense
of any regulatory action involving a breach of privacy; (iii) failure to protect
Company Confidential Information, including, but not limited to, Company Data
from disclosure; and (iv) notification costs, whether or not required by
statute. Amdocs shall be responsible for all claims, expenses and loss payments
within the policy deductible or self-insurance retention. If the policy is
subject to an aggregate limit, replacement insurance will be required if it is
likely such aggregate will be exceeded. Such insurance shall be subject to the
terms and conditions and exclusions that are usual and customary for this type
of insurance;

 

(e) if use of a motor vehicle is required, Automobile Liability insurance of
$1,000,000 per single accident; and



--------------------------------------------------------------------------------

(f) “all risk” property insurance in an amount equal to the replacement value of
the fixed assets related to the Services performed by Amdocs.

Insurance policies required under this Schedule shall: (i) include a waiver of
subrogation in favor of Company (except for the E&O policy); (ii) name Company
as an additional insured subject to cross liability with respect to Amdocs
insurable interest; (iii) be primary or non-contributory regarding insured
damages or expenses; and (iv) allow for at least thirty (30) days advance
written notice by Amdocs to the Company of cancellation. Amdocs shall, upon
demand at such times as Company may reasonably request in writing, provide
Company with evidence of all insurance in the form of certificates, evidencing
the above insurance requirements.

If the insurance is provided on a claims-made basis, Amdocs shall maintain
continuous insurance coverage during the Term and in addition to the coverage
requirements above, such policy shall provide that:

 

(A) Policy retroactive date coincides with or precedes the insureds’ initial
Services under the Agreement and shall continue until the termination of the
Agreement (including subsequent policies purchased as renewals or replacements);
and

 

(B) Policy allows for reporting of circumstances or incidents that might give
rise to future claims.



--------------------------------------------------------------------------------

SCHEDULE 23B

COMPANY INSURANCE REQUIREMENTS

The insurance requirements referred to in Section 17.14.2 of the Agreement are
as follows:

Insurance Requirements

At the time of execution and throughout the term of this Agreement Company shall
carry and maintain, with insurers having “Best’s” rating of A- (A minus), the
following minimum insurance coverage and limits that are in addition to any
insurance required by law:

 

(a) Commercial General Liability insurance, covering liability arising from
premises, operations, personal injury, product liability, with minimum limits of
$1,000,000 per occurrence (combined of primary and excess liability policies)
and $2,000,000 in the aggregate;

 

(b) Umbrella/Excess Liability with limits not less than $10,000,000 combined
single liability in excess of Employers Liability and motor insurance;

 

(c) Errors & Omissions insurance with minimum limits of $10,000,000 each claim,
$10,000,000 in the aggregate; and

 

(d) Automobile Liability insurance of $1,000,000 combined single limit.

Insurance policies required herein shall include: (i) will name Amdocs as an
additional insured subject to cross liability with respect to Amdocs insurable
interest (except for the Automobile policy); (ii) will be primary or
non-contributory regarding insured damages or expenses; and (iii) shall give
Amdocs at least thirty (30) days advance written notice of cancellation,
non-renewal or any changes material to this Agreement. Company shall, upon the
execution of the Agreement and thereafter at such times as Amdocs may reasonably
request, provide Amdocs with evidence of all insurance in the form of
certificates, evidencing the above insurance requirements. The required
coverages referred to above in no way affect, nor are they intended as a
limitation of, or expansion of Company’s liability with respect to the
performance of its obligations to Amdocs.